 



Exhibit 10.1
$100,000,000
CREDIT AGREEMENT
Dated as of August 17, 2007
among
Orbital Sciences Corporation
as Borrower
and
The Lenders and Issuers Party Hereto
and
Citibank, N.A.
as Administrative Agent
Bank of America, N.A.
and
Wachovia Bank, National Association
as Co-Syndication Agents
PNC Bank, National Association
and
Sovereign Bank
as Co-Documentation Agents
Citigroup Global Markets Inc.
as Sole Lead Book-Running Manager and Sole Lead Arranger
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119

 



--------------------------------------------------------------------------------



 



          Credit Agreement, dated as of August 17, 2007, among Orbital Sciences
Corporation, a Delaware corporation (the “Borrower”), the Lenders (as defined
below), the Issuers (as defined below) and Citibank, N.A., a national banking
association (“Citibank”), as administrative and collateral agent for the Lenders
and the Issuers (in such capacities, the “Administrative Agent”).
W i t n e s s e t h
          Whereas, the Borrower has requested that the Lenders and Issuers make
available for the purposes specified in this Agreement revolving credit and
letter of credit facility; and
          Whereas, the Lenders and Issuers are willing to make available to the
Borrower such revolving credit and letter of credit facility upon the terms and
subject to the conditions set forth herein;
          Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
Definitions, Interpretation and Accounting Terms
          Section 1.1 Defined Terms
          As used in this Agreement, the following terms have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
          “Acquisition” by any Person, means the acquisition by such Person, in
a single transaction or in a series of related transactions, of all or any
substantial portion of the Property of another Person or at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.
          “Administrative Agent” has the meaning specified in the preamble to
this Agreement.
          “Affected Lender” has the meaning specified in Section 2.17
(Substitution of Lenders).
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the Voting Stock of such other Person.

 



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Agent Affiliate” has the meaning specified in Section 10.3 (Posting
of Approved Electronic Communications).
          “Agreement” means this Credit Agreement.
          “Alternative Currency” means Canadian Dollars, Euros, Sterling or such
other currency as the Administrative Agent and the Issuers may from time to time
determine. For purposes of this definition, “Canadian Dollar” means the lawful
currency of Canada, “Euro” means the single currency of the participating member
states of the European Community and “Sterling” means the lawful currency of the
United Kingdom.
          “Applicable Lending Office” means, with respect to each Lender, its
Domestic Lending Office in the case of a Base Rate Loan, and its Eurodollar
Lending Office in the case of a Eurodollar Rate Loan.
          “Applicable Margin” means (a) during the period commencing on the
Closing Date and ending on the Business Day after the receipt by the
Administrative Agent of the Financial Statements for the first Fiscal Quarter
ending after the Closing Date required to be delivered pursuant to
Section 6.1(a) or (b) (Financial Statements), as applicable, with respect to (i)
Revolving Loans and Swing Loans maintained as Base Rate Loans, a rate equal to
0.00% per annum and (ii) Revolving Loans maintained as Eurodollar Rate Loans, a
rate equal to 0.75% per annum and (b) thereafter, as of any date of
determination, a per annum rate equal to the rate set forth below opposite the
applicable type of Loan and the then applicable Consolidated Total Leverage
Ratio (determined on the last day of the most recent Fiscal Quarter for which
Financial Statements have been delivered pursuant to Section 6.1(a) or
(b)(Financial Statements)) set forth below:

                      Applicable Margin     Eurodollar   Base Rate Consolidated
Total Leverage Ratio   Rate Loans   Loans
Greater than 2.50 to 1
    1.25 %     0.00 %
Less than or equal to 2.50 to 1 and greater than 1.75 to 1
    1.00 %     0.00 %
Less than or equal to 1.75 to 1
    0.75 %     0.00 %

Changes in the Applicable Margin resulting from a change in the Consolidated
Total Leverage Ratio on the last day of any subsequent Fiscal Quarter shall
become effective as to all Revolving Loans and Swing Loans upon delivery by the
Borrower to the Administrative Agent of new Financial Statements pursuant to
Section 6.1(a) or (b)(Financial Statements), as applicable. Notwithstanding
anything to the contrary set forth in this Agreement (including the then
effective Consolidated Total Leverage Ratio), if the Borrower shall fail to
deliver such Financial Statements within any of the time periods specified in
Section 6.1(a) or (b)(Financial Statements), the Applicable Margin from and
including the 46th day after the end of such Fiscal Quarter or the 91st day
after the end of such Fiscal Year, as the case may be, to but not including the
date the Borrower delivers to the Administrative Agent such Financial Statements
shall equal the highest possible Applicable Margin provided for by this
definition.
          “Applicable Unused Commitment Fee Rate” means (a) during the period
commencing on the Closing Date and ending on the Business Day after the receipt
by the Administrative Agent of the Financial Statements for the first Fiscal
Quarter ending after the

2



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Closing Date required to be delivered pursuant to Section 6.1(a) or
(b)(Financial Statements), as applicable, 0.175% per annum and (b) thereafter,
as of any date of determination, a per annum rate equal to the rate set forth
below opposite the then applicable Consolidated Total Leverage Ratio (determined
on the last day of the most recent Fiscal Quarter for which Financial Statements
have been delivered pursuant to Section 6.1(a) or (b)(Financial Statements)) set
forth below:

              Applicable Unused Consolidated Total Leverage Ratio   Commitment
Fee Rate
Greater than 2.50 to 1
    0.375 %
Less than or equal to 2.50 to 1 and greater than 1.75 to 1
    0.250 %
Less than or equal to 1.75 to 1
    0.175 %

Changes in the Applicable Unused Commitment Fee Rate resulting from a change in
the Consolidated Total Leverage Ratio on the last day of any subsequent Fiscal
Quarter shall become effective upon delivery by the Borrower to the
Administrative Agent of new Financial Statements pursuant to Section 6.1(a) or
(b)(Financial Statements), as applicable. Notwithstanding anything to the
contrary set forth in this Agreement (including the then effective Consolidated
Total Leverage Ratio), if the Borrower shall fail to deliver such Financial
Statements within any of the time periods specified in Section 6.1(a) or
(b)(Financial Statements), the Applicable Unused Commitment Fee Rate from and
including the 46th day after the end of such Fiscal Quarter or the 91st day
after the end of such Fiscal Year, as the case may be, to but not including the
date the Borrower delivers to the Administrative Agent such Financial Statements
shall equal the highest possible Applicable Unused Commitment Fee Rate provided
for in this definition.
          “Approved Electronic Communications” means each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge and
Security Agreement and any other written Contractual Obligation delivered or
required to be delivered in respect of any Loan Document or the transactions
contemplated therein and (b) any Financial Statement, financial and other
report, notice, request, certificate and other information material; provided,
however, that, “Approved Electronic Communication” shall exclude (i) any Notice
of Borrowing, Letter of Credit Request, Swing Loan Request, Notice of Conversion
or Continuation, and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a conversion of
an existing, Borrowing, (ii) any notice pursuant to Section 2.8 (Optional
Prepayments) and Section 2.9 (Mandatory Prepayments) and any other notice
relating to the payment of any principal or other amount due under any Loan
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article III (Conditions To Loans And Letters Of Credit)
or Section 2.4(a) (Letters of Credit)or any other condition to any Borrowing or
other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement.
          “Approved Electronic Platform” has the meaning specified in
Section 10.3 (Posting of Approved Electronic Communications).

3



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Approved Fund” means any Fund that is advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity
that administers or manages a Lender.
          “Arranger” means Citigroup Global Markets Inc., in its capacity as
sole arranger and sole book runner.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit A (Form of Assignment and
Acceptance).
          “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease, and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.
          “Audited Financial Statements” means the audited consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries for the Fiscal
Years ended December 31, 2004, December 31, 2005 and December 31, 2006, and the
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Years of the Borrower and
its Subsidiaries, including the notes thereto.
          “Available Credit” means, at any time, (a) the then effective
Commitments minus (b) the aggregate Revolving Credit Outstandings at such time.
          “Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall be
equal at all times to the highest of the following:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate; and
     (b) 0.5% per annum plus the Federal Funds Rate.
          “Base Rate Loan” means any Swing Loan or any other Loan during any
period in which it bears interest based on the Base Rate.
          “Borrower” has the meaning specified in the preamble to this
Agreement.
          “Borrowing” means a borrowing consisting of Revolving Loans made on
the same day by the Revolving Credit Lenders ratably according to their
respective Commitments.
          “Business Day” means a day of the year on which banks are not required
or authorized to close in New York City and, if the applicable Business Day
relates to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar

4



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Rate Loans, a day on which dealings in Dollar deposits are also carried on in
the London interbank market.
          “Businesses” means, at any time, a collective reference to the
businesses operated by the Borrower and its Subsidiaries at such time.
          “Cash Collateral Account” means an account established pursuant to
Section 2.4 (l) (Cash Collateral Account).
          “Cash Equivalent” means, as at any date, (a) securities issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof) and securities
issued by any state of the United States of America or any political subdivision
thereof having a rating of A or higher from either Moody’s or S&P, in each case
maturing or having an auction date within one year after the date of
acquisition, (b) time deposits, certificates of deposit, bankers’ acceptances
and commercial paper maturing within one year after the date of acquisition and
issued by the parent corporation of any domestic commercial bank or any foreign
commercial bank organized under the laws of Japan or a participating member
state of the European Community, in each case of recognized standing and having
capital and surplus in excess of $500,000,000, (c) commercial paper issued by
others rated at least A-2 by S&P or P-2 by Moody’s or F-2 by Fitch, in each case
maturing or having an auction date within one year after the date of
acquisition, (d) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in (a) and (b) above entered
into with any financial institution meeting the qualifications specified in
(b) above, (e) investment or money market funds, substantially all of the assets
of which constitute Cash Equivalents of the kinds described in (a) through
(d) of this definition, (f) Investments, classified in accordance with GAAP as
current assets, in money market mutual funds (as defined by Rule 2(a)-7 of the
Investment Company Act of 1940) registered under the Investment Company Act of
1940, as amended, or in public and private enhanced yield funds, in each case,
which are administered by reputable financial institutions having capital of at
least $500,000,000 and which have a credit rating of AAA by S&P, or an
equivalent credit rating by Moody’s or Fitch and (g) auction rate securities
having an auction date within one year after the date of acquisition which have
a long term credit rating A or higher by S&P, or an equivalent credit rating by
Moody’s or Fitch.
          “Cash Management Document” means any certificate, agreement or other
document executed by any Loan Party in respect of the Cash Management
Obligations of any Loan Party.
          “Cash Management Obligation” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of such Person in respect
of cash management services (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management arrangements)
provided by the Administrative Agent, any Lender or any Affiliate of any of
them, including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith.
          “Change of Control” means the occurrence of any of the following:
(a) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934, as amended) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of 35% or more of the
issued and outstanding Voting Stock of the Borrower, (b) during any period

5



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
of twenty-four consecutive calendar months, individuals who, at the beginning of
such period, constituted the board of directors of the Borrower (together with
any new directors whose election by the board of directors of the Borrower or
whose nomination for election by the stockholders of the Borrower was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of such period or whose elections or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office or (c) or the occurrence of a “Fundamental Change” under, and as defined
in, any of the Convertible Note Documents.
          “Citibank” has the meaning specified in the preamble to this
Agreement.
          “Closing Date” means the first date on which each of the conditions
precedent set forth in Article III are satisfied or duly waived in accordance
with Section 11.1 (Amendments, Waivers, Etc.).
          “Code” means the U.S. Internal Revenue Code of 1986, as currently
amended.
          “Collateral” means all Property and interests in Property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted under any Collateral Document.
          “Collateral Documents” means the Pledge and Security Agreement, the
Mortgages and any other document executed and delivered by a Loan Party granting
a Lien on any of its property to secure payment of the Secured Obligations.
          “Commitment” means, with respect to each Revolving Credit Lender, the
commitment of such Revolving Credit Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings in the aggregate principal
amount outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on Schedule I (Commitments) under the caption “Commitment,”
as amended to reflect each Assignment and Acceptance executed by such Revolving
Credit Lender, or to reflect any Commitment increase pursuant to
Section 2.1(b)(Additional Commitments), and as such amount may be reduced
pursuant to this Agreement. The initial amount of the Commitments in effect on
the Closing Date is $100,000,000.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit J.
          “Consolidated Cash Interest Expense” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, the Consolidated Interest
Expense for such period less the Consolidated Non-Cash Interest Expense for such
period.
          “Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Expense for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period and (c) the amount of
depreciation and amortization expense for such period, all as determined in
accordance with GAAP minus the sum of, in each case to the extent included in
calculating such Consolidated Net Income but without duplication, (i) any credit
for income tax and (ii) any other

6



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
non-cash gains which have been added in determining Consolidated Net Income;
provided, however, notwithstanding the foregoing, the following shall not be
included as deductions from Consolidated EBITDA: (A) non-cash charges, non-cash
losses and extraordinary expenses for such period, (B) premiums paid to call or
repurchase outstanding Convertible Notes, (C) the amount of any compensation
deduction as the result of any grant of Stock or Stock Equivalents to employees,
officers, directors or consultants, (D) write-offs of deferred financing costs,
(E) debt extinguishment expense of $10,400,000 incurred in connection with the
repayment of the Senior Notes, and (F) write-offs or charges in respect of
goodwill impairment.
          “Consolidated Funded Indebtedness” means Funded Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP.
          “Consolidated Interest Coverage Ratio” means, for any period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Cash
Interest Expense for such period; provided, however, that for the purposes of
this definition, “Consolidated Cash Interest Expense” shall be substituted for
“Consolidated Interest Expense” in the calculation of Consolidated EBITDA.
          “Consolidated Interest Expense” means, for any period for the Borrower
and its Subsidiaries on a consolidated basis, all interest expense of the
Borrower and its Subsidiaries for such period determined in accordance with GAAP
(including, without limitation, the portion of rent expense of the Borrower and
its Subsidiaries with respect to such period under capital leases that is
treated as interest in accordance with GAAP).
          “Consolidated Net Income” means, for any period for the Borrower and
its Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains) for such period as determined in
accordance with GAAP.
          “Consolidated Non-Cash Interest Expense” means, for any period, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following amounts to the extent included in the definition of Consolidated
Interest Expense (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Funded Indebtedness, (c) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.
          “Consolidated Secured Funded Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on any Property of the Borrower or any
Subsidiary.
          “Consolidated Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Funded Indebtedness as of
such date to (b) Consolidated EBITDA for the period of the four Fiscal Quarters
most recently ended.
          “Consolidated Total Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four Fiscal Quarters most
recently ended.
          “Contractual Obligation” of any Person means any obligation,
agreement, undertaking or similar provision of any Security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding a

7



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.
          “Convertible Notes” means those certain convertible senior
subordinated notes due 2026, issued by the Borrower, as amended, modified,
supplemented, refinanced and replaced in accordance with the provisions thereof.
          “Convertible Note Documents” means the Convertible Notes, the
indenture governing the Convertible Notes and all other definitive documents,
instruments and agreements relating thereto, in each case as amended, modified,
supplemented, refinanced and replaced in accordance with the provisions thereof.
          “Default” means any event that, with the passing of time or the giving
of notice or both, would become an Event of Default.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any Sale and Leaseback Transaction) of any Property
by the Borrower or any Subsidiary (including the Stock of any Subsidiary),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business of the
Borrower and its Subsidiaries, (ii) the sale, lease, license, transfer or other
disposition of personal property (including, without limitation, intellectual
property) no longer used in the conduct of business of the Borrower and its
Subsidiaries, (iii) any sale, lease, license, transfer or other disposition of
Property by the Borrower or any Subsidiary to any Loan Party, (iv) any
Involuntary Disposition by the Borrower or any Subsidiary, (v) any sale, lease,
license, transfer or other disposition of Property by any Foreign Subsidiary to
another Foreign Subsidiary, (vi) the sale of the Borrower’s Transportation
Management Systems division, (vii) the license by the Borrower or any
Subsidiary, on a non-exclusive basis, of IP Rights in the ordinary course of
business, (viii) the surrender or waiver of contract rights in the ordinary
course of business, (ix) the settlement, release or surrender of tort or other
litigation (or potential litigation) claims in the ordinary course of business
and (x) the grant of Permitted Liens or the making of Permitted Investments.
          “Documentary Letter of Credit” means any Letter of Credit that is
drawable upon presentation of documents evidencing the sale or shipment of goods
purchased by the Borrower or any of its Subsidiaries in the ordinary course of
its business.
          “Dollar Equivalent” of any amount means, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount (b) if such
amount is expressed in an Alternative Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange quoted by Citibank in New York,
New York at 11:00 a.m. (New York time) on the date of determination (or, if such
date is not a Business Day, the last Business Day prior thereto) to prime banks
in New York for the spot purchase in the New York foreign exchange market of
such amount of Dollars with such Alternative Currency, and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any reasonable method of
determination it deems appropriate.
          “Dollars” and the sign “$” each mean the lawful money of the United
States of America.

8



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the Assignment and Acceptance by which it became a Lender or such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.
          “Domestic Person” means any “United States person” under and as
defined in Section 770l(a)(30) of the Code.
          “Domestic Subsidiary” means any Subsidiary of the Borrower organized
under the laws of any state of the United States of America or the District of
Columbia.
          “Eligible Assignee” means (a) a Lender or an Affiliate or Approved
Fund of any Lender, (b) a commercial bank having total assets whose Dollar
Equivalent exceeds $5,000,000,000, (c) a finance company, insurance company or
any other financial institution or Fund, in each case reasonably acceptable to
the Administrative Agent and regularly engaged in making, purchasing or
investing in loans and having a net worth, determined in accordance with GAAP,
whose Dollar Equivalent exceeds $250,000,000 (or, to the extent net worth is
less than such amount, a finance company, insurance company, other financial
institution or Fund, reasonably acceptable to the Administrative Agent and the
Borrower) or (d) a savings and loan association or savings bank organized under
the laws of the United States or any State thereof having a net worth,
determined in accordance with GAAP, whose Dollar Equivalent exceeds
$250,000,000.
          “Environmental Laws” means any and all federal, state, local, foreign
and other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code).
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in

9



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board.
          “Eurodollar Base Rate” means, with respect to any Interest Period for
any Eurodollar Rate Loan, the rate determined by the Administrative Agent to be
the offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on
the second full Business Day next preceding the first day of each Interest
Period. In the event that such rate does not appear on the Reuters Screen
LIBOR01 Page (or otherwise on the Reuters screen), the Eurodollar Base Rate for
the purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent, or, in the absence of such availability,
the Eurodollar Base Rate shall be the rate of interest determined by the
Administrative Agent to be the average (rounded upward to the nearest whole
multiple of 1/16 of one percent per annum, if such average is not such a
multiple) of the rates per annum at which deposits in Dollars are offered by the
principal office of each of the Reference Banks in London to major banks in the
London interbank market at 11:00 a.m. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to the
Eurodollar Rate Loan of such Reference Bank for a period equal to such Interest
Period.
          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the Assignment and Acceptance by which it became a Lender (or, if no such office
is specified, its Domestic Lending Office) or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
          “Eurodollar Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal
to 100% minus (ii) the reserve percentage applicable two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the Eurodollar Rate is determined) having a term equal to
such Interest Period.
          “Eurodollar Rate Loan” means any Loan that, for an Interest Period,
bears interest based on the Eurodollar Rate.

10



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Event of Default” has the meaning specified in Section 9.1 (Events of
Default).
          “Excluded Foreign Subsidiary” means any Subsidiary that is not a
Domestic Subsidiary in respect of which either (a) the pledge of all of the
Stock of such Subsidiary as Collateral to secure payment of the Obligations of
the Borrower, (b) the grant of a Lien on any of its property as Collateral to
secure payment of the Obligations of the Borrower or (c) the guaranteeing by
such Subsidiary of the Obligations of the Borrower, would, in the good faith
judgment of the Borrower based on an analysis reasonably satisfactory to the
Administrative Agent, result in materially adverse tax consequences to the Loan
Parties and their Subsidiaries, taken as a whole; provided, however, that no
such Subsidiary shall be an Excluded Foreign Subsidiary if, with substantially
similar tax consequences, such Subsidiary has entered into Guaranty Obligations
in respect of, such Subsidiary has granted a security interest in any of its
property to secure, or more than 66% of the Voting Stock of such Subsidiary has
been pledged to secure, directly or indirectly, any obligations under any
Indebtedness (other than the Obligations) of any Loan Party.
          “Existing Agent” means Bank of America, N.A., in its capacity as
administrative agent under the Existing Credit Agreement.
          “Existing Credit Agreement” means that certain Credit Agreement, dated
as of December 29, 2004, among the Borrower, the institutions party thereto as
lenders and issuing banks and the Existing Agent, including all amendments,
restatements, modifications and supplements thereof.
          “Facility” means the Commitments and the provisions herein related to
the Revolving Loans, Swing Loans and Letters of Credit.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Federal Reserve Board” means the Board of Governors of the United
States Federal Reserve System, or any successor thereto.
          “Fee Letter” shall mean, collectively (i) the letter dated July 19,
2007, addressed to the Borrower from Citibank and the Arranger and accepted by
the Borrower on July 19, 2007, with respect to certain fees to be paid from time
to time to Citibank and the Arranger and (ii) the letter dated as of the date
hereof addressed to the Borrower from Citibank and accepted by the Borrower on
the date hereof.
          “Fiscal Quarter” means each of the three month periods ending on
March 31, June 30, September 30 and December 31.
          “Fiscal Year” means the twelve month period ending on December 31.

11



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Fitch” means Fitch Ratings Service.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “Fund” means any Person (other than a natural Person) that is or will
be engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “Funded Indebtedness” means, for any Person, for any period:
          (a) all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;
          (b) all purchase money Indebtedness;
          (c) the principal portion of all obligations under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);
          (d) all obligations arising under letters of credit, bankers’
acceptances, bank guaranties and similar instruments;
          (e) all obligations in respect of the deferred purchase price of
Property or services (other than trade accounts payable in the ordinary course
of business);
          (f) all Attributable Indebtedness;
          (g) all preferred stock or other equity interests providing for
mandatory redemptions, sinking fund or like payments prior to the Scheduled
Termination Date;
          (h) all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;
          (i) all Guaranty Obligations with respect to Funded Indebtedness of
the types specified in clauses (a) through (h) above of another Person; and
          (j) all Funded Indebtedness of the types referred to in clauses
(a) through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent such Funded
Indebtedness is expressly made non-recourse to such Person.
          For purposes hereof, the amount of any obligation arising under
letters of credit, bankers’ acceptances, bank guaranties and similar instruments
shall be the daily amount available to be drawn thereunder on the date of
determination. Notwithstanding anything herein to the contrary, “Funded
Indebtedness” shall not include obligations under bankers acceptances, surety

12



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
bonds, performance letters of credit or other letters of credit to the extent
secured by cash collateral.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
          “Governmental Authority” means any nation, sovereign or government,
any state or other political subdivision thereof and any entity or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any central bank or stock
exchange.
          “Guarantor” means each Person party to or that becomes party to the
Guaranty.
          “Guaranty” means the guaranty, in substantially the form of Exhibit H
(Form of Guaranty), executed by the Guarantors.
          “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon

13



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
gas, infectious or medical wastes and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
          “Immaterial Domestic Subsidiary” means (a) the Non-Guarantor
Subsidiary unless and until either (i) the revenue of the Non-Guarantor
Subsidiary exceeds one percent (1%) of the revenue of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP or
(ii) the book value of the assets of the Non-Guarantor Subsidiary exceeds one
percent (1%) of the book value of the assets of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP and
(b) any other Domestic Subsidiary unless and until (i) the revenue of such
Domestic Subsidiary exceeds 1% of the revenue of the Borrower and its
Subsidiaries on a consolidated basis determined in accordance with GAAP or
(ii) the book value of the assets of such Domestic Subsidiary exceeds 1% of the
book value of the assets of the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all Funded Indebtedness and all net obligations under any Swap
Contract, whether or not included as indebtedness or liabilities in accordance
with GAAP. For purposes hereof, (a) “Indebtedness” shall not include any
reimbursement or other obligation with respect to bankers’ acceptances, surety
bonds and performance bonds, whether or not matured and (b) the amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.
          “Indemnified Matter” has the meaning specified in Section 11.4
(Indemnities).
          “Indemnitee” has the meaning specified in Section 11.4 (Indemnities).
          “Interest Period” means, in the case of any Eurodollar Rate Loan,
(a) initially, the period commencing on the date such Eurodollar Rate Loan is
made or on the date of conversion of a Base Rate Loan to such Eurodollar Rate
Loan and ending one, two, three or six months (or, if available to all Lenders,
a period of two weeks) thereafter, as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion or Continuation given to the Administrative
Agent pursuant to Section 2.2 (Borrowing Procedures) or Section 2.11
(Conversion/Continuation Option) and (b) thereafter, if such Loan is continued,
in whole or in part, as a Eurodollar Rate Loan pursuant to Section 2.11
(Conversion/Continuation Option), a period commencing on the last day of the
immediately preceding Interest Period therefor and ending one, two, three or six
months (or, if available to all Lenders, a period of two weeks) thereafter, as
selected by the Borrower in its Notice of Conversion or Continuation given to
the Administrative Agent pursuant to Section 2.11 (Conversion/Continuation
Option); provided, however, that all of the foregoing provisions relating to
Interest Periods in respect of Eurodollar Rate Loans are subject to the
following:
          (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;
          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the

14



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
          (iii) the Borrower may not select any Interest Period that ends after
the date of a scheduled principal payment on the Loans as set forth in
Article II (The Facilities) unless, after giving effect to such selection, the
aggregate unpaid principal amount of the Loans for which Interest Periods end
after such scheduled principal payment shall be equal to or less than the
principal amount to which the Loans are required to be reduced after such
scheduled principal payment is made; and
          (iv) there shall be outstanding at any one time no more than nine
Interest Periods in the aggregate.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Stock of another Person, (b) a loan, advance or capital
contribution to, Guaranty Obligation or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
          “Investment Cap Amount” means an amount equal to 10% of the Borrower’s
Total Assets as of the most recent Fiscal Quarter end for which the Borrower has
delivered financial statements pursuant to Section 6.1(a) or (b)(Financial
Statements).
          “Involuntary Disposition” means any material loss of, damage to or
destruction of, or any condemnation or other taking for public use of, any
material Property of the Borrower or any Subsidiary.
          “IP Rights” has the meaning set forth in Section 4.17(Intellectual
Property; Licenses, Etc.).
          “IRS” means the Internal Revenue Service of the United States or any
successor thereto.
          “Issue” means, with respect to any Letter of Credit, to issue
(including any deemed issuance pursuant to Section 2.4(k) (Letters of Credit)),
extend the expiry of, renew or increase the maximum face amount (including by
deleting or reducing any scheduled decrease in such maximum face amount) of,
such Letter of Credit. The terms “Issued” and “Issuance” shall have a
corresponding meaning.
          “Issuer” means each Lender or Affiliate of a Lender that (a) is listed
on the signature pages hereof as an “Issuer”, (b) becomes an Issuer pursuant to
Section 2.4(k)(Letters of Credit), or (c) hereafter becomes an Issuer with the
approval of the Administrative Agent (such approval not being required in the
case of a Lender or Affiliate of a Lender) and the Borrower by agreeing pursuant
to an agreement with and in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower to be bound by the terms hereof applicable
to Issuers .

15



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Land” of any Person means all of those plots, pieces or parcels of
land now owned, leased or hereafter acquired or leased or purported to be owned,
leased or hereafter acquired or leased (including, in respect of the Loan
Parties, as reflected in the most recent Financial Statements) by such Person.
          “Laws” means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Leases” means, with respect to any Person, all of those leasehold
estates in real property of such Person, as lessee, as such may be amended,
supplemented or otherwise modified from time to time.
          “Lender” means the Swing Loan Lender and each other financial
institution or other entity that (a) is listed on the signature pages hereof as
a “Lender” or (b) from time to time becomes a party hereto by execution of an
Assignment and Acceptance.
          “Letter of Credit” means any letter of credit Issued pursuant to
Section 2.4 (Letters of Credit).
          “Letter of Credit Obligations” means, at any time, the Dollar
Equivalent of the aggregate of all liabilities at such time of the Borrower to
all Issuers with respect to Letters of Credit, whether or not any such liability
is contingent, including, without duplication, the sum of (a) the Reimbursement
Obligations at such time and (b) the Letter of Credit Undrawn Amounts at such
time.
          “Letter of Credit Reimbursement Agreement” has the meaning specified
in Section 2.4(a) (Letters of Credit).
          “Letter of Credit Request” has the meaning specified in Section 2.4(c)
(Letters of Credit).
          “Letter of Credit Sublimit” means $75,000,000, or such other higher
amount as may, upon the Borrower’s written request, be approved by the
Administrative Agent and the Issuers in their sole discretion following a
Commitment increase pursuant to Section 2.1(b)(Additional Commitments).
          “Letter of Credit Undrawn Amounts” means, at any time, the aggregate
undrawn face amount of all Letters of Credit outstanding at such time.
          “Lien” means any mortgage, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).

16



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Liquidity” means, at any time, the sum of Available Credit and the
aggregate amount of unrestricted cash and Cash Equivalents of the Borrower and
each of the Guarantors at such time.
          “Loan” means any loan made by any Lender pursuant to this Agreement.
          “Loan Documents” means, collectively, this Agreement, the Notes, the
Guaranty, the Fee Letter, each Letter of Credit Reimbursement Agreement, the
Collateral Documents, each Swap Contract between any Loan Party and any Person
that was a Lender or an Affiliate of a Lender at the time it entered into such
Swap Contract, each Cash Management Document and each certificate, agreement or
document executed by a Loan Party and delivered to the Administrative Agent or
any Lender in connection with or pursuant to any of the foregoing.
          “Loan Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document.
          “Material Adverse Change” means a material adverse change in any of
(a) the condition (financial or otherwise), business, performance, operations or
properties of the Borrower and its Subsidiaries taken as a whole, (b) the
legality, validity or enforceability of any Loan Document, (c) the perfection or
priority of the Liens granted pursuant to the Collateral Documents, (d) the
ability of the Borrower to repay the Obligations or of the other Loan Parties to
perform their respective obligations under the Loan Documents or (e) the rights
and remedies of the Administrative Agent, the Lenders or the Issuers under the
Loan Documents.
          “Material Adverse Effect” means an effect that results in or causes,
or could reasonably be expected to result in or cause, a Material Adverse
Change.
          “Material Fee Property” means any material owned Real Property with a
fair market value in excess of $5,000,000.
          “Material Lease” means any Lease relating to manufacturing facilities
that are material to the Borrower and its Subsidiaries, taken as a whole, and
any Lease relating to warehousing facilities used primarily for inventory
consisting of Collateral where the aggregate Collateral value of such inventory
exceeds $5,000,000, in each case whether now or hereafter held respectively by
the Borrower or any of its Subsidiaries.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage Supporting Documents” means, with respect to a Mortgage for
a parcel of Real Property, each the following:
          (a) (i) evidence in form and substance reasonably satisfactory to the
Administrative Agent that the recording of counterparts of such Mortgage in the
recording offices specified in such Mortgage will create a valid and enforceable
first priority lien on property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties (or in favor of such other trustee
as may be required or desired under local law) subject only to (A) Liens
permitted under Section 8.1 (Liens)and (B) such other Liens as the
Administrative Agent may reasonably approve and (ii) an opinion of counsel in
each state in which any such Mortgage is to be recorded in form and substance
and from counsel reasonably satisfactory to the Administrative Agent;

17



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (b) (i) a Mortgagee’s Title Policy dated a date reasonably
satisfactory to the Administrative Agent, and shall (A) be in an amount not less
than the appraised value (determined by reference to an appraisal) of such
parcel of Real Property in form and substance satisfactory to the Administrative
Agent, (B) be issued at ordinary rates, (C) insure that the Lien granted
pursuant to the Mortgage insured thereby creates a valid first Lien on such
parcel of Real Property free and clear of all defects and encumbrances, except
for customary Permitted Liens and for such defects and encumbrances as may be
approved by the Administrative Agent, (D) name the Administrative Agent for the
benefit of the Secured Parties as the insured thereunder, (E) be in the form of
ALTA Loan Policy — 1992 (or such local equivalent thereof as is reasonably
satisfactory to the Administrative Agent), (F) contain a comprehensive lender’s
endorsement (including, but not limited to, a revolving credit endorsement and a
floating rate endorsement), (G) be issued by Chicago Title Insurance Company,
First American Title Insurance Company, Lawyers Title Insurance Corporation or
any other title company reasonably satisfactory to the Administrative Agent
(including any such title companies acting as co-insurers or reinsurers) and
(H) be otherwise in form and substance reasonably satisfactory to the
Administrative Agent and (ii) a copy of all documents referred to, or listed as
exceptions to title, in such title policy (or policies) in each case in form and
substance reasonably satisfactory to the Administrative Agent;
          (c) maps or plats of a current as-built survey of such parcel of Real
Property certified to and received by (in a manner reasonably satisfactory to
each of them) the Administrative Agent and the title insurance company issuing
the Mortgagee’s Title Insurance Policy for such Mortgage, dated a date
reasonably satisfactory to the Administrative Agent and such title insurance
company, by an independent professional licensed land surveyor reasonably
satisfactory to the Administrative Agent and such title insurance company, which
maps or plats and the surveys on which they are based shall be made in form and
substance reasonably satisfactory to the Administrative Agent; and
          (d) such other agreements, documents and instruments in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent deems necessary or appropriate to create, register or
otherwise perfect, maintain, evidence the existence, substance, form or validity
of, or enforce a valid and enforceable first priority lien on such parcel of
Real Property in favor of the Administrative Agent for the benefit of the
Secured Parties (or in favor of such other trustee as may be required or desired
under local law) subject only to (A) Liens permitted under Section 8.1 (Liens)
and (B) such other Liens as the Administrative Agent may reasonably approve.
          “Mortgagee’s Title Insurance Policy” means a mortgagee’s title policy
(or policies) or marked-up unconditional binder (or binders) for such insurance
(or other evidence reasonably acceptable to the Administrative Agent proving
ownership thereof).
          “Mortgages” means the mortgages, deeds of trust or other real estate
security documents made or required herein to be made by the Borrower or any
other Loan Party, each in form and substance satisfactory to the Administrative
Agent.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

18



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).
          “Non-Funding Lender” has the meaning specified in Section 2.2(d)
(Borrowing Procedures).
          “Non-Guarantor Subsidiary” means Orbital Communications Corporation, a
subsidiary of the Borrower which is currently in the process of being dissolved.
          “Non-U.S. Lender” means each Lender or Issuer (or the Administrative
Agent) that is a Non-U.S. Person.
          “Non-U.S. Person” means any Person that is not a Domestic Person.
          “Note” means a promissory note of the Borrower payable to the order of
any Revolving Credit Lender in a principal amount equal to the amount of such
Revolving Credit Lender’s Commitment evidencing the aggregate Indebtedness of
the Borrower to such Revolving Credit Lender resulting from the Revolving Loans
owing to such Revolving Credit Lender.
          “Notice of Borrowing” has the meaning specified in Section 2.2(a)
(Borrowing Procedures).
          “Notice of Conversion or Continuation” has the meaning specified in
Section 2.11 (Conversion/Continuation Option).
          “Obligations” means the Loans, the Letter of Credit Obligations and
all other amounts, obligations, covenants and duties owing by the Borrower to
the Administrative Agent, any Lender, any Issuer, any Affiliate of any of them
or any Indemnitee, of every type and description (whether by reason of an
extension of credit, opening or amendment of a letter of credit or payment of
any draft drawn or other payment thereunder, loan, guaranty, indemnification,
foreign exchange or currency swap transaction, interest rate hedging transaction
or otherwise), present or future, arising under this Agreement or any other Loan
Document (including Cash Management Documents and Swap Contracts that are Loan
Documents),, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, including all letter
of credit, cash management and other fees, interest, charges, expenses,
attorneys’ fees and disbursements, Cash Management Obligations and other sums
chargeable to the Borrower under this Agreement or any other Loan Document
(including Cash Management Documents and Swap Contracts that are Loan
Documents), and all obligations of the Borrower under any Loan Document to
provide cash collateral for any Letter of Credit Obligation.
          “Optus” means Optus Networks Pty. Limited.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the

19



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et
seq.).
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
          “Permit” means any permit, approval, authorization, license, variance
or permission required from a Governmental Authority under an applicable
Requirement of Law.
          “Permitted Acquisitions” means Investments consisting of an
Acquisition by the Borrower or any Subsidiary; provided, however, that (i) the
Property acquired (or the Property of the Person acquired) in such Acquisition
is used or useful in a line of business permitted pursuant to Section 8.7(Change
in Nature of Business), (ii) in the case of an Acquisition of the Stock of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (iii) the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Article V (Financial Covenants) as of the most recent
Fiscal Quarter for which the Borrower has delivered financial statements
pursuant to Section 6.1 (a) or (b)(Financial Statements), (iv) the
representations and warranties made by the Loan Parties in any Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date and (v) if
such transaction involves the purchase of an interest in a partnership between
the Borrower (or a Subsidiary) as a general partner and entities unaffiliated
with the Borrower or such Subsidiary as the other partners, such transaction
shall be effected by having such equity interest acquired by a corporate holding
company directly or indirectly wholly-owned by the Borrower newly formed for the
sole purpose of effecting such transaction, subject in each case to the
limitations set forth in Section 8.2(g) (Investments).
          “Permitted Investments” means, at any time, Investments by the
Borrower and its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.2 (Investments).
          “Permitted Liens” means, at any time, Liens in respect of Property of
the Borrower and its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.1 (Liens).

20



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
          “Pledge and Security Agreement” means an agreement, in substantially
the form of Exhibit I (Form of Pledge and Security Agreement), executed by the
Borrower and each Guarantor.
          “Pledged Debt Instruments” has the meaning specified in the Pledge and
Security Agreement.
          “Pledged Stock” has the meaning specified in the Pledge and Security
Agreement.
          “Pro Forma Basis” means that any Disposition, Restricted Payment,
Investment or Acquisition shall be deemed to have occurred as of the first day
of the most recent four Fiscal Quarter period preceding the date of such
transaction for which the Borrower has delivered financial statements pursuant
to Section 6.1(a) or (b)(Financial Statements). In connection with the
foregoing, (a) with respect to any Disposition or income statement and cash flow
statement items (whether positive or negative) attributable to the Property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction, and (b) with respect to any Acquisition
or Investment, income statement items attributable to the Person or Property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (i) such items are not otherwise included in
such income statement items for the Borrower and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in this Article I
and (ii) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent.
          “Pro Forma Compliance Certificate” means a certificate of a
Responsible Officer of the Borrower containing reasonably detailed calculations
of the financial covenants set forth in Article V (Financial Covenants) as of
the most recent Fiscal Quarter end for which the Borrower has delivered
financial statements pursuant to Section 6.1(a) or (b)(Financial Statements)
after giving effect to the applicable transaction on a Pro Forma Basis.
          “Projections” means those financial projections dated July 20, 2007
covering the Fiscal Years ending in 2007 through 2012 inclusive, to be delivered
to the Lenders by the Borrower.
          “Property” means any interest of any kind in any property or asset,
whether real, personal or mixed, or tangible or intangible.
          “Purchasing Lender” has the meaning specified in Section 11.7 (Sharing
of Payments, Etc.).
          “Ratable Portion” or (other than in the expression “equally and
ratably”) “ratably” means, with respect to any Lender, the percentage obtained
by dividing (i) the

21



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Commitment of such Lender by (ii) the aggregate Commitments of all Lenders (or,
at any time after the Termination Date, the percentage obtained by dividing the
aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to such Lender by the aggregate outstanding principal balance of the
Revolving Credit Outstandings owing to all Lenders).
          “Real Property” of any Person means the Land of such Person, together
with the right, title and interest of such Person, if any, in and to the
streets, the Land lying in the bed of any streets, roads or avenues, opened or
proposed, in front of, the air space and development rights pertaining to the
Land and the right to use such air space and development rights, all rights of
way, privileges, liberties, tenements, hereditaments and appurtenances belonging
or in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.
          “Reference Bank” means the Lender (or any Affiliate thereof) that is
then acting as the Administrative Agent or an Affiliate of the Administrative
Agent.
          “Register” has the meaning specified in Section 2.7(b) (Evidence of
Debt).
          “Reimbursement Date” has the meaning specified in Section 2.4(h)
(Letters of Credit).
          “Reimbursement Obligations” means, as and when matured, the obligation
of the Borrower to pay, on the date payment is made or scheduled to be made to
the beneficiary under each such Letter of Credit (or at such other date as may
be specified in the applicable Letter of Credit Reimbursement Agreement) and in
the currency drawn (or in such other currency as may be specified in the
applicable Letter of Credit Reimbursement Agreement), all amounts of each draft
and other requests for payments drawn under Letters of Credit, and all other
matured reimbursement or repayment obligations of the Borrower to any Issuer
with respect to amounts drawn under Letters of Credit.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the thirty-day notice period has
been waived.
          “Requirement of Law” means, with respect to any Person, the common law
and all federal, state, local and foreign laws, treaties, rules and regulations,
orders, judgments, decrees and other determinations of, concessions, grants,
franchises, licenses and other Contractual Obligations with, any Governmental
Authority or arbitrator, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
          “Requisite Lenders” means, collectively, (a) on and prior to the
Closing Date, Lenders having more than fifty percent (50%) of the aggregate
outstanding amount of the Commitments, (b) after the Closing Date and on and
prior to the Termination Date, Lenders having more than fifty percent (50%) of
the sum of the aggregate outstanding amount of the Commitments and (c) after the
Termination Date, Lenders having more than fifty percent (50%) of the sum of the
aggregate Revolving Credit Outstandings. The Commitments and Revolving Credit
Outstandings of a Non-Funding Lender shall not be included in the calculation of
“Requisite Lenders.”

22



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Responsible Officer” means the chief executive officer, president,
chief financial officer, senior vice president of finance, treasurer or
assistant treasurer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
          “Restricted Investment Subsidiary” has the meaning assigned to such
term in Section 7.9 (Subsidiaries).
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other Property) with respect to any Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Stock or of any option, warrant or other right to acquire any such
Stock and any voluntary or optional prepayment, redemption, defeasance or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), or refund, refinance or exchange of any Convertible
Notes or any Subordinated Indebtedness. The term “Restricted Payment” shall not
include (a) Restricted Payments made by any Subsidiary (directly or indirectly)
to any Loan Party and (b) dividend payments and other distributions to the
extent payable in the Stock of the Person making such payment or distribution.
          “Restricted Payment Cap Amount” means at any date of determination,
the sum of (a) $50,000,000 plus (b) an amount equal to 50% of Consolidated Net
Income for each Fiscal Quarter completed during the term of this Agreement minus
(c) an amount equal to 100% of consolidated net loss, determined in accordance
with GAAP, for the Borrower and each of its Subsidiaries for each Fiscal Quarter
completed during the term of this Agreement.
          “Revolving Credit Lender” means each Lender that (a) has a Commitment,
(b) holds a Revolving Loan or (c) participates in any Letter of Credit.
          “Revolving Credit Outstandings” means, at any particular time, the sum
of (a) the principal amount of the Revolving Loans outstanding at such time,
(b) the Letter of Credit Obligations outstanding at such time and (c) the
principal amount of the Swing Loans outstanding at such time.
          “Revolving Loan” has the meaning specified in Section 2.1 (The
Commitments).
          “S&P” means Standard & Poor’s Rating Services.
          “Sale and Leaseback Transaction” means, with respect to the Borrower
or any Subsidiary, any arrangement, directly or indirectly, with any person
whereby the Borrower or such Subsidiary shall sell or transfer any Property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such Property.
          “Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of
2002.
          “Scheduled Termination Date” means August 17, 2012.

23



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Secured Obligations” means, in the case of the Borrower, the
Obligations, and, in the case of any other Loan Party, the obligations of such
Loan Party under the Guaranty and the other Loan Documents to which it is a
party.
          “Secured Parties” means the Lenders, the Issuers, the Administrative
Agent and any other holder of any Secured Obligation.
          “Securitization Transaction” means any financing transaction or series
of financing transactions (including factoring arrangements) pursuant to which
the Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant
a security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
Subsidiary or Affiliate or any other Person.
          “Security” means any Stock, Stock Equivalent, voting trust
certificate, bond, debenture, note or other evidence of Indebtedness, whether
secured, unsecured, convertible or subordinated, or any certificate of interest,
share or participation in, any temporary or interim certificate for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
          “Selling Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).
          “Senior Notes” means those 9% Senior Notes of the Borrower due
July 15, 2011, as amended, modified, supplemented, refinanced and replaced in
accordance with the provisions thereof.
          “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
          “Special Purpose Vehicle” means any special purpose funding vehicle
identified as such in writing by any Lender to the Administrative Agent.
          “Standby Letter of Credit” means any Letter of Credit that is not a
Documentary Letter of Credit.
          “Stock” means shares of capital stock (whether denominated as common
stock or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
          “Stock Equivalents” means all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.

24



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Subject Property” means the Property owned by the Borrower and
described on Schedule 1.1(a)(Subject Property).
          “Subordinated Indebtedness” means any Indebtedness of the Borrower or
its Subsidiaries which is incurred pursuant to Section 8.3(j) (Indebtedness).
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of 50% or more of the outstanding Voting Stock is, at the time,
directly or indirectly, owned or controlled by such Person or one or more
Subsidiaries of such Person.
          “Substitute Institution” has the meaning specified in Section 2.17
(Substitution of Lenders).
          “Substitution Notice” has the meaning specified in Section 2.17
(Substitution of Lenders).
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency exchange transactions,
interest rate exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
          “Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).
          “Swing Loan Lender” means Citibank or any other Revolving Credit
Lender that becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the Borrower, to act as the Swing Loan Lender
hereunder, in each case in its capacity as the Swing Loan Lender hereunder.

25



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “Swing Loan Request” has the meaning specified in Section 2.3(b)
(Swing Loans).
          “Swing Loan Sublimit” means $15,000,000, or such other higher amount
as may be determined by the Administrative Agent in its sole discretion
following a Commitment increase pursuant to Section 2.1(b)(Additional
Commitments).
          “Synthetic Lease” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under GAAP.
          “Taxes” has the meaning specified in Section 2.16(a) (Taxes).
          “Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Commitments pursuant
to Section 2.5 (Reduction and Termination of the Commitments) and (c) the date
on which the Obligations become due and payable pursuant to Section 9.2
(Remedies).
          “Title IV Plan” means a pension plan, other than a Multiemployer Plan,
covered by Title IV of ERISA and to which the Borrower, any of its Subsidiaries
or any ERISA Affiliate has any obligation or liability, contingent or otherwise.
          “Total Assets” of any Person means, at any date, Consolidated total
assets of such Person and its Subsidiaries at such date as determined in
accordance with GAAP.
          “Total Consideration” means, with respect to any Acquisition, the
aggregate cash and non-cash consideration for such Acquisition (including the
principal amount of any Indebtedness assumed and the Borrower’s reasonable and
good faith projections of the aggregate amount of any contingent payments
(including earn-out payments) that the Borrower or any Subsidiary will
ultimately have to pay in connection with such Acquisition, but specifically
excluding the amount of any Stock of the Borrower issued to the seller).
          “UCC” has the meaning specified in the Pledge and Security Agreement.
          “Unfunded Pension Liability” means, with respect to the Borrower or
any of its Subsidiaries at any time, the sum of (a) the amount, if any, by which
the present value of all accrued benefits under each Title IV Plan (other than
any Title IV Plan subject to Section 4063 of ERISA) exceeds the fair market
value of all assets of such Title IV Plan allocable to such benefits in
accordance with Title IV of ERISA, as determined as of the most recent valuation
date for such Title IV Plan using the actuarial assumptions in effect under such
Title IV Plan, (b) the aggregate amount of withdrawal liability that could be
assessed under Section 4063 with respect to each Title IV Plan subject to such
section, separately calculated for each such Title IV Plan as of its most recent
valuation date and (c) for a period of five years following a transaction
reasonably likely to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by the Borrower, any of its
Subsidiaries or any ERISA Affiliate as a result of such transaction.
          “Unused Commitment Fee” has the meaning specified in Section 2.12(a)
(Fees).

26



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          “U.S. Lender” means each Lender or Issuer (or the Administrative
Agent) that is a Domestic Person.
          “Voting Stock” means Stock of any Person having ordinary power to vote
in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Stock of any other class or classes of such entity shall have or might have
voting power by reason of the happening of any contingency).
          “Wholly-Owned Subsidiary” of any Person means any Subsidiary of such
Person, all of the Stock of which (other than director’s qualifying shares, as
may be required by law) is owned by such Person, either directly or indirectly
through one or more Wholly-Owned Subsidiaries of such Person.
          Section 1.2 Computation of Time Periods
          In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”
          Section 1.3 Accounting Terms and Principles
          (a) Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V (Financial Covenants)) shall, unless
expressly otherwise provided herein, be made in conformity with GAAP.
          (b) If any change in the accounting principles used in the preparation
of the most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Borrower’s
accountants and results in a change in any of the calculations required by
Article V (Financial Covenants) or Article VIII (Negative Covenants) that would
not have resulted had such accounting change not occurred, the parties hereto
agree to enter into negotiations in order to amend such provisions so as to
equitably reflect such change such that the criteria for evaluating compliance
with such covenants by the Borrower shall be the same after such change as if
such change had not been made; provided, however, that no change in GAAP that
would affect a calculation that measures compliance with any covenant contained
in Article V (Financial Covenants) or Article VIII (Negative Covenants) shall be
given effect until such provisions are amended to reflect such changes in GAAP.
          (c) For purposes of making all financial calculations to determine
compliance with Article V (Financial Covenants), all components of such
calculations shall be adjusted to include or exclude, as the case may be,
without duplication, such components of such calculations attributable to any
business or assets that have been acquired by the Borrower or any of its
Subsidiaries (including through Permitted Acquisitions) after the first day of
the applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower on a Pro Forma Basis.

27



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          Section 1.4 Conversion of Foreign Currencies
          (a) Consolidated Funded Indebtedness. Consolidated Funded Indebtedness
denominated in any currency other than Dollars shall be calculated using the
Dollar Equivalent thereof as of the date of the Financial Statements on which
such Consolidated Funded Indebtedness is reflected.
          (b) Dollar Equivalents. The Administrative Agent shall determine the
Dollar Equivalent of any amount as required hereby, and a determination thereof
by the Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its own discretion or upon
the request of any Lender or Issuer.
          (c) Rounding-Off. The Administrative Agent may round-off amounts
hereunder to the nearest higher or lower amount in whole Dollar or cent to
ensure amounts owing by any party hereunder are expressed in whole Dollars or in
whole cents, as may be necessary or appropriate.
          Section 1.5 Certain Terms
          (a) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in, this Agreement.
          (b) Unless otherwise expressly indicated herein, references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement.
          (c) Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto and, unless otherwise expressly
provided herein, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.
          (d) References in this Agreement to any statute shall be to such
statute as amended or modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative.
          (e) The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.
          (f) The terms “Lender,” “Issuer” and “Administrative Agent” include,
without limitation, their respective successors.
          (g) Upon the appointment of any successor Administrative Agent
pursuant to Section 10.7 (Successor Administrative Agent), references to
Citibank in Section 10.4 (The Administrative Agent Individually) and to Citibank
in the definitions of Base Rate, Dollar Equivalent, and Eurodollar Rate and
Reference Bank shall be deemed to refer to the financial institution then acting
as the Administrative Agent or one of its Affiliates if it so designates.

28



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (h) References in this Agreement to “consolidating” shall only apply
for such periods during which there exist Subsidiaries of the Borrower which are
not Loan Parties (in which case consolidating financial statements shall be
required only in respect of such Subsidiaries that are not Loan Parties).
ARTICLE II
The Facilities
          Section 2.1 The Commitments
          (a) Initial Commitments. On the terms and subject to the conditions
contained in this Agreement, each Revolving Credit Lender severally agrees to
make loans in Dollars (each a “Revolving Loan”) to the Borrower from time to
time on any Business Day during the period from the date hereof until the
Termination Date in an aggregate principal amount at any time outstanding for
all such loans by such Revolving Credit Lender not to exceed such Revolving
Credit Lender’s Commitment; provided, however, that at no time shall any
Revolving Credit Lender be obligated to make a Revolving Loan in excess of such
Revolving Credit Lender’s Ratable Portion of the Available Credit. Within the
limits of the Commitment of each Revolving Credit Lender, amounts of Revolving
Loans repaid may be reborrowed under this Section 2.1.
          (b) Additional Commitments. The Borrower may at any time, upon prior
written notice by the Borrower to the Administrative Agent, increase the
Commitments by up to $75,000,000 with additional Commitments from any existing
Lender or new Commitments from any other Person selected by the Borrower and
approved by the Administrative Agent (which approval shall not be unreasonably
withheld or delayed); provided that:
          (i) any such increase shall be in a minimum principal amount of
$5,000,000 and in integral multiples of $5,000,000 in excess thereof;
          (ii) no Default shall be continuing at the time of any such increase;
          (iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion; and
          (iv) any new Lender shall join this Agreement by executing such
joinder documents reasonably required by the Administrative Agent (but no
consent from any existing Lender (other than any consent described in
(iii) above from any Lender that is increasing its Commitment) shall be
necessary in connection with the exercise of the Borrower’s rights hereunder).
     In connection with any such increase in the Commitments, (x) Schedule I
(Commitments) shall be revised by the Administrative Agent to reflect the new
Commitments and shall be distributed to the Lenders and (y) the Administrative
Agent shall notify the Lenders and the Borrower, on or before 1:00 p.m., (New
York time), on the day following the date of the effectiveness of such increase,
and shall record in the Register all applicable additional information in
respect thereof. On the date of any such increase in the Commitments, each
Lender or Eligible Assignee participating therein shall be deemed to purchase
(at par, with

29



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
payment to be made by each participating Lender or Eligible Assignee to the
Administrative Agent for the account of the existing Lenders) and assume from
each existing Lender having Revolving Loans and participations in Letters of
Credit and Swing Loans outstanding on such Commitment increase date, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s applicable percentage of the new Commitments (after giving effect
to such increase), in the aggregate outstanding Revolving Loans and
participations in Letters of Credit and Swing Loans, so as to ensure that, on
such Commitment increase date after giving effect to such increase, each Lender
is owed only its applicable percentage of the Revolving Loans and participations
in Letters of Credit and Swing Loans outstanding on such Commitment increase
date.
          Section 2.2 Borrowing Procedures
          (a) Each Borrowing shall be made on notice given by the Borrower to
the Administrative Agent not later than 11:00 a.m. (New York time) (i) on the
date of the proposed Borrowing, in the case of a Borrowing of Base Rate Loans
and (ii) three Business Days prior to the date of the proposed Borrowing, in the
case of a Borrowing of Eurodollar Rate Loans. Each such notice shall be in
substantially the form of Exhibit C (Form of Notice of Borrowing) (a “Notice of
Borrowing”), specifying, (A) the date of such proposed Borrowing, (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans and
(D) for each Eurodollar Rate Loan, the initial Interest Period or Periods
thereof. Loans shall be made as Base Rate Loans unless, subject to Section 2.14
(Special Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing
specifies that all or a portion thereof shall be Eurodollar Rate Loans.
Notwithstanding anything to the contrary contained in Section 2.3(a) (Swing
Loans), if any Notice of Borrowing requests a Borrowing of Base Rate Loans, the
Administrative Agent may make a Swing Loan available to the Borrower in an
aggregate amount not to exceed such proposed Borrowing, and the aggregate amount
of the corresponding proposed Borrowing shall be reduced accordingly by the
principal amount of such Swing Loan. Each Borrowing shall be in an aggregate
amount of not less than $1,000,000 or an integral multiple of $500,000 in excess
thereof. The Borrower may not request more than four Borrowings per month.
          (b) The Administrative Agent shall give to each Lender prompt notice
of the Administrative Agent’s receipt of a Notice of Borrowing and, if
Eurodollar Rate Loans are properly requested in such Notice of Borrowing, the
applicable interest rate determined pursuant to Section 2.14(a) (Determination
of Interest Rate). Each Lender shall, before 1:00 p.m. (New York time) on the
date of the proposed Borrowing, make available to the Administrative Agent at
its address referred to in Section 11.8 (Notices, Etc.), in immediately
available funds, such Lender’s Ratable Portion of such proposed Borrowing. Upon
fulfillment (or due waiver in accordance with Section 11.1 (Amendments, Waivers,
Etc.)) (i) on the Closing Date, of the applicable conditions set forth
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit) and
(ii) at any time (including the Closing Date), of the applicable conditions set
forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit),
and after the Administrative Agent’s receipt of such funds, the Administrative
Agent shall make such funds available to the Borrower.
          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any proposed Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion

30



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
thereof), the Administrative Agent may assume that such Lender has made such
Ratable Portion available to the Administrative Agent on the date of such
Borrowing in accordance with this Section 2.2 and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such Ratable Portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate for the
first Business Day and thereafter at the interest rate applicable at the time to
the Loans comprising such Borrowing. If such Lender shall repay to the
Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement. If the Borrower shall repay to the Administrative
Agent such corresponding amount, such payment shall not relieve such Lender of
any obligation it may have hereunder to the Borrower.
          (d) The failure of any Lender to make on the date specified any Loan
or any payment required by it (such Lender being a “Non-Funding Lender”),
including any payment in respect of its participation in Swing Loans and Letter
of Credit Obligations, shall not relieve any other Lender of its obligations to
make such Loan or payment on such date but no such other Lender shall be
responsible for the failure of any Non-Funding Lender to make a Loan or payment
required under this Agreement.
          Section 2.3 Swing Loans
          (a) On the terms and subject to the conditions contained in this
Agreement, the Swing Loan Lender agrees to make, in Dollars, loans (each a
“Swing Loan”) otherwise available to the Borrower under the Facility from time
to time on any Business Day during the period from the date hereof until the
Termination Date in an aggregate principal amount at any time outstanding in an
aggregate amount (together with the aggregate outstanding principal amount of
any other Swing Loan) not to exceed the Swing Line Sublimit; provided, however,
that to the extent that, after giving effect to such Swing Loan, the aggregate
outstanding principal amount of such Swing Loan and any other Loan made by the
Swing Loan Lender hereunder in its capacity as a Lender or the Swing Loan Lender
would exceed the Swing Loan Lender’s Ratable Portion of the Available Credit,
such Swing Loan shall by made by the Swing Loan Lender in its sole discretion;
provided, further, that at no time shall the Swing Loan Lender make any Swing
Loan to the extent that, after giving effect to such Swing Loan, the aggregate
Revolving Credit Outstandings would exceed the Commitments in effect at such
time. Each Swing Loan shall be a Base Rate Loan and must be repaid in full
within seven days after its making or, if sooner, upon any Borrowing hereunder
and shall in any event mature no later than the Termination Date. Within the
limits set forth in the first sentence of this clause (a), amounts of Swing
Loans repaid may be reborrowed under this clause (a).
          (b) In order to request a Swing Loan, the Borrower shall telecopy (or
forward by electronic mail or similar means) to the Administrative Agent a duly
completed request in substantially the form of Exhibit D (Form of Swing Loan
Request), setting forth the requested amount and date of such Swing Loan (a
“Swing Loan Request”), to be received by the Administrative Agent not later than
3:00 p.m. (New York time) on the day of the proposed borrowing. The
Administrative Agent shall promptly notify the Swing Loan Lender of the details

31



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
of the requested Swing Loan. Subject to the terms of this Agreement, the Swing
Loan Lender may make a Swing Loan available to the Administrative Agent and, in
turn, the Administrative Agent shall make such amounts available to the Borrower
on the date of the relevant Swing Loan Request. The Swing Loan Lender shall not
make any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Revolving Credit
Lender that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied. The Swing Loan
Lender shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) have been satisfied in connection with the
making of any Swing Loan.
          (c) The Swing Loan Lender shall notify the Administrative Agent in
writing (which writing may be a telecopy or electronic mail) weekly, by no later
than 10:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.
          (d) The Swing Loan Lender may demand at any time that each Revolving
Credit Lender pay to the Administrative Agent, for the account of the Swing Loan
Lender, in the manner provided in clause (e) below, such Revolving Credit
Lender’s Ratable Portion of all or a portion of the outstanding Swing Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swing Loans demanded to be
paid.
          (e) The Administrative Agent shall forward each notice referred to in
clause (c) above and each demand referred to in clause (d) above to each
Revolving Credit Lender on the day such notice or such demand is received by the
Administrative Agent (except that any such notice or demand received by the
Administrative Agent after 2:00 p.m. (New York time) on any Business Day or any
such demand received on a day that is not a Business Day shall not be required
to be forwarded to the Revolving Credit Lenders by the Administrative Agent
until the next succeeding Business Day), together with a statement prepared by
the Administrative Agent specifying the amount of each Revolving Credit Lender’s
Ratable Portion of the aggregate principal amount of the Swing Loans stated to
be outstanding in such notice or demanded to be paid pursuant to such demand,
and, notwithstanding whether or not the conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) and 2.1(a)
(Commitments) shall have been satisfied (which conditions precedent the
Revolving Credit Lenders hereby irrevocably waive), each Revolving Credit Lender
shall, before 11:00 a.m. (New York time) on the Business Day next succeeding the
date of such Revolving Credit Lender’s receipt of such notice or demand, make
available to the Administrative Agent, in immediately available funds, for the
account of the Swing Loan Lender, the amount specified in such statement. Upon
such payment by a Revolving Credit Lender, such Revolving Credit Lender shall,
except as provided in clause (f) below, be deemed to have made a Revolving Loan
to the Borrower. The Administrative Agent shall use such funds to repay the
Swing Loans to the Swing Loan Lender. To the extent that any Revolving Credit
Lender fails to make such payment available to the Administrative Agent for the
account of the Swing Loan Lender, the Borrower shall repay such Swing Loan on
demand.
          (f) Upon the occurrence of a Default under Section 9.1(f) (Events of
Default), each Revolving Credit Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan otherwise required to be
repaid by such Revolving Credit

32



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Lender pursuant to clause (e) above, which participation shall be in a principal
amount equal to such Revolving Credit Lender’s Ratable Portion of such Swing
Loan, by paying to the Swing Loan Lender on the date on which such Revolving
Credit Lender would otherwise have been required to make a payment in respect of
such Swing Loan pursuant to clause (e) above, in immediately available funds, an
amount equal to such Revolving Credit Lender’s Ratable Portion of such Swing
Loan. If all or part of such amount is not in fact made available by such
Revolving Credit Lender to the Swing Loan Lender on such date, the Swing Loan
Lender shall be entitled to recover any such unpaid amount on demand from such
Revolving Credit Lender together with interest accrued from such date at the
Federal Funds Rate for the first Business Day after such payment was due and
thereafter at the rate of interest then applicable to Base Rate Loans.
          (g) From and after the date on which any Revolving Credit Lender
(i) is deemed to have made a Revolving Loan pursuant to clause (e) above with
respect to any Swing Loan or (ii) purchases an undivided participation interest
in a Swing Loan pursuant to clause (f) above, the Swing Loan Lender shall
promptly distribute to such Revolving Credit Lender such Revolving Credit
Lender’s Ratable Portion of all payments of principal of and interest received
by the Swing Loan Lender on account of such Swing Loan other than those received
from a Revolving Credit Lender pursuant to clause (e) or (f) above.
          Section 2.4 Letters of Credit
          (a) On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue at the request of the Borrower and for
the account of the Borrower one or more Letters of Credit from time to time on
any Business Day during the period commencing on the Closing Date and ending on
the earlier of the Termination Date and 30 days prior to the Scheduled
Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence and continuance of any of the
events described in clauses (ii), (iii), (iv), (v), and (vi)(A) below, shall not
Issue) any Letter of Credit upon the occurrence and continuance of any of the
following:
          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;
          (ii) such Issuer shall have received any written notice of the type
described in clause (d) below;
          (iii) after giving effect to the Issuance of such Letter of Credit,
the aggregate Revolving Credit Outstandings would exceed the aggregate
Commitments in effect at such time;

33



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (iv) after giving effect to the Issuance of such Letter of Credit, the
aggregate Letter of Credit Obligations at such time exceed the Letter of Credit
Sublimit;
          (v) (A) such Letter of Credit is requested to be denominated in any
Alternative Currency and the Issuer receives written notice from the
Administrative Agent at or before 11:00 a.m. (New York time) on the date of the
proposed Issuance of such Letter of Credit stating that, immediately after
giving effect to the Issuance of such Letter of Credit, all Letter of Credit
Obligations at such time in respect of each Letter of Credit denominated in
currencies other than Dollars would exceed $5,000,000 or (B) such Letter of
Credit is requested to be denominated in any currency other than Dollars or an
Alternative Currency;
          (vi) (A) any fees due in connection with a requested Issuance have not
been paid, (B) such Letter of Credit is requested to be Issued in a form that is
not acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall
not have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by such Borrower, applications, agreements and other
documentation (collectively, a “Letter of Credit Reimbursement Agreement”) such
Issuer generally employs in the ordinary course of its business for the Issuance
of letters of credit of the type of such Letter of Credit;
          (vii) the issuance of such Letter of Credit would violate one or more
policies of the applicable Issuer where such policy applies to borrowers
generally; or
          (viii) a default of any Lender’s obligations to fund under
Section 2.4(h) exists or any Lender is at such time a Non-Funding Lender
hereunder, unless such Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate such Issuer’s risk with respect to such
Lender.
In the event of a Letter of Credit request during the continuance of any of the
events described in clauses (ii), (iii), (iv), (v), and (vi)(A) above, the
Administrative Agent shall promptly notify the applicable Issuer thereof;
provided, however, that, during the continuance of such an event, if the
Administrative Agent has not so notified the applicable Issuer and a Letter of
Credit is Issued thereby, such Issuer shall be deemed not to have violated the
terms of this Section 2.4(a). None of the Revolving Credit Lenders (other than
the Issuers in their capacity as such) shall have any obligation to Issue any
Letter of Credit.
          (b) Any Letter of Credit with a term less than or equal to one year
may provide for the renewal thereof for additional periods less than or equal to
one year, as long as, on or before the expiration of each such term and each
such period, the Issuer of such Letter or Credit shall have the option to
prevent such renewal. Any Letter of Credit with an expiration date beyond the
date that is five days prior to the Scheduled Termination Date shall, in the
case of such a Letter of Credit where Citibank is the Issuer, be subject to a
Letter of Credit Reimbursement Agreement of continuing effect and in the form
required by the applicable Issuer and shall be subject to the actions required
by Section 9.3 (Actions in Respect of Letters of Credit); provided, however,
that neither the Issuer of such Letter of Credit nor the Borrower shall permit
any such Letter of Credit to be denominated in any currency other than Dollars.
          (c) In connection with the Issuance of each Letter of Credit, the
Borrower shall give the relevant Issuer and the Administrative Agent at least
two Business Days’ prior

34



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
written notice, in substantially the form of Exhibit E (Form of Letter of Credit
Request) (or in such other written or electronic form as is acceptable to the
Issuer), of the requested Issuance of such Letter of Credit (a “Letter of Credit
Request”). Such notice shall be irrevocable and shall specify the Issuer of such
Letter of Credit, the currency of issuance and face amount of the Letter of
Credit requested (whose Dollar Equivalent shall not be less than $10,000), the
date of Issuance of such requested Letter of Credit, the date on which such
Letter of Credit is to expire (which date shall be a Business Day) and, in the
case of an issuance, the Person in whose favor the requested Letter of Credit is
to be issued, which may include foreign commercial banks which have issued
letters of credit or bank guarantees on behalf of the Borrower or any of its
Subsidiaries. Such notice, to be effective, must be received by the relevant
Issuer and the Administrative Agent not later than 11:00 a.m. (New York time) on
the second Business Day prior to the requested Issuance of such Letter of
Credit.
          (d) Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Borrower in accordance with such Issuer’s usual and
customary business practices. No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Revolving Credit Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) or clause (a) above (other than those conditions set forth in clauses
(a)(i), (a)(vi)(B) and (C) above and, to the extent such clause relates to fees
owing to the Issuer of such Letter of Credit and its Affiliates, clause
(a)(vi)(A) above) are not on such date satisfied or duly waived and ending when
such conditions are satisfied or duly waived. No Issuer shall otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit)
have been satisfied in connection with the Issuance of any Letter of Credit.
          (e) The Borrower agrees that, if requested by the Issuer of any Letter
of Credit, it shall execute a Letter of Credit Reimbursement Agreement in the
form required by the applicable Issuer in respect to any Letter of Credit Issued
hereunder. In the event of any conflict between the terms of any Letter of
Credit Reimbursement Agreement and this Agreement, the terms of this Agreement
shall govern.
          (f) Each Issuer shall comply with the following:
          (i) give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing), which writing may be a telecopy or
electronic mail, of the Issuance of any Letter of Credit Issued by it, of all
drawings under any Letter of Credit Issued by it and of the payment (or the
failure to pay when due) by the Borrower of any Reimbursement Obligation when
due (which notice the Administrative Agent shall promptly transmit by telecopy,
electronic mail or similar transmission to each Revolving Credit Lender);
          (ii) upon the request of any Revolving Credit Lender, furnish to such
Revolving Credit Lender copies of any Letter of Credit Reimbursement Agreement
to which such Issuer is a party and such other documentation as may reasonably
be requested by such Revolving Credit Lender; and
          (iii) no later than 10 Business Days following the last day of each
calendar quarter, provide to the Administrative Agent (and the Administrative
Agent

35



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
shall provide a copy to each Revolving Credit Lender requesting the same) and
the Borrower separate schedules for Documentary Letters of Credit and Standby
Letters of Credit issued by it, in form and substance reasonably satisfactory to
the Administrative Agent, setting forth the aggregate Letter of Credit
Obligations, in each case outstanding at the end of each calendar quarter and
any information requested by the Borrower or the Administrative Agent relating
thereto.
          (g) Immediately upon the issuance by an Issuer of a Letter of Credit
in accordance with the terms and conditions of this Agreement, such Issuer shall
be deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Ratable Portion of the Commitments, in such Letter of Credit and the
obligations of the Borrower with respect thereto (including all Letter of Credit
Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto.
          (h) The Borrower agrees to pay to the Issuer of any Letter of Credit
the amount of all Reimbursement Obligations owing to such Issuer under any
Letter of Credit issued for its account no later than the date that payment has
been made under such Letter of Credit(as notified by the Issuer to the Borrower)
(the “Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that the Borrower may have at any time against such Issuer or any other
Person. In the event that any Issuer makes any payment under any Letter of
Credit and the Borrower shall not have repaid such amount to such Issuer
pursuant to this clause (h) or any such payment by the Borrower is rescinded or
set aside for any reason, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Reimbursement Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Ratable Portion thereof. In such event, the Borrower
shall be deemed to have requested a borrowing of Base Rate Loans to be disbursed
on the Reimbursement Date in an amount equal to the Unreimbursed Amount (or, if
the time for requesting a borrowing of Base Rate Loans on such date has passed,
the Borrower shall be deemed to have so requested a borrowing of Swing Loans, or
if the time for requesting a borrowing of Base Rate Loans and Swing Loans on
such date has passed, then the Borrower shall be deemed to have so requested a
borrowing of Base Rate Loans on the succeeding Business Day) without regard to
the minimum and multiples specified in Section 2.2(a)(Borrowing Procedures) or
the conditions contained in Section 3.2 (Conditions Precedent to Each Loan and
Letter of Credit); provided, however, that if such Base Rate Loan is made after
the Reimbursement Date, interest shall be payable on demand and shall accrue
from the Reimbursement Date to the date of making such Base Rate Loan for the
account of the applicable Issuer at the rate of interest applicable during such
period to past due Revolving Loans that are Base Rate Loans. Such Reimbursement
Obligation shall be payable on demand with interest thereon computed, to the
extent not funded by a Base Rate Loan or Swing Loan as described above, from the
date on which such Reimbursement Obligation arose until the date of repayment in
full, at the rate of interest applicable during such period to past due
Revolving Loans that are Base Rate Loans, and such Issuer shall promptly notify
the Administrative Agent, which shall promptly notify each Revolving Credit
Lender of such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Revolving Credit Lender’s Ratable Portion of such payment (or
the Dollar Equivalent thereof if such payment was made in any currency other
than Dollars) in immediately available Dollars. If the Administrative Agent so
notifies such Revolving Credit Lender prior to 11:00 a.m. (New York time) on any
Business Day, each Revolving Credit Lender

36



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
shall make available to the Administrative Agent for the account of such Issuer
its Ratable Portion of the amount of such payment on such Business Day in
immediately available funds. Upon such payment by a Revolving Credit Lender,
such Revolving Credit Lender shall notwithstanding whether or not the conditions
precedent set forth in Section 3.2 (Conditions Precedent to Each Loan and Letter
of Credit) shall have been satisfied (which conditions precedent the Revolving
Credit Lenders hereby irrevocably waive), be deemed to have made a Revolving
Loan to the Borrower in the principal amount of such payment. Whenever any
Issuer receives from the Borrower a payment of a Reimbursement Obligation as to
which the Administrative Agent has received for the account of such Issuer any
payment from a Revolving Credit Lender pursuant to this clause (h), such Issuer
shall pay over to the Administrative Agent any amount received in excess of such
Reimbursement Obligation and, upon receipt of such amount, the Administrative
Agent shall promptly pay over to each Revolving Credit Lender, in immediately
available funds, an amount equal to such Revolving Credit Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Revolving Credit Lenders have paid in respect of such
Reimbursement Obligation.
          (i) If and to the extent any Revolving Credit Lender shall not have so
made its Ratable Portion of the amount of the payment required by clause (h)
above available to the Administrative Agent for the account of such Issuer, such
Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid amount together with
interest thereon, for the first Business Day after payment was first due at the
Federal Funds Rate and, thereafter, until such amount is repaid to the
Administrative Agent for the account of such Issuer, at a rate per annum equal
to the rate applicable to Base Rate Loans under the Facility.
          (j) The Borrower’s obligation to pay each Reimbursement Obligation and
the obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever and irrespective of any of the following:
          (i) any lack of validity or enforceability of any Letter of Credit or
any Loan Document, or any term or provision therein;
          (ii) any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Loan Document;
          (iii) the existence of any claim, set-off, defense or other right that
the Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
          (iv) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

37



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (v) payment by the Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit;
          (vi) any other act or omission to act or delay of any kind of the
Issuer, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder; and
          (vii) any failure to satisfy any conditions precedent set forth in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) or the
occurrence of any Default or Event of Default under any Loan Document.
Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.
          (k) Schedule 2.4 (Existing Letters of Credit) contains a schedule of
certain letters of credit issued prior to the Closing Date under the Existing
Credit Agreement for the account of the Borrower. On the Closing Date (i) such
letters of credit, to the extent outstanding, shall be automatically and without
further action by the parties thereto converted to Letters of Credit issued
pursuant to this Section 2.4 for the account of the Borrower and subject to the
provisions hereof, and for this purpose the fees specified in
Section 2.12(b)(ii)(Fees) shall be payable (in substitution for any fees set
forth in the applicable letter of credit reimbursement agreements or
applications relating to such letters of credit) as if such letters of credit
had been issued on the Closing Date, it being understood that no fees shall
become payable pursuant to Section 2.12(b)(i)(Fees) in connection with such
letters of credit, (ii) the issuers of such Letters of Credit shall be deemed to
be “Issuers” hereunder, (iii) the face amount of such letters of credit shall be
included in the calculation of Letter of Credit Obligations and (iv) all
liabilities of the Borrower with respect to such letters of credit shall
constitute Obligations.
          (l) Cash Collateral Account. The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuers and the Lenders, a security
interest in all cash, deposit accounts and all balances therein and all proceeds
of the foregoing as required to be deposited in furtherance of
Section 2.9(Mandatory Prepayments) and Section 9.3(Actions in

38



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Respect of Letters of Credit). Cash collateral shall be maintained in blocked,
interest bearing deposit accounts at Citibank. All interest on such cash
collateral shall be paid as follows: (i) if such cash collateral is delivered to
the Administrative Agent by the Borrower pursuant to any of
Section 2.9(Mandatory Prepayments) or Section 9.3(Actions in Respect of Letters
of Credit), then such interest shall be paid to the Borrower upon the Borrower’s
request, provided that such interest shall first be applied to all outstanding
Obligations at such time and the balance shall be distributed to the Borrower,
and (ii) if such cash collateral is delivered to the Administrative Agent by the
Borrower at any time that such cash collateral is not required to be delivered
under this Agreement, then such interest shall be distributed to the Borrower
(provided that if at any time after such delivery of cash collateral the
Borrower would have been required to deliver cash collateral pursuant to any of
Sections 2.9 or 9.3, the interest shall be applied as provided in clause (i)
above).
          (m) Notwithstanding anything set forth in this Agreement to the
contrary, the obligations of each Revolving Credit Lender under Sections 2.4(h)
and (i) above shall not be affected by the occurrence of the Termination Date or
the termination of the Commitments.
          (n) Unless otherwise expressly agreed by the applicable Issuer and the
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an existing letter of credit), (i) the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) (the “ISP”) shall apply to each Standby Letter of Credit and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each Documentary Letter of Credit. For all purposes of
this Agreement, if on any date of determination, a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, the applicable Issuer shall notify the
Administrative Agent thereof and such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
          Section 2.5 Reduction and Termination of the Commitments
          The Borrower may, upon at least three Business Days’ prior notice to
the Administrative Agent, terminate in whole or reduce in part ratably the
unused portions of the respective Commitments of the Revolving Credit Lenders;
provided, however, that each partial reduction shall be in an aggregate amount
of not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof. Subject to Section 2.4(m)(Letters of Credit), all outstanding
Commitments shall terminate on the Termination Date.
          Section 2.6 Repayment of Loans
          The Borrower promises to repay the entire unpaid principal amount of
the Revolving Loans and the Swing Loans on the Scheduled Termination Date or
earlier, if otherwise required by the terms hereof; provided, however, that any
Revolving Loans and Swing Loans made after the Termination Date pursuant to
Section 2.4(h)(Letters of Credit) shall be payable on demand as required by the
terms thereof.

39



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          Section 2.7 Evidence of Debt
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
     (b) (i) The Administrative Agent, acting as agent of the Borrower solely
for this purpose and for tax purposes, shall establish and maintain at its
address referred to in Section 11.8 (Notices, Etc.) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
Loan, each Letter of Credit and each Reimbursement Obligation, and in the right
to receive any payments hereunder and any assignment of any such interest or
rights. In addition, the Administrative Agent, acting as agent of the Borrower
solely for this purpose and for tax purposes, shall establish and maintain
accounts in the Register in accordance with its usual practice in which it shall
record (i) the names and addresses of the Lenders and the Issuers, (ii) the
Commitments of each Lender from time to time, (iii) the amount of each Loan made
and, if a Eurodollar Rate Loan, the Interest Period applicable thereto, (iv) the
amount of any principal or interest due and payable, and paid, by the Borrower
to, or for the account of, each Lender hereunder, (v) the amount that is due and
payable, and paid, by the Borrower to, or for the account of, each Issuer,
including the amount of Letter Credit Obligations (specifying the amount of any
Reimbursement Obligations) due and payable to an Issuer, and (vi) the amount of
any sum received by the Administrative Agent hereunder from the Borrower,
whether such sum constitutes principal or interest (and the type of Loan to
which it applies), fees, expenses or other amounts due under the Loan Documents
and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.
          (i) Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including the Notes evidencing such Loans) and the
Reimbursement Obligations are registered obligations and the right, title, and
interest of the Lenders and the Issuers and their assignees in and to such Loans
or Reimbursement Obligations, as the case may be, shall be transferable only
upon notation of such transfer in the Register. A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Note to be considered a bearer
instrument or obligation. This Section 2.7(b) and Section 11.2 shall be
construed so that the Loans and Reimbursement Obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (or any successor
provisions of the Code or such regulations).
          (c) The entries made in the Register and in the accounts therein
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms. In addition, the Loan Parties, the Administrative
Agent, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the

40



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Borrower, the Administrative Agent, such Lender or such Issuer at any reasonable
time and from time to time upon reasonable prior notice.
          (d) Notwithstanding any other provision of the Agreement, in the event
that any Lender requests that the Borrower execute and deliver a promissory note
or notes payable to such Lender in order to evidence the Indebtedness owing to
such Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Revolving Loans of such
Lender, substantially in the forms of Exhibit B (Form of Note).
          Section 2.8 Optional Prepayments
          (a) The Borrower may prepay the outstanding principal amount of the
Revolving Loans and Swing Loans in whole or in part at any time; provided,
however, that if any prepayment of any Eurodollar Rate Loan is made by the
Borrower other than on the last day of an Interest Period for such Loan, the
Borrower shall also pay any amount owing pursuant to Section 2.14(e) (Breakage
Costs).
          (b) The Borrower shall have no right to prepay the principal amount of
any Revolving Loan other than as provided in this Section 2.8.
          Section 2.9 Mandatory Prepayments
          If at any time prior to the Termination Date, the aggregate principal
amount of Revolving Credit Outstandings exceeds the aggregate Commitments at
such time, the Borrower shall forthwith prepay the Swing Loans first and then
the Revolving Loans then outstanding in an amount equal to such excess. If any
such excess remains after repayment in full of the aggregate outstanding Swing
Loans and Revolving Loans, the Borrower shall provide cash collateral for the
Letter of Credit Obligations in the manner set forth in Section 9.3 (Actions in
Respect of Letters of Credit) in an amount equal to 100% of such excess.
          Section 2.10 Interest
          (a) Rate of Interest. All Loans and the outstanding amount of all
other Obligations (other than pursuant to any Swap Contracts or Cash Management
Document that are Loan Documents, which shall not be subject to any additional
economic obligations on the part of Borrower or its Subsidiaries that are not
specified in such agreements), shall bear interest, in the case of Loans, on the
unpaid principal amount thereof from the date such Loans are made and, in the
case of such other Obligations, from the date such other Obligations are due and
payable until, in all cases, paid in full, except as otherwise provided in
clause (c) below, as follows:
          (i) if a Base Rate Loan or such other Obligation, at a rate per annum
equal to the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin for Revolving Loans that are Base Rate Loans; and
          (ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum
of (A) the Eurodollar Rate determined for the applicable Interest Period and
(B) the Applicable Margin in effect from time to time during such Interest
Period.

41



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (b) Interest Payments. (i) Interest accrued on each Base Rate Loan
(other than Swing Loans) shall be payable in arrears (A) on the first Business
Day of each calendar quarter, commencing on the first such day following the
making of such Base Rate Loan and (B) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Base Rate Loan,
(ii) interest accrued on Swing Loans shall be payable in arrears on the first
Business Day of the immediately succeeding calendar quarter, (iii) interest
accrued on each Eurodollar Rate Loan shall be payable in arrears (A) on the last
day of each Interest Period applicable to such Loan and, if such Interest Period
has a duration of more than three months, on each date during such Interest
Period occurring every three months from the first day of such Interest Period,
(B) upon the payment or prepayment thereof in full or in part and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Eurodollar Rate Loan and (iv) interest accrued on the amount of all other
Obligations shall be payable on demand from and after the time such Obligation
becomes due and payable (whether by acceleration or otherwise).
          (c) Default Interest. Notwithstanding the rates of interest specified
in clause (a) above or elsewhere herein, effective immediately upon the
occurrence of an Event of Default and for as long thereafter as such Event of
Default shall be continuing, the principal balance of all Loans and the amount
of all other Obligations then due and payable shall bear interest at a rate that
is two percent per annum in excess of the rate of interest applicable to such
Loans or other Obligations from time to time. Such interest shall be payable on
the date that would otherwise be applicable to such interest pursuant to cause
(b) above or otherwise on demand.
          Section 2.11 Conversion/Continuation Option
          (a) The Borrower may elect (i) at any time on any Business Day to
convert Base Rate Loans (other than Swing Loans) or any portion thereof to
Eurodollar Rate Loans and (ii) at the end of any applicable Interest Period, to
convert Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to
continue such Eurodollar Rate Loans or any portion thereof for an additional
Interest Period; provided, however, that the aggregate amount of the Eurodollar
Loans for each Interest Period must be in the amount of at least $1,000,000 or
an integral multiple of $500,000 in excess thereof. Each conversion or
continuation shall be allocated among the Loans of each Lender in accordance
with such Lender’s Ratable Portion. Each such election shall be in substantially
the form of Exhibit F (Form of Notice of Conversion or Continuation) (a “Notice
of Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least three Business Days’ prior written notice specifying (A) the
amount and type of Loan being converted or continued, (B) in the case of a
conversion to or a continuation of Eurodollar Rate Loans, the applicable
Interest Period and (C) in the case of a conversion, the date of such
conversion.
          (b) The Administrative Agent shall promptly notify each Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein. Notwithstanding the foregoing, no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans and no continuation in whole or in part
of Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (A) a Default or an Event of Default
shall have occurred and be continuing or (B) the continuation of, or conversion
into, a Eurodollar Rate Loan would violate any provision of Section 2.14
(Special Provisions Governing Eurodollar Rate Loans). If, within the time period
required under the terms of this Section 2.11, the Administrative Agent does not
receive a Notice of Conversion or Continuation from the Borrower containing a
permitted election to continue any Eurodollar Rate

42



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Loans for an additional Interest Period or to convert any such Loans, then, upon
the expiration of the applicable Interest Period, such Loans shall be
automatically converted to Base Rate Loans. Each Notice of Conversion or
Continuation shall be irrevocable.
          Section 2.12 Fees
          (a) Unused Commitment Fee. The Borrower agrees to pay in immediately
available Dollars to each Revolving Credit Lender a commitment fee on the actual
daily amount by which the Commitment of such Revolving Credit Lender exceeds
such Lender’s Ratable Portion of the sum of (i) the aggregate outstanding
principal amount of Revolving Loans and (ii) the outstanding amount of the
aggregate Letter of Credit Obligations (the “Unused Commitment Fee”) from the
date hereof through the Termination Date at the Applicable Unused Commitment Fee
Rate, payable in arrears (x) on the first Business Day of each calendar quarter,
commencing on the first such Business Day following the Closing Date and (y) on
the Termination Date.
          (b) Letter of Credit Fees. The Borrower agrees to pay the following
amounts with respect to Letters of Credit issued by any Issuer:
          (i) directly to the account of each Issuer of a Letter of Credit, with
respect to each Letter of Credit issued by such Issuer, such issuance or
fronting fees in the amounts and at the times as may be agreed from time to time
between the Borrower and such Issuer.
          (ii) to the Administrative Agent for the ratable benefit of the
Revolving Credit Lenders, with respect to each Letter of Credit, a fee accruing
each day in Dollars at a rate per annum equal to the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans on the amount available to be
drawn on that day under such Letter of Credit on any date of determination,
payable in arrears as follows: (A) Letter of Credit fees equal to fifty basis
points (0.50%) per annum times the amount available to be drawn on that day
under such Letter of Credit shall be due and payable on the first Business Day
of each calendar quarter, commencing on the first such Business Day following
the issuance of such Letter of Credit, and on the last to occur of (1) the
Termination Date and (2) the first date following the Termination Date on which
the aggregate of all Letter of Credit Obligations equals zero and (B) the
balance of the Letter of Credit fees owing in respect of such Letters of Credit
shall be payable on the first Business Day of each calendar year and on the
first date following the Termination Date on which the aggregate of all Letter
of Credit Obligations equals zero. If there is any change in the Applicable
Margin during any quarter, the daily amount of each Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect. On each day
during the continuance of an Event of Default, the Applicable Margin applicable
to the foregoing Letter of Credit fees shall be increased by two percent per
annum (instead of, and not in addition to, any increase pursuant to Section
2.10(c) (Interest)) and shall be payable on demand.
          (iii) to the Issuer of any Letter of Credit, with respect to the
issuance, amendment or transfer of each Letter of Credit and each drawing made
thereunder, documentary and processing charges in accordance with such Issuer’s
standard schedule for such charges in effect at the time of issuance, amendment,
transfer or drawing, as the case may be.

43



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (c) Additional Fees. The Borrower has agreed to pay to the
Administrative Agent and the Arranger additional fees, the amount and dates of
payment of which are embodied in the Fee Letter.
          Section 2.13 Payments and Computations
          (a) The Borrower shall make each payment hereunder (including fees and
expenses) not later than 11:00 a.m. (New York time) on the day when due, in the
currency specified herein (or, if no such currency is specified, in Dollars) to
the Administrative Agent at its address referred to in Section 11.8 (Notices,
Etc.) in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) or (g) below, as applicable, for the account of their respective
Applicable Lending Offices; provided, however, that amounts payable pursuant to
Section 2.15 (Capital Adequacy), Section 2.16 (Taxes)or Section 2.14(c) or (d)
(Special Provisions Governing Eurodollar Rate Loans)shall be paid only to the
affected Lender or Lenders and amounts payable with respect to Swing Loans shall
be paid only to the Swing Loan Lender. Payments received by the Administrative
Agent after 11:00 a.m. (New York time) shall be deemed to be received on the
next Business Day.
          (b) All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, or, in the case of
interest in respect of Loans which are Base Rate Loans, on the basis of a year
of 365 or 366 days, as the case may be and actual days elapsed, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of a rate of interest hereunder shall
be conclusive and binding for all purposes, absent manifest error.
          (c) Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that (i) the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit and (ii) other
than for payments in respect of a Loan or Reimbursement Obligation, Loan
Documents duly executed by the Administrative Agent or any Swap Contract may
specify other currencies of payment for Obligations created by or directly
related to such Loan Document or Swap Contract.
          (d) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Revolving Loans shall be applied as follows: first, to repay
such Loans outstanding as Base Rate Loans and then, to repay such Loans
outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans having
earlier expiring Eurodollar Interest Periods being repaid prior to those having
later expiring Eurodollar Interest Periods.

44



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (e) Unless the Administrative Agent shall have received notice from
the Borrower to the Lenders prior to the date on which any payment is due
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon (at the Federal Funds Rate for the first Business Day and
thereafter, at the rate applicable to Base Rate Loans) for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent.
          (f) Except for payments and other amounts received by the
Administrative Agent and applied in accordance with the provisions of clause (g)
below (or required to be applied in accordance with Section 2.9 (Mandatory
Prepayments)), all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied as follows:
first, to pay principal of, and interest on, any portion of the Loans the
Administrative Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Administrative Agent has
not then been reimbursed by such Lender or the Borrower, second, to pay all
other Obligations then due and payable and third, as the Borrower so designates.
Payments in respect of Swing Loans received by the Administrative Agent shall be
distributed to the Swing Loan Lender; payments in respect of Revolving Loans
received by the Administrative Agent shall be distributed to each Revolving
Credit Lender in accordance with such Lender’s Ratable Portion of the
Commitments; and all payments of fees and all other payments in respect of any
other Obligation shall be allocated among such of the Lenders and Issuers as are
entitled thereto and, for such payments allocated to the Lenders, in proportion
to their respective Ratable Portions.
          (g) The Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding clause (f) above, the
Administrative Agent may, and, upon either (A) the written direction of the
Requisite Lenders or (B) the acceleration of the Obligations pursuant to
Section 9.2 (Remedies) shall apply all payments in respect of any Obligations
and all proceeds of Collateral in the following order:
          (i) first, to pay interest on and then principal of any portion of the
Revolving Loans that the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;
          (ii) second, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due to the Administrative Agent, the Lenders
and the Issuers;
          (iii) third, to pay Secured Obligations in respect of any fees then
due to the Administrative Agent, the Lenders and the Issuers;

45



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (iv) fourth, to pay interest then due and payable in respect of the
Loans and Reimbursement Obligations;
          (v) fifth, to pay or prepay principal amounts on the Loans and
Reimbursement Obligations and to provide cash collateral for outstanding Letter
of Credit Undrawn Amounts in the manner described in Section 9.3 (Actions in
Respect of Letters of Credit), and to pay Cash Management Obligations and
amounts owing with respect to Swap Contracts, ratably to the aggregate principal
amount of such Loans, Reimbursement Obligations and Letter of Credit Undrawn
Amounts, Cash Management Obligations, and Obligations owing with respect to Swap
Contracts; and
          (vi) sixth, to the ratable payment of all other Secured Obligations;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v) and (vi) above, the available funds being
applied with respect to any such Secured Obligation (unless otherwise specified
in such clause) shall be allocated to the payment of such Secured Obligation
ratably, based on the proportion of the Administrative Agent’s and each Lender’s
or Issuer’s interest in the aggregate outstanding Secured Obligations described
in such clauses; provided, however, that payments that would otherwise be
allocated to the Revolving Credit Lenders shall be allocated first to repay
Swing Loans until such Loans are repaid in full and then to repay the Revolving
Loans. The order of priority set forth in clauses (i), (ii), (iii), (iv), (v)
and (vi) above may at any time and from time to time be changed by the agreement
of the Requisite Lenders without necessity of notice to or consent of or
approval by the Borrower, any Secured Party that is not a Lender or Issuer or by
any other Person that is not a Lender or Issuer. The order of priority set forth
in clauses (i), (ii) and (iii) above may be changed only with the prior written
consent of the Administrative Agent in addition to that of the Requisite
Lenders.
          Section 2.14 Special Provisions Governing Eurodollar Rate Loans
          (a) Determination of Interest Rate
          The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans
shall be determined by the Administrative Agent pursuant to the procedures set
forth in the definition of “Eurodollar Rate.” The Administrative Agent’s
determination shall be presumed to be correct absent manifest error and shall be
binding on the Borrower.
          (b) Interest Rate Unascertainable, Inadequate or Unfair
          In the event that (i) the Administrative Agent determines that
adequate and fair means do not exist for ascertaining the applicable interest
rates by reference to which the Eurodollar Rate then being determined is to be
fixed or (ii) the Requisite Lenders notify the Administrative Agent that the
Eurodollar Rate for any Interest Period will not adequately reflect the cost to
the Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon each Eurodollar Loan shall automatically, on the last day of the
current Interest Period for such Loan, convert into a Base Rate Loan and the
obligations of the Lenders to make Eurodollar Rate Loans or to convert Base Rate
Loans into Eurodollar Rate Loans shall be suspended until the Administrative
Agent shall notify the Borrower that the Requisite Lenders have determined that
the circumstances causing such suspension no longer exist.

46



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (c) Increased Costs
          If at any time any Lender determines that the introduction of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order (other than any change by way of imposition or increase of
reserve requirements included in determining the Eurodollar Rate) or the
compliance by such Lender with any guideline, request or directive from any
central bank or other Governmental Authority (whether or not having the force of
law), shall have the effect of increasing the cost to such Lender of agreeing to
make or making, funding or maintaining any Eurodollar Rate Loans, then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost; provided, however, that before making any such
demand, each Lender agrees to use commercially reasonable efforts (consistent
with its legal and regulatory restrictions) to designate a different Applicable
Lending Office if the making of such a designation would avoid the need for, or
reduce the amount of, such increased cost and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate as to the amount of such increased cost, submitted to the Borrower
and the Administrative Agent by such Lender, shall be conclusive and binding for
all purposes, absent manifest error.
          (d) Illegality
          Notwithstanding any other provision of this Agreement, if any Lender
determines that the introduction of, or any change in or in the interpretation
of, any law, treaty or governmental rule, regulation or order after the date of
this Agreement shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Rate Loans and to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended, and each such Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate Loan;
provided, however, that before making any such demand, each Lender agrees to use
commercially reasonable efforts (consistent with its legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Loans and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. If, at any
time after a Lender gives notice under this clause (d), such Lender determines
that it may lawfully make Eurodollar Rate Loans, such Lender shall promptly give
notice of that determination to the Borrower and the Administrative Agent, and
the Administrative Agent shall promptly transmit the notice to each other
Lender. The Borrower’s right to request, and such Lender’s obligation, if any,
to make Eurodollar Rate Loans shall thereupon be restored.
          (e) Breakage Costs
          In addition to all amounts required to be paid by the Borrower
pursuant to Section 2.10 (Interest), the Borrower shall compensate each Lender,
upon demand, for all losses, expenses and liabilities (including any loss or
expense incurred by reason of the liquidation or

47



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Lender’s Eurodollar Rate Loans to the Borrower but excluding any
loss of the Applicable Margin on the relevant Loans) that such Lender may
sustain (i) if for any reason (other than solely by reason of such Lender being
a Non-Funding Lender) a proposed Borrowing, conversion into or continuation of
Eurodollar Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Conversion or Continuation given by the Borrower or in
a telephonic request by it for borrowing or conversion or continuation or a
successive Interest Period does not commence after notice therefor is given
pursuant to Section 2.11 (Conversion/Continuation Option), (ii) if for any
reason any Eurodollar Rate Loan is prepaid (including mandatorily pursuant to
Section 2.9 (Mandatory Prepayments)) on a date that is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurodollar Rate Loan to a Base Rate Loan as a result of any of the events
indicated in clause (d) above, (iv) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof or
(v) as a result of any deemed sale and purchase of participations pursuant to an
increase in the Commitments in accordance with Section 2.1(b)(Additional
Commitments). The Lender making demand for such compensation shall deliver to
the Borrower concurrently with such demand a written statement as to such
losses, expenses and liabilities, and this statement shall be conclusive as to
the amount of compensation due to such Lender, absent manifest error.
          Section 2.15 Capital Adequacy
          If at any time any Lender determines that (a) the adoption of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order after the date of this Agreement regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes absent manifest error.
          Section 2.16 Taxes
          (a) Except as otherwise provided in this Section 2.16, any and all
payments by any Loan Party under each Loan Document shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender, each Issuer and the
Administrative Agent (A) taxes measured by its net income, and franchise taxes
imposed on it, and similar taxes imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender, such Issuer or the
Administrative Agent (as the case may be) is organized and (B) any U.S.
withholding taxes payable with respect to payments under the Loan Documents
under laws (including any statute, treaty or regulation) in effect on the
Closing Date (or, in the case of (x) an Eligible Assignee, the date of the
Assignment and Acceptance, (y) a successor Administrative Agent, the date of the
appointment of such Administrative Agent, and (z) a successor Issuer, the date
such Issuer becomes an Issuer) applicable to such Lender, such

48



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Issuer or the Administrative Agent, as the case may be, but not excluding any
U.S. withholding taxes payable as a result of any change in such laws occurring
after the Closing Date (or the date of such Assignment and Acceptance or the
date of such appointment of such Administrative Agent or the date such Issuer
becomes an Issuer) and (ii) in the case of each Lender or each Issuer, taxes
measured by its net income, and franchise taxes imposed on it as a result of a
present or former connection between such Lender or such Issuer (as the case may
be) and the jurisdiction of the Governmental Authority imposing such tax or any
taxing authority thereof or therein (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Taxes shall be required by law to be deducted
from or in respect of any sum payable under any Loan Document to any Lender, any
Issuer or the Administrative Agent (w) the sum payable shall be increased as may
be necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16, such Lender, such
Issuer or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (x) the
relevant Loan Party shall make such deductions, (y) the relevant Loan Party
shall pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable law and (z) the relevant Loan Party
shall deliver to the Administrative Agent evidence of such payment.
          (b) In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).
          (c) Each Loan Party shall, jointly and severally, indemnify each
Lender, each Issuer and the Administrative Agent for the full amount of Taxes
and Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction
on amounts payable under this Section 2.16) paid by such Lender, such Issuer or
the Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender,
such Issuer or the Administrative Agent (as the case may be) makes written
demand therefor.
          (d) Within 30 days after the date of any payment of Taxes or Other
Taxes by any Loan Party, the Borrower shall furnish to the Administrative Agent,
at its address referred to in Section 11.8 (Notices, Etc.), the original or a
certified copy of a receipt evidencing payment thereof.
          (e) Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under the Guaranty, the agreements and obligations of
such Loan Party contained in this Section 2.16 shall survive the payment in full
of the Obligations.
     (f) (i) Each Non-U.S. Lender that is entitled to an exemption from U.S.
withholding tax, or that is subject to such tax at a reduced rate under an
applicable tax treaty, shall (v) on or prior to the Closing Date in the case of
each Non-U.S. lender that is a signatory hereto, (w) on or prior to the date of
the Assignment and Acceptance pursuant to which such Non-U.S. Lender becomes a
Lender the date a successor Issuer becomes an Issuer or the date a successor
Administrative Agent becomes the

49



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Administrative Agent hereunder, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it to the Borrower and the Administrative Agent, and (z) from time
to time if requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of each of
the following, as applicable:
          (A) Form W-8ECI (claiming exemption from U.S. withholding tax because
the income is effectively connected with a U.S. trade or business) or any
successor form;
          (B) Form W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) or any successor form;
          (C) in the case of a Non-U.S. Lender claiming exemption under Sections
871(h) or 881(c) of the Code, a Form W-8BEN (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form;
or
          (D) any other applicable form, certificate or document prescribed by
the IRS certifying as to such Non-U.S. Lender’s entitlement to such exemption
from U.S. withholding tax or reduced rate with respect to all payments to be
made to such Non-U.S. Lender under the Loan Documents.
Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Non-U.S. Lender are not subject to U.S. withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, (i) the Loan
Parties and the Administrative Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate and (ii) the Borrower shall have no obligation to gross up for
such deductions as provided in Section 2.16(a) (Taxes) to the extent such
withholding arises by reason of such failure.
          (ii) Each U.S. Lender shall (v) on or prior to the Closing Date in the
case of each U.S. Lender that is a signatory hereto, (w) on or prior to the date
of the Assignment and Acceptance pursuant to which such U.S. Lender becomes a
Lender, on or prior to the date a successor Issuer becomes an Issuer or on or
prior to the date a successor Administrative Agent becomes the Administrative
Agent hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent, and (z) from time to time if
requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of Form W-9
(certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding tax) or any successor form. Solely for purposes of this
Section 2.16(f), a U.S. Lender shall not include a Lender, an Issuer or an
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation section 1.6049-4(c)(1)(ii).

50



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a U.S. Lender are not subject to U.S. backup withholding tax, the Loan
Parties and the Administrative Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate and, to the extent such Lenders were able to deliver such forms,
without the requirement for the Borrower to gross up for such deductions as
provided in Section 2.16(a) (Taxes) by reason of such failure.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.16 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.
          Section 2.17 Substitution of Lenders
          (a) In the event that (i)(A) any Lender makes a claim under
Section 2.14(c) (Increased Costs) or Section 2.15 (Capital Adequacy), (B) it
becomes illegal for any Lender to continue to fund or make any Eurodollar Rate
Loan and such Lender notifies the Borrower pursuant to Section 2.14(d)
(Illegality), (C) any Loan Party is required to make any payment pursuant to
Section 2.16 (Taxes) that is attributable to a particular Lender or (D) any
Lender becomes a Non-Funding Lender, (ii) in the case of clause (i)(A) above, as
a consequence of increased costs in respect of which such claim is made, the
effective rate of interest payable to such Lender under this Agreement with
respect to its Loans exceeds the effective average annual rate of interest
payable to the Requisite Lenders under this Agreement and (iii) in the case of
clause (i)(A),(B) and (C) above, Lenders holding at least 75% of the Commitments
are not subject to such increased costs or illegality, payment or proceedings
(any such Lender, an “Affected Lender”), the Borrower may substitute any Lender
and, if reasonably acceptable to the Administrative Agent, any other Eligible
Assignee (a “Substitute Institution”) for such Affected Lender hereunder, after
delivery of a written notice (a “Substitution Notice”) by the Borrower to the
Administrative Agent and the Affected Lender within a reasonable time (in any
case not to exceed 90 days) following the occurrence of any of the events
described in clause (i) above that the Borrower intends to make such
substitution; provided, however, that, if more than one Lender claims increased
costs, illegality or right to payment arising from the same act or condition and
such claims are received by the Borrower within 30 days of each other, then the
Borrower may substitute all, but not (except to the extent the Borrower has
already substituted one of such Affected Lenders before the Borrower’s receipt
of the other Affected Lenders’ claim) less than all, Lenders making such claims.
          (b) If the Substitution Notice was properly issued under this
Section 2.17, the Affected Lender shall sell, and the Substitute Institution
shall purchase, all rights and claims of such Affected Lender under the Loan
Documents and the Substitute Institution shall assume, and the Affected Lender
shall be relieved of, the Affected Lender’s Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages (which pursuant to Section 11.5, do not include
exemplary or punitive damages, to the extent permitted by applicable law) in
respect of any such unperformed obligations). Such purchase and sale (and the
corresponding assignment of all rights and claims hereunder) shall be recorded
in the Register maintained by the Administrative Agent and shall be

51



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
effective on (and not earlier than) the later of (i) the receipt by the Affected
Lender of its Ratable Portion of the Revolving Credit Outstandings, together
with any other Obligations owing to it, (ii) the receipt by the Administrative
Agent of an agreement in form and substance satisfactory to it and the Borrower
whereby the Substitute Institution shall agree to be bound by the terms hereof
and (ii) the payment in full to the Affected Lender in cash of all fees,
unreimbursed costs and expenses and indemnities accrued and unpaid through such
effective date. Upon the effectiveness of such sale, purchase and assumption,
the Substitute Institution shall become a “Lender” hereunder for all purposes of
this Agreement having a Commitment in the amount of such Affected Lender’s
Commitment assumed by it and such Commitment of the Affected Lender shall be
terminated; provided, however, that all indemnities under the Loan Documents
shall continue in favor of such Affected Lender.
          (c) Each Lender agrees that, if it becomes an Affected Lender and its
rights and claims are assigned hereunder to a Substitute Institution pursuant to
this Section 2.17, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.
ARTICLE III
Conditions To Loans And Letters Of Credit
          Section 3.1 Conditions Precedent to Initial Loans and Letters of
Credit
          The obligation of each Lender to make the Loans requested to be made
by it on or after the Closing Date and the obligation of each Issuer to Issue
Letters of Credit on or after the Closing Date is subject to the satisfaction or
due waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.) of each
of the following conditions precedent:
          (a) Certain Documents. The Administrative Agent shall have received on
or prior to the Closing Date (and, to the extent any Borrowing of any Eurodollar
Rate Loans is requested to be made on the Closing Date, in respect of the Notice
of Borrowing for such Eurodollar Rate Loans, at least three Business Days prior
to the Closing Date) each of the following, each dated the Closing Date unless
otherwise indicated or agreed to by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent and in sufficient copies for
each Lender:
          (i) this Agreement, duly executed and delivered by the Borrower and,
for the account of each Lender requesting the same, a Note of the Borrower
conforming to the requirements set forth herein;
          (ii) the Guaranty, duly executed by each Guarantor;
          (iii) the Pledge and Security Agreement, duly executed by the Borrower
and each Guarantor, together with each of the following, to the extent required
by the Collateral Documents:
          (A) evidence satisfactory to the Administrative Agent that, upon the
filing and recording of instruments delivered at the closing, the Administrative
Agent (for the benefit of the Secured Parties) shall have a valid

52



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
and perfected first priority security interest in the Collateral, including
(x) such documents duly executed by each Loan Party as the Administrative Agent
may request with respect to the perfection of its security interests in the
Collateral (including financing statements under the UCC, patent, trademark and
copyright security agreements suitable for filing with the Patent and Trademark
Office or the Copyright Office, as the case may be, and other applicable
documents under the laws of any jurisdiction with respect to the perfection of
Liens created by the Pledge and Security Agreement) and (y) copies of UCC search
reports as of a recent date listing all effective financing statements that name
any Loan Party as debtor, together with copies of such financing statements,
none of which shall cover the Collateral except for those that shall be
terminated on the Closing Date or are otherwise permitted hereunder;
          (B) all certificates, instruments and other documents representing all
Pledged Stock being pledged pursuant to such Pledge and Security Agreement and
stock powers for such certificates, instruments and other documents executed in
blank;
          (C) all instruments representing Pledged Debt Instruments being
pledged pursuant to such Pledge and Security Agreement duly endorsed in favor of
the Administrative Agent or in blank;
          (iv) Mortgages for all of the Real Properties of the Loan Parties
identified as an initial mortgaged property on Schedule 4.19 (Real Property)
(except as may be agreed to by the Administrative Agent);
          (v) a favorable opinion of Hogan & Hartson L.L.P., counsel to the Loan
Parties, addressed to the Administrative Agent and the Lenders and addressing
such matters as any Lender through the Administrative Agent may reasonably
request;
          (vi) a copy of the articles or certificate of incorporation (or
equivalent Constituent Document) of each Loan Party, certified as of a recent
date by the Secretary of State of the state of organization of such Loan Party,
together with certificates of such official attesting to the good standing of
each such Loan Party;
          (vii) a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (A) the names and true signatures of each officer of such
Loan Party that has been authorized to execute and deliver any Loan Document or
other document required hereunder to be executed and delivered by or on behalf
of such Loan Party, (B) the by-laws (or equivalent Constituent Document) of such
Loan Party as in effect on the date of such certification, (C) the resolutions
of such Loan Party’s Board of Directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to clause (vi) above;
          (viii) a certificate of a Responsible Officer of the Borrower, stating
that the Borrower is Solvent after giving effect to the initial Loans and
Letters of Credit,

53



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
the application of the proceeds thereof in accordance with Section 7.8 (Use of
Proceeds) and the payment of all estimated legal, accounting and other fees
related hereto and thereto;
          (ix) a certificate of a Responsible Officer to the effect that (A) the
condition set forth in Section 3.2(b) (Conditions Precedent to Each Loan and
Letter of Credit) has been satisfied and (B) except as set forth in
Schedule 4.6, no litigation has been commenced against any Loan Party or any of
its Subsidiaries that would have a Material Adverse Effect;
          (x) evidence satisfactory to the Administrative Agent that the
insurance policies required by Section 7.4 (Maintenance of Insurance) and any
Collateral Document are in full force and effect, together with, unless
otherwise agreed by the Administrative Agent, endorsements naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee under all insurance policies to be maintained with respect to the
properties of the Borrower and each other Loan Party;
          (xi) such other certificates, documents, agreements and information
respecting any Loan Party as any Lender through the Administrative Agent may
reasonably request; and
          (xii) evidence satisfactory to the Administrative Agent that the
Borrower shall have paid in full all of its obligations under the Senior Notes.
          (b) Fees and Expenses Paid. There shall have been paid to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders, as applicable, all fees and expenses (including reasonable fees and
expenses of counsel) due and payable on or before the Closing Date (including
all such fees described in the Fee Letter).
          (c) Refinancing of Existing Credit Agreement. (i) All obligations
under the Existing Credit Agreement shall have been repaid in full, (ii) the
Existing Credit Agreement and all Loan Documents (as defined therein) shall have
been terminated on terms satisfactory to the Administrative Agent and (iii) the
Administrative Agent shall have received a payoff letter duly executed and
delivered by the Borrower and the Existing Agent or other evidence of such
termination in each case in form and substance satisfactory to the
Administrative Agent.
          (d) Consents, Etc. Each of the Borrower and its Subsidiaries shall
have received all consents and authorizations required pursuant to any material
Contractual Obligation with any other Person and shall have obtained all Permits
of, and effected all notices to and filings with, any Governmental Authority, in
each case, as may be necessary to allow each of the Borrower and its
Subsidiaries lawfully (i) to execute, deliver and perform, in all material
respects, their respective obligations hereunder and under the Loan Documents to
which each of them, respectively, is, or shall be, a party and each other
agreement or instrument to be executed and delivered by each of them,
respectively, pursuant thereto or in connection therewith and (ii) to create and
perfect the Liens on the Collateral to be owned by each of them in the manner
and for the purpose contemplated by the Loan Documents.

54



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          Section 3.2 Conditions Precedent to Each Loan and Letter of Credit
          The obligation of each Lender on any date (including the Closing Date)
to make any Loan and of each Issuer on any date (including the Closing Date) to
Issue any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent:
          (a) Request for Borrowing or Issuance of Letter of Credit. With
respect to any Loan, the Administrative Agent shall have received a duly
executed Notice of Borrowing (or, in the case of Swing Loans, a duly executed
Swing Loan Request), and, with respect to any Letter of Credit, the
Administrative Agent and the Issuer shall have received a duly executed Letter
of Credit Request.
          (b) Representations and Warranties; No Defaults. The following
statements shall be true on the date of such Loan or Issuance, both before and
after giving effect thereto and, in the case of any Loan, to the application of
the proceeds thereof:
          (i) the representations and warranties set forth in Article IV
(Representations and Warranties) and in the Pledge and Security Agreement and
the Mortgages shall be true and correct on and as of the Closing Date and shall
be true and correct in all material respects on and as of any such date after
the Closing Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date; and
          (ii) no Default or Event of Default shall have occurred and be
continuing.
          (c) No Legal Impediments. The making of the Loans or the Issuance of
such Letter of Credit on such date does not violate any Requirement of Law on
the date of or immediately following such Loan or Issuance of such Letter of
Credit and is not enjoined, temporarily, preliminarily or permanently.
Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.
          Section 3.3 Determinations of Initial Borrowing Conditions
          For purposes of determining compliance with the conditions specified
in Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit),
each Lender shall be deemed to have consented to, approved, accepted or be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the initial Borrowing, borrowing of Swing Loans or Issuance or deemed
Issuance hereunder

55



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s Ratable Portion of such Borrowing or
Swing Loans.
ARTICLE IV
Representations and Warranties
          To induce the Lenders, the Issuers and the Administrative Agent to
enter into this Agreement, the Borrower represents and warrants each of the
following to the Lenders, the Issuers and the Administrative Agent, on and as of
the Closing Date and after giving effect to the making of the Loans and the
other financial accommodations on the Closing Date and on and as of each date as
required by Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of
Credit):
          Section 4.1 Existence, Qualification and Power.
          Each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
          Section 4.2 Authorization; No Contravention.
          The execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, (i)
any Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its Property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the
Federal Reserve Board).
          Section 4.3 Governmental Authorization; Other Consents.
          No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, other than (i) those that have already been obtained and
are in full force and effect (ii) filings to perfect the Liens created by the
Collateral Documents and (iii) filings with the United States Securities and
Exchange Commission pursuant to applicable Requirements of Law.
          Section 4.4 Binding Effect.
          This Agreement and each other Loan Document has been duly executed and
delivered by each Loan Party that is party thereto. This Agreement and each
other Loan

56



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Document constitutes a legal, valid and binding obligation of each Loan Party
that is party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable Debtor
Relief Laws or by equitable principals relating to enforceability.
          Section 4.5 Financial Statements; No Material Adverse Effect.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
          (b) The unaudited consolidated financial statements of the Borrower
and its Subsidiaries dated June 30, 2007 and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the Fiscal
Quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
          (c) From December 31, 2006 to and including the Closing Date, there
has been no Disposition by the Borrower or any Subsidiary, or any Involuntary
Disposition, of any material part of the business or Property of the Borrower
and its Subsidiaries, taken as a whole, and no purchase or other acquisition by
any of them of any business or Property (including any Stock of any other
Person) material in relation to the consolidated financial condition of the
Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.
          (d) The financial statements delivered pursuant to Section 6.1(a) and
(b) (Financial Statements) have been prepared in accordance with GAAP (except as
may otherwise be permitted under Section 6.1(a) and (b)) and present fairly (in
the case of the financial statements delivered pursuant to Section 6.1(a), on
the basis disclosed in the footnotes to such financial statements) in all
material respects the consolidated and, in the case of consolidating annual
financial statements delivered pursuant to Section 6.1(a), consolidating,
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of such date and for such periods.
          (e) Since December 31, 2006 there has been no event or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect.
          Section 4.6 Litigation.
          Except as set forth on Schedule 4.6(Litigation), there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any

57



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or (b) is reasonably
likely to be determined adversely to the Borrower or any of its Subsidiaries
and, if determined adversely, could reasonably be expected to have a Material
Adverse Effect.
          Section 4.7 No Default.
          (a) Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could reasonably be expected to
have a Material Adverse Effect.
          (b) No Default has occurred and is continuing.
          Section 4.8 Ownership of Property; Liens.
          Each of the Borrower and its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all Real
Property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Property of the Borrower and
its Subsidiaries is subject to no Liens, other than Permitted Liens.
          Section 4.9 Environmental Compliance.
          Except as would not reasonably be expected to have a Material Adverse
Effect:
          (a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that would
reasonably be expected to give rise to liability under any Environmental Laws.
          (b) None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or would reasonably be expected
to give rise to liability under, Environmental Laws.
          (c) Neither the Borrower nor any Subsidiary has received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance or Environmental Liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge that any such notice will be received
or is being threatened.
          (d) Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

58



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders of Governmental
Authorities, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Borrower, any Subsidiary, the
Facilities or the Businesses.
          (f) There has been no release or, threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of the Borrower or any
Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that would reasonably
be expected to give rise to liability under Environmental Laws.
          Section 4.10 Insurance.
          The properties of the Borrower and its Subsidiaries are insured or
reinsured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
          Section 4.11 Taxes.
          The Borrower and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.
          Section 4.12 ERISA Compliance.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Loan Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Loan Party and each ERISA Affiliate have made all statutorily required
contributions to each Plan, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code has been made with respect to any Plan.
          (b) There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could be reasonably be expected to have
a Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

59



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (c) (i) No Pension Plan has any Unfunded Pension Liability; (ii) no
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iii) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
          Section 4.13 Subsidiaries.
          Set forth on Schedule 4.13(Subsidiaries) is a complete and accurate
list as of the Closing Date of each Subsidiary, together with (i) number of
shares of each class of Stock outstanding and (ii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Borrower
or any Subsidiary. The outstanding Stock of each Subsidiary is validly issued,
fully paid and non-assessable and, except as set forth on Schedule 4.13, is not
subject to any outstanding options, warrants, rights of conversion or purchase
or any other similar rights with respect thereto.
          Section 4.14 Margin Regulations; Investment Company Act.
          (a) The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Federal Reserve
Board), or extending credit for the purpose of purchasing or carrying margin
stock. Following the application of the proceeds of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.1(Liens) or
Section 8.5(Dispositions) or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of
Section 9.1(e)(Cross-Default) will be margin stock.
          (b) None of the Borrower or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940
or is controlled by any Person that is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
          Section 4.15 Disclosure.
          No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information (including the Projections), the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

60



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          Section 4.16 Compliance with Laws.
          Each of the Borrower and each Subsidiary is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
          Section 4.17 Intellectual Property; Licenses, Etc.
          The Borrower and its Subsidiaries own, or possess the legal right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 4.17(IP Rights) is a list of
all IP Rights registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party or that any Loan Party has the right to use as of the Closing
Date. No claim that is reasonably likely to be determined adversely to the
Borrower or any of its Subsidiaries and, if determined adversely, could
reasonably be expected to have a Material Adverse Effect has been asserted and
is pending by any Person challenging or questioning the use of any IP Rights or
the validity or effectiveness of any IP Rights, nor does any Loan Party know of
any such claim. Except as could not reasonably be expected to have a Material
Adverse Effect, to the knowledge of the Responsible Officers of the Loan
Parties, the use of any IP Rights by the Borrower or any Subsidiary or the
granting of a right or a license in respect of any IP Rights from the Borrower
or any Subsidiary does not infringe on the rights of any Person. As of the
Closing Date, none of the IP Rights owned by any of the Loan Parties is subject
to any licensing agreement or similar arrangement except as set forth on
Schedule 4.17.
          Section 4.18 Legal Name; State of Formation.
          (a) The exact legal name and state of formation of each Loan Party is
as set forth on the signature pages to this Agreement (or any Joinder Agreement,
as applicable, or as indicated pursuant to Section 8.12(Legal Name, State of
Formation and Form of Entity)).
          (b) Except as set forth on Schedule 4.18(Legal Name, State of
Formation), no Loan Party has during the five years preceding the Closing Date
(i) changed its legal name, (ii) changed its state of formation, or (iii) been
party to a merger, consolidation or other similar change in structure.
          Section 4.19 Real Property Matters.
          (a) Set forth on Schedule 4.19 (Real Property) is a complete and
accurate list of all Real Property of each Loan Party and its Subsidiaries and
showing, as of the Closing Date, the current street address (including, where
applicable, county, state and other relevant jurisdictions), record owner and,
where applicable, lessee thereof.
          (b) As of the Closing Date, no portion of any Real Property of any
Loan Party or any of its Subsidiaries has suffered any material damage by fire
or other casualty loss

61



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
that has not heretofore been completely repaired and restored to its original
condition. No portion of any Real Property of any Loan Party or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Governmental Authority, or, to the extent that any portion of the Real
Property is located in such an area, such property is covered by a flood
insurance policy meeting all applicable Requirements of Law.
          (c) All Permits required to have been issued or appropriate to enable
all Real Property of the Borrower or any of its Subsidiaries to be lawfully
occupied and used for all of the purposes for which they are currently occupied
and used have been lawfully issued and are in full force and effect, other than
those that, in the aggregate, would not have a Material Adverse Effect.
          (d) None of the Borrower or any of its Subsidiaries has received any
notice, or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any Real Property of the Borrower or any of
its Subsidiaries or any part thereof, except those that, in the aggregate, would
not have a Material Adverse Effect.
          Section 4.20 Effectiveness of Security Interests in the Collateral.
          The Collateral Documents, when executed and delivered by all parties
thereto, create valid security interests in, and Liens on, the Collateral
purported to be covered thereby; provided that this representation shall not
apply to any Mortgage prior to the filing thereof.
          Section 4.21 Labor Matters.
          There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Borrower or any Subsidiary as of the Closing Date
and neither the Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years.
          Section 4.22 Solvency
          Both before and after giving effect to the Loans and Letter of Credit
Obligations to be made or extended on the date as Loans and Letter of Credit
Obligations requested hereunder are made or extended, (b) the disbursement of
proceeds of such Loans pursuant to the instructions of the Borrower and (c) the
payment and accrual of all transaction costs in connection with the foregoing,
each Loan Party is Solvent.
ARTICLE V
Financial Covenants
          The Borrower agrees with the Lenders, the Issuers and the
Administrative Agent to each of the following as long as any Obligation (other
than any Obligation that has been collateralized pursuant to Section 9.3
(Actions in Respect of Letters of Credit)) or any Commitment remains
outstanding:
          Section 5.1 Maximum Leverage Ratio
          The Borrower shall maintain, as determined as of the last day of each
Fiscal Quarter, a Consolidated Total Leverage Ratio of not more than 4.50 to 1.

62



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          Section 5.2 Minimum Interest Coverage Ratio
          The Borrower shall maintain a Consolidated Interest Coverage Ratio, as
determined as of the last day of each Fiscal Quarter, for the four Fiscal
Quarters ending on such day, of at least 3.00 to 1.
ARTICLE VI
Reporting Covenants
          The Borrower agrees with the Lenders, the Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than any Obligation that has been collateralized pursuant to Section 9.3
(Actions in Respect of Letters of Credit)) or any Commitment remains
outstanding, that it shall, and shall cause each Subsidiary to:
          Section 6.1 Financial Statements
          Deliver to the Administrative Agent, in form and detail satisfactory
to the Administrative Agent and the Requisite Lenders:
     (a) as soon as available, but in any event by the earlier of the date
ninety (90) days after the end of each Fiscal Year of the Borrower and the date
the Borrower is required to file its Form 10-K with the SEC (without giving
effect to any extension of such due date, whether obtained by filing the
notification permitted by Rule 12b-25 or any successor provision thereto or
otherwise), a consolidated and consolidating balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year, all in reasonable detail and prepared
in accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers or other independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit; provided that the requirement of consolidating financial
statements as set forth in this clause (a) shall be subject to Section 1.5(h)
(Certain Terms); and
     (b) as soon as available, but in any event by the earlier of the date
forty-five (45) days after the end of each Fiscal Quarter (other than the fourth
Fiscal Quarter) of each Fiscal Year of the Borrower and the date the Borrower is
required to file its Form 10-Q with the SEC (without giving effect to any
extension of such due date) for such Fiscal Quarter, a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such Fiscal Quarter, and the related consolidated and consolidating
statements of income or operations and cash flows for such Fiscal Quarter and
for the portion of the Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal

63



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
year-end audit adjustments and the absence of footnotes; provided that the
requirement of consolidating financial statements as set forth in this clause
(b) shall be subject to Section 1.5(h) (Certain Terms);
          Section 6.2 Certificates; Other Information.
          Deliver to the Administrative Agent, in form and detail satisfactory
to the Administrative Agent and the Requisite Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.1(a) and (b)(Financial Statements), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;
     (b) within ninety (90) days of the start of each Fiscal Year of the
Borrower, the annual business plan of the Borrower and its Subsidiaries, in form
and substance as agreed by the Administrative Agent prior to the Closing Date
and containing projected financial statements for each quarter of such Fiscal
Year;
     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
     (d) promptly after the same are available, (i) copies of Form 10-Q
quarterly reports, Form 10-K annual reports, and Form 8-K current reports,
(ii) notice of (and, upon the request of the Administrative Agent, copies of)
any other filings made by Borrower or any Subsidiary with the SEC concerning
material business developments, and (iii) notice of (and, upon the request of
the Administrative Agent, copies of) any other information that is provided by
Borrower to its shareholders generally;
     (e) upon the request of the Administrative Agent or any Lender, copies of
all reports and written information to and from the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Health and Safety Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or Governmental Authorities concerning allegations of
Environmental Liability;
     (f) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request to the extent the confidentiality of such
information is not required by (i) Requirement of Law or (ii) a contractual
obligation to which the Borrower or any of its Subsidiaries is bound; and
     (g) concurrently with the delivery of the financial statements referred to
in Section 6.1(a) and the financial statements referred to in Section 6.1(b) for
the Fiscal Quarter ended June 30 of each Fiscal Year, a certificate of a
Responsible Officer of the Borrower listing (i) all applications, if any, for
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement) made with the United States Copyright

64



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Office or the United States Patent and Trademark Office since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), (ii) all issuances of registrations or letters on existing applications
for Copyrights, Patents and Trademarks (each such term as defined in the Pledge
and Security Agreement) by the United States Copyright Office or the United
States Patent and Trademark Office received since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (iii) all material Trademark Licenses, Copyright Licenses and Patent
Licenses (each such term as defined in the Pledge and Security Agreement)
registered or pending registration with the United States Copyright Office or
the United States Patent and Trademark Office and entered into since the date of
the prior certificate (or, in the case of the first such certificate, the
Closing Date).
          Documents required to be delivered pursuant to Section 6.1(a) or
(b)(Financial Statements) or Section 6.2(d) may be delivered electronically in
accordance with Section 11.8(b); provided that: (i) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) in the case of Section 6.2(d), the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by this Section 6.2
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
          Section 6.3 Notices.
          (a) Default. Promptly (and in any event within five Business Days)
after a Responsible Officer of a Loan Party obtains knowledge thereof, notify
the Administrative Agent and each Lender of the occurrence of any Default.
          (b) Changes in Accounting. Promptly notify the Administrative Agent
and each Lender of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.
          Each notice pursuant to this Section 6.3 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.3(a)(Notices) shall describe with particularity any and all provisions
of this Agreement and any other Loan Document that have been breached.
ARTICLE VII
Affirmative Covenants
          The Borrower agrees with the Lenders, the Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than any Obligation that has been collateralized pursuant to Section 9.3
(Actions in Respect of Letters of Credit)) or any

65



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:
          Section 7.1 Payment of Obligations.
          Pay and discharge as the same shall become due and payable prior to
any penalty or interest accruing thereon, all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary.
          Section 7.2 Preservation of Existence, Etc.
          (a) Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.4(Fundamental Changes) or 8.5(Dispositions);
(b) preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except (i) in a
transaction permitted by Section 8.4 or 8.5 and (ii) as could not reasonably be
expected to have a Material Adverse Effect; (c) take all reasonable action to
maintain all material rights, privileges, permits, licenses and franchises
necessary or desirable (in the Borrower’s commercially reasonable judgment) in
the normal conduct of its business; and (d) preserve or renew all of its
material registered patents, trademarks, trade names and service marks used in
and necessary to its business.
          Section 7.3 Maintenance of Properties.
          (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and Involuntary Dispositions excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof as
appropriate in the exercise of its commercially reasonable judgment; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.
          Section 7.4 Maintenance of Insurance.
          (a) Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) or reinsurance with financially sound and reputable
insurance companies not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates, provided that if any
insurance company with which the Borrower maintains any such insurance fails to
meet the foregoing criteria subsequent to the Borrower obtaining such insurance,
the Borrower will within thirty (30) days after obtaining knowledge thereof
obtain such insurance from one or more insurance companies that meet the
foregoing criteria.
          (b) Cause all such insurance relating to any Loan Party (other than
any mission success insurance policy or portion thereof obtained by the Borrower
or any of its Subsidiaries on behalf of a customer as to which only such
customer is named loss payee) to name the Administrative Agent on behalf of the
Secured Parties as additional insured or loss

66



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
payee, as appropriate, and to provide that no cancellation or material reduction
in coverage (where such cancellation or reduction is effected by the insurance
provider, at the initiative of such insurance provider) shall be effective until
after thirty (30) days’ written notice thereof to the Administrative Agent.
          Section 7.5 Compliance with Laws.
          Comply in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its Property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
          Section 7.6 Books and Records.
          (a) Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.
          Section 7.7 Inspection Rights; Field Audits.
          Permit representatives and independent contractors of the
Administrative Agent and any Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (i) so long as no Event
of Default has occurred and is continuing, the Borrower shall be obligated to
pay only the expenses incurred by the Administrative Agent in connection with
only one such visit and inspection made by the Administrative Agent in any
calendar year and (ii) when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice (other than such
notice as may be required to comply with the Borrower’s security policies).
Notwithstanding the foregoing, neither the Borrower nor any Subsidiary shall be
required to disclose (a) any materials subject to a confidentiality obligation
binding upon the Borrower or such Subsidiary or (b) any communications protected
by attorney-client privilege the disclosure or inspection of which would waive
such privilege.
          Section 7.8 Use of Proceeds.
          Use the proceeds of the Loans to finance working capital, capital
expenditures and other general corporate purposes (including Permitted
Acquisitions and Restricted Payments).

67



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          Section 7.9 Subsidiaries.
          (a) Within forty-five (45) days after the acquisition or formation of
any Subsidiary, notify the Administrative Agent thereof in writing, together
with (i) jurisdiction of formation, (ii) number of shares of each class of Stock
outstanding, (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by the Borrower or any Subsidiary and (iv) number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto.
          (b) To the extent not delivered to the Administrative Agent on or
before the Closing Date (including in respect of after-acquired property and
Persons that become Subsidiaries of any Loan Party after the Closing Date), do,
or cause each Subsidiary (other than any Subsidiary in respect of which all
Investments made by the Borrower are made in reliance on Section 8.2(l)(i)
(Investments) subject to the Investment Cap Amount (a “Restricted Investment
Subsidiary”) of the Borrower to do, each of the following, within forty-five
(45) days after the acquisition or formation of any Subsidiary or applicable
Asset, unless otherwise agreed by the Administrative Agent:
          (i) deliver to the Administrative Agent such duly executed supplements
and amendments to the Guaranty (or, in the case of any Subsidiary of any Loan
Party that is a Foreign Subsidiary or that holds shares in any Person that is a
Foreign Subsidiary, foreign guarantees and related documents), in each case in
form and substance reasonably satisfactory to the Administrative Agent and as
the Administrative Agent deems necessary or advisable in order to ensure that
each Subsidiary of each Loan Party and each Subsidiary of the Borrower
guaranties, as primary obligor and not as surety, the full and punctual payment
when due of the Obligations or any part thereof; provided, however, in no event
shall any Immaterial Domestic Subsidiary or Excluded Foreign Subsidiary be
required to guaranty the payment of the Obligations, unless (x) the Borrower and
the Administrative Agent otherwise agree or (y) such Immaterial Domestic
Subsidiary or Excluded Foreign Subsidiary has entered into Guaranty Obligations
in respect of other Indebtedness of the Borrower having substantially similar
tax consequences;
          (ii) deliver to the Administrative Agent such duly-executed joinder
and amendments to the Pledge and Security Agreement and, if applicable, other
Collateral Documents (or, in the case of any such Subsidiary of any Loan Party
that is a Foreign Subsidiary or that holds shares in any Person that is a
Foreign Subsidiary, foreign charges, pledges, security agreements and other
Collateral Documents), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to (A) effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid, perfected and
enforceable first-priority security interest in the Stock and Stock Equivalents
and other investment property owned by any Loan Party or any Subsidiary of any
Loan Party or any Subsidiary of the Borrower and (B) effectively grant to the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable first-priority security interest in all personal property interests
and other assets of any Loan Party or any Subsidiary of any Loan Party or any
Subsidiary of the Borrower (which security interest shall, in the case of
personal property and other non-real property assets described in the foregoing
clauses (A) and (B), be perfected to the extent consistent with the Collateral
scope and perfection requirements of the Pledge and Security Agreement);
provided, however, in no event

68



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
shall (x) any Loan Party or any of its Subsidiaries, individually or
collectively, be required to pledge any Stock or Stock Equivalents of any
Immaterial Domestic Subsidiary or Restricted Investment Subsidiary (to the
extent the pledge thereof would be inconsistent with the Collateral scope of the
Pledge and Security Agreement) or to pledge in excess of 66% of the outstanding
Voting Stock of any Excluded Foreign Subsidiary or (y) any assets of any
Immaterial Domestic Subsidiary or Excluded Foreign Subsidiary be required to be
pledged, unless it is required to serve as a Guarantor pursuant to clause (i)
above;
          (iii) to the extent consistent with the Collateral scope and
perfection requirements of the Pledge and Security Agreement, deliver to the
Administrative Agent all certificates, instruments and other documents
representing all Pledged Stock, Pledged Debt Instruments and all other Stock,
Stock Equivalents and other debt Securities being pledged pursuant to the
joinders, amendments and foreign agreements executed pursuant to clause (ii)
above, together with (A) in the case of certificated Pledged Stock and other
certificated Stock and Stock Equivalents, undated stock powers endorsed in blank
and (B) in the case of Pledged Debt Instruments and other certificated debt
Securities, endorsed in blank, in each case executed and delivered by a
Responsible Officer of such Loan Party or such Subsidiary thereof, as the case
may be;
          (iv) to take such other actions necessary or advisable to ensure the
validity or continuing validity of the guaranties required to be given pursuant
to clause (i) above or to create, maintain or perfect the security interest
required to be granted pursuant to clause (ii) above, including the filing of
UCC financing statements in such jurisdictions as may be required by the
Collateral Documents or by law or as may be reasonably requested by the
Administrative Agent; and
          (v) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
          Section 7.10 ERISA Compliance.
          Do, and cause each of its ERISA Affiliates to do, each of the
following: (a) maintain each Plan in compliance in all material respects with
the applicable provisions of ERISA, the Internal Revenue Code and other federal
or state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code.
          Section 7.11 Real Property
          (a) Do, and cause each of its Subsidiaries to, (i) except as would not
have a Material Adverse Effect, comply in all material respects with all of
their respective obligations under all of their respective Material Leases,
(ii) promptly notify the Administrative Agent of any cancellation, assignment or
sublet of any Material Lease (if such cancellation, assignment or sublet would
have a Material Adverse Effect) and (iii) provide the Administrative Agent with
a copy of each notice of default under any Material Lease received by the
Borrower or any Subsidiary of the Borrower immediately upon receipt thereof.

69



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (b) With respect to the Borrower’s manufacturing facility in Chandler,
Arizona, use commercially reasonable efforts to obtain a collateral access
agreement reasonably satisfactory to the Administrative Agent (it being
understood that Borrower shall not be required by this clause (b) to provide any
additional compensation to the landlord in return for consenting to any such
collateral access agreement).
          (c) Promptly upon (i) entering into any Material Lease or upon any
Lease becoming a Material Lease or (ii) acquiring any Material Fee Property,
provide, and cause each applicable Guarantor to provide, the Administrative
Agent written notice thereof.
          (d) Upon written request of the Administrative Agent, execute and
deliver, and cause each applicable Guarantor to execute and deliver, to the
Administrative Agent, for the benefit of the Secured Parties, promptly and in
any event not later than 45 days after its receipt of such a request of the
Administrative Agent, (i) in the case of any Material Fee Property owned by the
Borrower or a Guarantor that is not subject to a Permitted Lien that would
prohibit such Mortgage, a Mortgage on such Material Fee Property, together with
(A) if requested by the Administrative Agent and such Material Fee Property is
located in the United States, all Mortgage Supporting Documents relating thereto
or (B) otherwise, documents similar to Mortgage Supporting Documents deemed by
the Administrative Agent to be appropriate in the applicable jurisdiction to
obtain the equivalent in such jurisdiction of a mortgage on such Material Fee
Property; provided, however, that the Borrower shall not be required to record
any such Mortgage or provide any Mortgage Supporting Documents other than as
required pursuant to clause (e) below; provided, further, that with respect to
any Material Lease, the Borrower shall use commercially reasonable efforts to
obtain a collateral access agreement, or, if reasonably determined by the
Administrative Agent to be appropriate under the circumstances, a leasehold
Mortgage, with respect thereto reasonably satisfactory to the Administrative
Agent (it being understood that Borrower shall not be required hereby to provide
any additional compensation to the applicable landlord in return for consenting
to any such collateral access agreement or leasehold Mortgage, as applicable).
          (e) Upon the earlier of (i) the failure of the Borrower to maintain a
Consolidated Interest Coverage Ratio, as determined as of the last day of each
Fiscal Quarter, for the four Fiscal Quarters ending on such day, of at least
3.50 to 1 or (ii) the occurrence and continuance of an Event of Default (after
giving effect to all grace and cure periods applicable thereto), to the extent
requested by the Administrative Agent, file such Mortgages and deliver with
respect thereto (x) evidence in form and substance reasonably satisfactory to
the Administrative Agent that the recording of counterparts of each Mortgage set
forth on Schedule 4.19 (Real Property) and each Mortgage provided pursuant to
clause (d) above in the recording offices specified in each such Mortgage has
been duly completed and that a valid and enforceable first priority lien on
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties has been created, together with such other Mortgage
Supporting Documents relating thereto that the Administrative Agent may
reasonably request, and (y) evidence in form and substance reasonably
satisfactory to the Administrative Agent that all premiums in respect of each
Mortgagee’s Title Insurance Policy, all recording fees and stamp, documentary,
intangible or mortgage taxes, if any, in connection with each such Mortgage have
been paid.

70



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
ARTICLE VIII
Negative Covenants
          The Borrower agrees with the Lenders, the Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than any Obligation that has been collateralized pursuant to Section 9.3
(Actions in Respect of Letters of Credit)) or any Commitment remains outstanding
and, in each case, unless the Requisite Lenders otherwise consent in writing:
          Section 8.1 Liens.
          Create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, other than the
following:
          (a) Liens pursuant to any Loan Document;
          (b) Liens existing on the date hereof and listed on
Schedule 8.1(Existing Liens) and any renewals or extensions thereof, provided
that the Property covered thereby is not increased and any renewal or extension
of the obligations secured or benefited thereby is permitted by Section
8.3(b)(Indebtedness);
          (c) Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
          (d) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
          (e) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
          (f) deposits to secure (i) the performance of tenders, bids, trade
contracts, licenses and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business, or (ii) indemnification obligations relating to any Disposition
(including any transaction described in the definition of Disposition) permitted
by this Agreement;
          (g) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the real property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

71



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (h) Liens securing judgments, awards or orders for the payment of
money that do not constitute an Event of Default pursuant to
Section 9.1(h)(Judgments);
          (i) Liens securing purchase money Indebtedness permitted under
Section 8.3(b), (c) or (h) and any renewals or extensions thereof; provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the purchase price of the Property acquired;
          (j) leases, licenses or subleases granted to others not interfering in
any material respect with the business of the Borrower or any Subsidiary;
          (k) any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
          (l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.2(Investments);
          (m) normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;
          (n) Liens of a collection bank arising under Section 4 210 of the UCC
(or equivalent in foreign jurisdictions) on items in the course of collection;
          (o) Liens of sellers of goods to the Borrower and any of its
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
          (p) Liens on cash collateral securing reimbursement obligations of the
Borrower and its Subsidiaries under letters of credit;
          (q) the non-exclusive right granted to The Boeing Company to use
certain property of the Borrower pursuant to that certain letter agreement dated
December 4, 2001 between the Borrower and The Boeing Company, but only to the
extent such right exists on the Closing Date;
          (r) Liens granted to the United States Government pursuant to F.A.R.
52.232-16 and F.A.R. 52.245-5 on certain assets of Borrower or any Subsidiary in
prime contracts with the United States Government or any United States Agency or
as specified in subcontracts to which the Borrower is a party;
          (s) (i) Liens existing on the Closing Date in favor of Optus and other
customers in the Subject Property to secure the Borrower’s obligations under the
spacecraft sales contract (together with the related security agreement and
escrow agreement) between the Borrower and Optus and under other similar
arrangements with such customers and (ii) liens on work-in-progress and
associated property of the Borrower or its Subsidiaries under any contract with
a customer, including, without limitation, labor, services, materials, data,
documentation, records, equipment, inventory, general intangibles, intellectual
property, computer programs, documents, goods and proceeds of the foregoing;
provided that unless otherwise approved by the

72



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Administrative Agent, in each case such liens shall extend only to
(x) work-in-progress and associated property to be furnished or transferred to
the customer pursuant to such contract, (y) rights under subcontracts and
general intangibles entered into by the Borrower or its Subsidiaries in
connection with the performance of such contract and (z) proceeds of any the
foregoing;
          (t) earn-out or similar obligations issued by the Borrower or any of
its Subsidiaries in connection with an Acquisition (to the extent such earn-out
or similar obligation is deemed a Lien);
          (u) Liens securing Indebtedness permitted under Section 8.3(h); and
          (v) Liens not otherwise permitted by the foregoing clauses of this
Section 8.1 securing obligations or other liabilities of any Loan Party;
provided, however, that the aggregate outstanding amount of all such obligations
and liabilities shall not exceed $25,000,000 at any time.
          Section 8.2 Investments.
          Make any Investments, except:
          (a) Investments held by the Borrower or such Subsidiary in the form of
cash or Cash Equivalents;
          (b) Investments existing as of the Closing Date and set forth in
Schedule 8.2 (Existing Investments);
          (c) Investments consisting of advances or loans to directors, officers
and employees for travel, entertainment, relocation and analogous business
purposes made in the ordinary course of business on terms consistent with past
practices of the Borrower in an aggregate principal amount (including
Investments of such type set forth in Schedule 8.2 (Existing Investments)) not
to exceed $1,000,000 at any time outstanding;
          (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;
          (e) Investments received in satisfaction or partial satisfaction of
judgments, foreclosures of liens or settlement of litigation, claims or debts
(whether pursuant to a plan of reorganization or otherwise);
          (f) Investments in any Loan Party;
          (g) Permitted Acquisitions; provided that after giving effect to any
such Permitted Acquisition on a Pro Forma Basis (including in the calculation
thereof the Total Consideration), Liquidity shall be not less than $50,000,000
(as certified by a Responsible Officer of the Borrower);
          (h) Investments consisting of cash collateral to secure letters of
credit;

73



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (i) Investments by any Subsidiary that is not a Loan Party in any
other Person to the extent made with proceeds received pursuant to a transaction
permitted under this Agreement;
          (j) obligations under Swap Contracts to the extent permitted under
Section 8.3(Indebtedness);
          (k) Investments made as a result of the receipt of non-cash
consideration from (i) a Disposition permitted by Section 8.5(Dispositions),
(ii) the sale of the Borrower’s Transportation Management Systems division, or
(iii) any licensing of IP Rights not constituting a Disposition; and
          (l) other Investments (including any Permitted Acquisition) not
otherwise permitted pursuant to this Section 8.2, so long as (i) in the case of
any Investment made in reliance on this clause (l)(i), the aggregate amount of
all such Investments during the term of this Agreement shall not exceed, at the
time that such Investment is consummated and after giving effect to such
Investment, the Investment Cap Amount; provided, however, that for purposes of
calculating compliance under this clause (l)(i), any Investment made in reliance
on this clause (l)(i) when the Consolidated Secured Leverage Ratio is not less
than 2.0 to 1 shall take into account all Investments made during the term of
this Agreement in reliance on the following clause (l)(ii) in an amount equal to
50% the aggregate amount of such Investments or (ii) in the case of any
Investment made in reliance on this clause (l)(ii), (x) the Consolidated Secured
Leverage Ratio shall be less than 2.0 to 1 as of the most recent Fiscal Quarter
end both before and after giving effect to such Investment on a Pro Forma Basis,
as certified by a Responsible Officer of the Borrower and (y) any Subsidiary
which is the subject of an Investment made in reliance on this clause (l)(ii)
shall be or shall become a Guarantor to the extent required (and within the time
periods provided) pursuant Section 7.9 (Subsidiaries).
          Section 8.3 Indebtedness.
          Create, incur, assume or suffer to exist any Indebtedness, except:
          (a) Indebtedness under the Loan Documents;
          (b) Indebtedness of the Borrower and its Subsidiaries set forth in
Schedule 8.3(Existing Indebtedness) and renewals, refinancings and extensions
thereof on terms and conditions not materially less favorable to the applicable
debtor(s) or the Lenders and any increase in the principal amount of any
Indebtedness on such Schedule by an aggregate amount of up to $1,000,000, and
renewals, refinancings and extensions thereof on terms and conditions not
materially less favorable to the applicable debtor(s) or the Lenders;
          (c) purchase money Indebtedness (including obligations in respect of
capital leases or Synthetic Leases) hereafter incurred (or assumed in connection
with a Permitted Acquisition or Investment permitted pursuant to Section 8.2(l))
by the Borrower or any of its Subsidiaries to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
total of all such Indebtedness incurred pursuant to this Section 8.3(c) for all
such Persons taken together shall not exceed $50,000,000 at any one time
outstanding (ii) such Indebtedness when incurred by Borrower or any of its
Subsidiaries (or, in the case of an assumption in connection with a Permitted
Acquisition or Investment permitted pursuant to Section 8.2(l), at the time
incurred by the target of such Permitted Acquisition or Investment)

74



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
shall not exceed the purchase price of the asset(s) financed and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
          (d) obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the non
defaulting party from its obligation to make termination payments on outstanding
transactions to the defaulting party;
          (e) intercompany Indebtedness permitted under
Section 8.2(Investments);
          (f) [reserved];
          (g) Indebtedness in respect of letters of credit (other than those
issued hereunder, including those deemed issued hereunder pursuant to
Section 2.4(k)) in an aggregate outstanding amount not to exceed $10,000,000 at
any time;
          (h) Indebtedness acquired in connection with a Permitted Acquisition
or Investment permitted pursuant to Section 8.2(l) where such Indebtedness
(i) existed on the date of the consummation of such Permitted Acquisition or
Investment permitted pursuant to Section 8.2(l), (ii) was not incurred in
contemplation of the such Permitted Acquisition or Investment permitted pursuant
to Section 8.2(l) and (iii) is not at any time secured by assets of the Borrower
and its Subsidiaries other than those acquired in such Permitted Acquisition or
Investment permitted pursuant to Section 8.2(l), provided, however, that the
aggregate outstanding principal amount of all such Indebtedness shall not exceed
$35,000,000 at any time;
          (i) performance bonds and surety bonds incurred in the ordinary course
of business;
          (j) other unsecured Indebtedness (including unsecured Indebtedness
incurred in a refinancing or replacement of the Convertible Notes or of the
Subordinated Indebtedness); provided, however, that in the case of Indebtedness
incurred pursuant to this clause (j), such Indebtedness (i) shall not have a
scheduled maturity earlier than six months following the Scheduled Termination
Date, (ii) shall not require any amortization of principal or otherwise require
a scheduled payment of any principal sooner than six months following the
Scheduled Termination Date, (iii) shall not be subject to covenants which are
more restrictive in any material respect on the Borrower and its Subsidiaries
than the covenants contained in this Agreement and (iv) shall not be permitted
unless the Borrower is in compliance with the financial covenants set forth in
Article V (Financial Covenants) on a Pro Forma Basis upon giving effect to such
Indebtedness; provided, further, that in the case of any unsecured subordinated
Indebtedness incurred pursuant to this clause (j), such Indebtedness shall be
subordinated to the Obligations on terms substantially the same as those
applicable to the Convertible Notes or otherwise on terms satisfactory to the
Administrative Agent
          (k) Guarantees with respect to Indebtedness permitted under this
Section 8.3;

75



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (l) Indebtedness of Foreign Subsidiaries in an aggregate outstanding
principal amount not to exceed the Dollar Equivalent of $25,000,000 at any time;
and
          (m) unsecured Indebtedness not otherwise permitted under this
Section 8.3; provided, however, that the aggregate outstanding principal amount
of all such unsecured Indebtedness shall not exceed $35,000,000 at any time.
          Section 8.4 Fundamental Changes.
          Merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.4 but subject to the terms of Section 7.9 (Subsidiaries),
(a) the Borrower may merge or consolidate with any Subsidiary; provided that the
Borrower shall be the continuing or surviving entity, (b) any Domestic
Subsidiary may merge or consolidate with any other Domestic Subsidiary; provided
that if a Loan Party is a party thereto then a Loan Party shall be the
continuing or surviving entity, (c) any Foreign Subsidiary may merge or
consolidate with any Domestic Subsidiary; provided that a Domestic Subsidiary
shall be the continuing or surviving entity (and if a Loan Party is a party
thereto then a Loan Party shall be the continuing or surviving entity), (d) any
Foreign Subsidiary may be merged or consolidated with or into any other Foreign
Subsidiary, (e) any Subsidiary may merge with any Person that is not a Loan
Party in connection with a Disposition permitted under Section 8.5(Dispositions)
or a Permitted Acquisition or Investment permitted pursuant to Section 8.2(m)
(Investments); provided that, if such transaction involves the Borrower, the
Borrower shall be the continuing or surviving corporation, and (f) any
Subsidiary may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect.
          Section 8.5 Dispositions.
          Make any Disposition unless (a) at least seventy-five percent (75%) of
the consideration paid in connection therewith shall be cash or cash equivalents
that is received contemporaneous with the consummation of such Disposition and
the Total Consideration paid shall be in an amount not less than the fair market
value (as reasonably determined by the Borrower) of the Property disposed of,
(b) if such transaction is a Sale and Leaseback Transaction, such transaction is
not prohibited by the terms of Section 8.14(Sale and Leaseback Transactions),
(c) such transaction does not involve a sale or other disposition of receivables
other than receivables owned by or attributable to other Property concurrently
being disposed of in a transaction otherwise permitted under this Section 8.5 or
receivables that are being sold because the selling party reasonably believes
that such receivables will be difficult or expensive to collect and (d) the
aggregate net book value of all of the assets sold or otherwise disposed of by
the Borrower and its Subsidiaries in all Dispositions shall not, as of the date
of any such Disposition, exceed (i) in any period of four Fiscal Quarters ending
in the Fiscal Quarter which such Disposition is made, an amount equal to 10% of
the Borrower’s Total Assets as of the date of the most recent quarterly
financial statements delivered pursuant to Section 6.1 (Financial Statements)
and (ii) during the term of this Agreement, 20% of the Borrower’s Total Assets
as of the date of the most recent quarterly financial statements delivered
pursuant to Section 6.1 (Financial Statements); provided, however, that
Dispositions for which the Total Consideration paid is less than $1,000,000
shall not be included for purposes of the calculation set forth in clause (d).
Any assets subject to a disposition permitted under this Section 8.5 or the
definition of

76



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
“Disposition” permitted hereby shall be released from any Lien pursuant
Section 10.8 (Concerning the Collateral and the Collateral Documents), and the
Administrative Agent agrees to execute such release documentation as may be
reasonably requested by the Borrower to evidence such release; provided further,
that the Administrative Agent shall have received a certificate of a Responsible
Officer certifying that no Default or Event of Default shall have occurred or be
continuing (before and after giving effect to such Disposition) and that such
Disposition is permitted under the terms of this Agreement.
          Section 8.6 Restricted Payments.
          Declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise (other than an obligation that is
contingent on being permitted hereunder)) to do so, except that:
          (a) the Borrower may make Restricted Payments, so long as no Default
shall exist or result therefrom and so long as (i) in the case of a Restricted
Payment made in reliance on this clause (a)(i), the aggregate amount of all such
Restricted Payments during the term of this Agreement shall not exceed, at the
time of such Restricted Payment and after giving effect to such Restricted
Payment, the Restricted Payment Cap Amount; provided, however, that for purposes
of calculating compliance under this clause (a)(i), any Restricted Payment made
in reliance on this clause (a)(i) shall take into account all Restricted
Payments made during the term of this Agreement in reliance on the following
clause (a)(ii) in an amount equal to 50% of the aggregate amount of such
Restricted Payments or (ii) in the case of a Restricted Payment made in reliance
on this clause (a)(ii), upon giving effect on a Pro Forma Basis to such
Restricted Payment, the Consolidated Secured Leverage Ratio shall be less than
2.0 to 1 as of the most recent Fiscal Quarter end for which financial statements
have been delivered pursuant to Section 6.1 (Financial Statements), as certified
by a Responsible Officer of the Borrower;
          (b) the Borrower may repurchase Stock of the Borrower issued to
employees and directors of the Borrower in an amount necessary to satisfy such
individual’s income tax withholding obligations relating to the vesting of any
restricted stock grants that have been approved by the Borrower’s Board of
Directors or the appropriate committee thereof;
          (c) the Borrower may repurchase Stock of the Borrower issued to
employees, directors or managers upon the death, disability or termination of
employment of such person or pursuant to the terms of any subscription,
stockholder or other agreement or plan approved by the Borrower’s Board of
Directors in an aggregate amount not to exceed (i) $500,000 in any Fiscal Year
or (ii) $2,000,000 during the term of this Agreement; and
          (d) the following shall be permitted with respect to the Convertible
Notes and Subordinated Indebtedness:
          (i) regularly scheduled payments of (x) principal and interest with
respect to the Convertible Notes and (y) interest with respect to Subordinated
Indebtedness;
          (ii) the repurchase of all or any portion of the Convertible Notes
with the net cash proceeds of any public offering of the Borrower’s common
stock;

77



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (iii) the repurchase, refinancing or replacement of the Convertible
Notes or of the Subordinated Indebtedness with any other unsecured Indebtedness
which satisfies the requirements of Section 8.3(j)(Indebtedness);
          (iv) payments made solely in common stock of the Borrower in
connection with the exercise of any conversion rights by the holders of the
Convertible Notes or, if applicable, any such rights with respect to
Subordinated Indebtedness; and
          (v) the conversion into cash of the outstanding principal amount of
any Convertible Notes as required by the terms of the Convertible Note
Documents, so long as the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer demonstrating that, upon giving
effect to such conversion on a Pro Forma Basis, the Loan Parties would be in
compliance with the financial covenants set forth in Article V (Financial
Covenants) as of the most recent Fiscal Quarter end for which the Borrower has
delivered financial statements pursuant to Section 6.1(a) or (b) (Financial
Statements).
          Section 8.7 Change in Nature of Business.
          Engage in any material line of business substantially different from
those lines of business conducted by the Borrower and its Subsidiaries on the
Closing Date or any business substantially related or incidental thereto (or any
reasonable expansions or extensions thereof), it being understood that an
Acquisition or Investment shall comply with this Section 8.7 so long as the
principal line of business acquired as a part of such Acquisition or Investment
is consistent with the requirements of this Section 8.7.
          Section 8.8 Transactions with Affiliates and Insiders.
          Enter into or permit to exist any transaction or series of
transactions with any officer, director or Affiliate of such Person other than
(a) transactions between Loan Parties, (b) intercompany transactions and
Restricted Payments expressly permitted by Sections 8.2, 8.3, 8.4 or 8.6,
(c) reasonable compensation and reimbursement of expenses of officers and
directors and (d) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms length transaction with
a Person other than an officer, director or Affiliate.
          Section 8.9 Burdensome Agreements.
          Enter into or permit to exist any Contractual Obligation that
encumbers or restricts the ability of any Person to (a) pay dividends or make
any other distributions to any Loan Party on its Stock or with respect to any
other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Loan Party, (c) make loans or
advances to any Loan Party, (d) sell, lease or transfer any of its Property to
any Loan Party, (e) pledge its Property pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or (f) act as
a Loan Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except for (i) this Agreement and
the other Loan Documents, (ii) any document or instrument governing Indebtedness
(A) permitted pursuant to Section 8.3(b)(Indebtedness), (B) incurred pursuant to
Section 8.3(c) or (h) (Indebtedness), provided that any such restriction
contained therein relates only to the Property

78



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
financed thereby, or (C) incurred pursuant to Section 8.3(j), (l) or
(m) provided that any such restriction therein does not relate to the
Collateral, (iii) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (iv) customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 8.5(Dispositions) pending the consummation
of such sale, (v) non-assignability provisions in contracts entered into in the
ordinary course of business, (vi) restrictions on transfer of the Stock of
Subsidiaries that prohibit transfers in contravention of applicable securities
laws, (vii) restrictions on the pledge of interests in any joint venture
contained in the applicable joint venture agreement, (viii) the Convertible Note
Documents and (ix) restrictions of the type described in clauses (a), (b),
(c) and (d) of this Section 8.9 applicable only to the Borrower or Subsidiaries
that are Loan Parties. Notwithstanding anything to the contrary in this
Section 8.9, any Contractual Obligation that (i) contains financial covenants
that are no more burdensome than the financial covenants set forth herein or
(ii) includes a requirement that such Contractual Obligation be equally and
ratably guarantied by any Guarantor under this Agreement, shall be deemed not to
violate the requirements of this Section 8.9 by virtue of the provisions
described in the foregoing clauses (i) or (ii).
          Section 8.10 Use of Proceeds.
          Use the proceeds of any Loan, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Federal Reserve Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
          Section 8.11 Convertible Notes and Subordinated Indebtedness.
          (a) Amend or modify any of the terms of any of the Convertible Note
Documents or any instrument or document with respect to Subordinated
Indebtedness if such amendment or modification would add or change any terms in
a manner that, taken as a whole, is materially adverse to the Borrower or any of
its Subsidiaries (including any amendment or modification that would shorten the
final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto);
          (b) Amend or modify any of the subordination provisions of the
Convertible Note Documents; or
          (c) Make any payments of principal or interest in respect of the
Convertible Notes in contravention of the subordination provisions thereof.
          Section 8.12 Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity; Chief Executive Office.
          (a) Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.
          (b) Change its Fiscal Year without thirty (30) days prior written
notice to the Administrative Agent.

79



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (c) Unless otherwise approved by the Administrative Agent in writing,
without providing thirty (30) days prior written notice to the Administrative
Agent, change the name, organizational identification number, state of formation
or form of organization of any Loan Party.
          Section 8.13 Ownership of Subsidiaries.
          Notwithstanding any other provisions of this Agreement to the
contrary, (i) create, incur, assume or suffer to exist any Lien on any Stock of
any Subsidiary, except for Permitted Liens or (ii) permit any Subsidiary to
issue any shares of preferred Stock to any Person other than the Borrower or any
Subsidiary.
          Section 8.14 Sale and Leaseback Transactions.
          Enter into or permit to exist any Sale and Leaseback Transaction,
other than to the extent the Attributable Indebtedness is permitted under
Section 8.3(c)(Indebtedness); provided, however, that any assets subject to a
Sale and Leaseback Transaction permitted hereby shall be released from any Lien
pursuant Section 10.8(Concerning the Collateral and the Collateral Documents);
provided further, that the Administrative Agent shall have received a
certificate of a Responsible Officer certifying that no Default or Event of
Default shall have occurred or be continuing (before and after giving effect to
such Disposition) and that such Disposition is permitted under the terms of this
Agreement.
ARTICLE IX
Events Of Default
          Section 9.1 Events of Default
          Any of the following shall constitute an Event of Default:
          (a) Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any commitment fee or other fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
          (b) Specific Covenants.
          (i) Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 6.1, 6.2 or 7.2(a) and such failure
continues for five days; or
          (ii) Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Article V (Financial Covenants), Section 6.3, 7.7,
7.8, 7.9 or Article VIII (Negative Covenants); or
          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after

80



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
the earlier of any Responsible Officer of a Loan Party obtaining knowledge
thereof or the Administrative Agent providing notice thereof to the Borrower; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
          (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or guaranty
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $10,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or guaranty
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is (x) to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such guaranty (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise) or such guaranty to become payable or cash
collateral in respect thereof to be demanded, or (y) to require, or to permit
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such guaranty (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to require, an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract), (B) any Termination Event (as defined in such
Swap Contract but excluding any Termination Event arising from an Illegality (as
defined in such Swap Contract) or Tax Event (as defined in such Swap Contract))
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than $10,000,000 or (C) any
Termination Event (as defined in such Swap Contract) arising from an Illegality
(as defined in such Swap Contract) or Tax Event (as defined in such Swap
Contract)) as to which the Borrower or any Subsidiary is an Affected Party (as
so defined) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than $10,000,000; or
          (f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its Property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty calendar days, or an order for relief is entered in any such proceeding;
or

81



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
Property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or
          (h) Judgments. There is entered against any Loan Party one or more
final judgments or orders for the payment of money in an aggregate amount
exceeding $10,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) and the same shall
not be stayed, bonded or discharged within sixty (60) days; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the $10,000,000; or
          (j) Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or any Collateral Document shall for any
reason fail or cease to create a valid and enforceable Lien on any Collateral
purported to be covered thereby or, except as permitted by the Loan Documents,
such Lien shall fail or cease to be a perfected and first priority Lien, or any
Loan Party shall so state in writing; or
          (k) Change of Control. There occurs any Change of Control; or
          (l) Subordination Provisions of Subordinated Indebtedness.
          (i) any of the Obligations for any reason shall fail to be “Senior
Debt” (or any comparable term) under, and as defined in, any Convertible Note
Document; or
          (ii) the subordination provisions of any Convertible Note Document
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of such Convertible
Notes.
          Section 9.2 Remedies
          During the continuance of any Event of Default, the Administrative
Agent (a) may, and, at the request of the Requisite Lenders, shall, by notice to
the Borrower declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
Issue any Letter of Credit shall immediately terminate and (b) may and, at the
request of the Requisite Lenders, shall, by notice to the Borrower, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to

82



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
be forthwith due and payable, whereupon the Loans, all such interest and all
such amounts and Obligations shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that upon the
occurrence of the Events of Default specified in Section 9.1(f) (Events of
Default), (x) the Commitments of each Lender to make Loans and the commitments
of each Lender and Issuer to Issue or participate in Letters of Credit shall
each automatically be terminated and (y) the Loans, all such interest and all
such amounts and Obligations shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower. In addition to the remedies set forth
above, the Administrative Agent may exercise any remedies provided for by the
Collateral Documents in accordance with the terms thereof or any other remedies
provided by applicable law.
          Section 9.3 Actions in Respect of Letters of Credit
          (i) Upon the date that is five (5) Business Days prior to the
Termination Date, or at any time after the Termination Date when the aggregate
funds on deposit in Cash Collateral Accounts shall be less than the amounts
required by clause (x) or (y) below, and (ii) as may be required by Section 2.9
(Mandatory Prepayments), the Borrower shall pay to the Administrative Agent in
immediately available funds, at the Administrative Agent’s office referred to in
Section 11.8 (Notices, Etc.), for deposit in a Cash Collateral Account described
in Section 2.4(l) (Cash Collateral Account), the following amounts:
          (x) in the case of clause (i) above, the amount required so that,
after such payment, the aggregate funds on deposit in the Cash Collateral
Accounts equals or exceeds the sum of (A) 105% of the sum of all outstanding
Letter of Credit Obligations in respect of Letters of Credit with an expiration
date beyond one year after the Termination Date, and (B) 100% of the sum of all
other outstanding Letter of Credit Obligations; and
          (y) in the case of clause (ii) above, the amount required by
Section 2.9 (Mandatory Prepayments);
provided, however, that the obligation to provide the foregoing cash collateral
may, at the option of the Borrower, be satisfied by providing, for the benefit
of the applicable Issuer, a Letter of Credit in form and substance and issued by
a financial institution acceptable to such Issuer; provided, further, that with
respect to any outstanding Letter of Credit Obligations arising under Letters of
Credit denominated in a currency other than Dollars, the funds required to be on
deposit pursuant to clause (i) above shall be denominated in such currency.
The Administrative Agent may, from time to time after funds are deposited in any
Cash Collateral Account, apply funds then held in such Cash Collateral Account
to the payment of any amounts, in accordance with Section 2.9 (Mandatory
Prepayments) and Section 2.13(g) (Payments and Computations), as shall have
become or shall become due and payable by the Borrower to the Issuers or Lenders
in respect of the Letter of Credit Obligations. The Administrative Agent shall
promptly give written notice of any such application; provided, however, that
the failure to give such written notice shall not invalidate any such
application. If, as of the Termination Date, any Letter of Credit may for any
reason remain outstanding that is partially or wholly undrawn, the Borrower may
back-stop such Letter of Credit with a new letter of credit in form and
substance acceptable to the applicable Issuer and issued under any replacement
credit facility entered into by the Borrower with a financial institution or
institutions acceptable to the applicable Issuer.

83



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          Section 9.4 Rescission
          If at any time after termination of the Commitments or acceleration of
the maturity of the Loans, the Borrower shall pay all arrears of interest and
all payments on account of principal of the Loans and Reimbursement Obligations
that shall have become due otherwise than by acceleration (with interest on
principal and, to the extent permitted by law, on overdue interest, at the rates
specified herein) and all Events of Default and Defaults (other than non-payment
of principal of and accrued interest on the Loans due and payable solely by
virtue of acceleration) shall be remedied or waived pursuant to Section 11.1
(Amendments, Waivers, Etc.), then upon the written consent of the Requisite
Lenders and written notice to the Borrower, the termination of the Commitments
or the acceleration and their consequences may be rescinded and annulled;
provided, however, that such action shall not affect any subsequent Event of
Default or Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders and
the Issuers to a decision that may be made at the election of the Requisite
Lenders, and such provisions are not intended to benefit the Borrower and do not
give the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
ARTICLE X
The Administrative Agent
          Section 10.1 Authorization and Action
          (a) Each Lender and each Issuer hereby appoints Citibank as the
Administrative Agent hereunder and each Lender and each Issuer authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. Without limiting the foregoing, each Lender
and each Issuer hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Documents and,
in the case of the Collateral Documents, to act as agent for the Lenders,
Issuers and the other Secured Parties under such Collateral Documents.
          (b) As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders, and such instructions shall be binding upon all Lenders
and each Issuer; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to personal liability unless the Administrative Agent
receives an indemnification satisfactory to it from the Lenders and the Issuers
with respect to such action or (ii) is contrary to this Agreement or applicable
law. The Administrative Agent agrees to give to each Lender and each Issuer
prompt notice of each notice given to it by any Loan Party pursuant to the terms
of this Agreement or the other Loan Documents.
          (c) In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the

84



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Issuers except to the limited extent provided in Section 2.7(b), and its duties
are entirely administrative in nature. The Administrative Agent does not assume
and shall not be deemed to have assumed any obligation other than as expressly
set forth herein and in the other Loan Documents or any other relationship as
the agent, fiduciary or trustee of or for any Lender, Issuer or holder of any
other Obligation. The Administrative Agent may perform any of its duties under
any Loan Document by or through its agents or employees.
          (d) In the event that Citibank or any of its Affiliates is or becomes
an indenture trustee under the Trust Indenture Act of 1939 (as amended, the
“Trust Indenture Act”) in respect of any securities issued or guaranteed by any
Loan Party, the parties hereto acknowledge and agree that any payment or
property received in satisfaction of or in respect of any Obligation of such
Loan Party hereunder or under any other Loan Document by or on behalf of
Citibank in its capacity as the Administrative Agent for the benefit of any Loan
Party under any Loan Document (other than Citibank or an Affiliate of Citibank)
and which is applied in accordance with the Loan Documents is exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.
          (e) The Arranger shall have no obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document (other than to the
extent provided in the Fee Letter) and shall incur no liability hereunder or
thereunder in such capacity.
          Section 10.2 Administrative Agent’s Reliance, Etc.
          None of the Administrative Agent, any of its Affiliates or any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Note as its
holder until such Note has been assigned in accordance with Section 11.2(e)
(Assignments and Participations), (b) may rely on the Register to the extent set
forth in Section 2.7 (Evidence of Debt), (c) may consult with legal counsel
(including counsel to the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any statements, warranties or representations made by or on
behalf of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document, (e) shall not have any duty to ascertain
or to inquire either as to the performance or observance of any term, covenant
or condition of this Agreement or any other Loan Document, as to the financial
condition of any Loan Party or as to the existence or possible existence of any
Default or Event of Default, (f) shall not be responsible to any Lender or
Issuer for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto and (g) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.

85



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          Section 10.3 Posting of Approved Electronic Communications
          (a) Each of the Lenders, the Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent may,
but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders and Issuers by posting such Approved Electronic
Communications on IntraLinks™ or a substantially similar electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
          (b) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuers and the Borrower acknowledges and agrees, and the Borrower shall
cause each Guarantor to acknowledge and agree, that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers
and the Borrower hereby approves, and the Borrower shall cause each Guarantor to
approve, distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes, and the Borrower shall
cause each Guarantor to understand and assume, the risks of such distribution.
          (c) The Approved Electronic Platform and the Approved Electronic
Communications are provided “as is” and “as available”. None of the
Administrative Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Approved Electronic Platform and each expressly
disclaims liability for errors or omissions in the Approved Electronic Platform
and the Approved Electronic Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
Affiliates in connection with the Approved Electronic Platform or the Approved
Electronic Communications.
          (d) Each of the Lenders, the Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Approved Electronic Platform
in accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.
          Section 10.4 The Administrative Agent Individually
          With respect to its Ratable Portion, Citibank shall have and may
exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Revolving Credit

86



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Lenders”, “Requisite Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include, without limitation, the Administrative
Agent in its individual capacity as a Lender, a Revolving Credit Lender or as
one of the Requisite Lenders. Citibank and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, trust or other
business with, any Loan Party as if Citibank were not acting as the
Administrative Agent.
          Section 10.5 Lender Credit Decision
          Each Lender and each Issuer acknowledges that it shall, independently
and without reliance upon the Administrative Agent or any other Lender, conduct
its own independent investigation of the financial condition and affairs of the
Borrower and each other Loan Party in connection with the making and continuance
of the Loans and with the issuance of the Letters of Credit. Each Lender and
each Issuer also acknowledges that it shall, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and
other Loan Documents. Except for the documents expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders or the
Issuers, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuer with any credit or other information concerning
the business, prospects, operations, property, financial or other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come into the possession of the Administrative Agent or any Affiliate thereof or
any employee or agent of any of the foregoing.
          Section 10.6 Indemnification
          Each Lender agrees to indemnify the Administrative Agent and each of
its Affiliates, and each of their respective directors, officers, employees,
agents and advisors (to the extent not reimbursed by the Borrower), from and
against such Lender’s aggregate Ratable Portion of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Administrative Agent or any of
its Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such Affiliate’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including fees, expenses and disbursements of financial
and legal advisors) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement or the other Loan Documents, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower or another Loan Party.
          Section 10.7 Successor Administrative Agent
          The Administrative Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Requisite Lenders shall

87



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Requisite Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
          Section 10.8 Concerning the Collateral and the Collateral Documents
          (a) Each Lender and each Issuer agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by the Borrower or any of its
Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers and the
other Secured Parties for purposes of the perfection of all security interests
and Liens created by such agreements and all other purposes stated therein,
provided, however, that the Administrative Agent hereby appoints, authorizes and
directs each Lender and Issuer to act as collateral sub-agent for the
Administrative Agent, the Lenders and the Issuers for purposes of the perfection
of all security interests and Liens with respect to the Collateral, including
any deposit accounts maintained by a Loan Party with, and cash and Cash
Equivalents held by, such Lender or such Issuer, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Collateral Documents and
(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all remedies given to the Administrative
Agent, the Lenders, the Issuers and the other Secured Parties with respect to
the Collateral under the Loan Documents relating thereto, applicable law or
otherwise.
          (b) Each of the Lenders and the Issuers hereby consents to the release
and hereby directs, in accordance with the terms hereof, the Administrative
Agent to release (or, in

88



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
the case of clause (ii) below, release or subordinate) any Lien held by the
Administrative Agent for the benefit of the Lenders and the Issuers against any
of the following:
          (i) all of the Collateral and all Loan Parties, upon termination of
the Commitments and payment and satisfaction in full of all Loans, all
Reimbursement Obligations and all other Obligations that the Administrative
Agent has been notified in writing are then due and payable (and, in respect of
contingent Letter of Credit Obligations, with respect to which cash collateral
has been deposited or a back-up letter of credit has been issued, in either case
in the appropriate currency and on terms satisfactory to the Administrative
Agent and the applicable Issuers);
          (ii) any assets that are subject to a Lien permitted by
Section 8.1(Liens); and
          (iii) any part of the Collateral sold or disposed of by a Loan Party
if such sale or disposition is permitted by this Agreement (or permitted
pursuant to a waiver of or consent to a transaction otherwise prohibited by this
Agreement).
Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 10.8 promptly upon the effectiveness of any such release.
          Section 10.9 Collateral Matters Relating to Related Obligations
          The benefit of the Loan Documents and of the provisions of this
Agreement relating to the Collateral shall extend to and be available in respect
of any Secured Obligation arising under any Swap Contract or Cash Management
Obligation or that is otherwise owed to Persons other than the Administrative
Agent, the Lenders and the Issuers in connection with any Loan Document
(collectively, “Related Obligations”) solely on the condition and understanding,
as among the Administrative Agent and all Secured Parties, that (a) the Related
Obligations shall be entitled to the benefit of the Loan Documents and the
Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Administrative Agent shall hold, and have
the right and power to act with respect to, the Guaranty and the Collateral on
behalf of and as agent for the holders of the Related Obligations, but the
Administrative Agent is otherwise acting solely as agent for the Lenders and the
Issuers and shall have no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or other obligation whatsoever to any holder of Related Obligations,
(b) all matters, acts and omissions relating in any manner to the Guaranty, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Secured Party under any separate
instrument or agreement or in respect of any Related Obligation, (c) each
Secured Party shall be bound by all actions taken or omitted, in accordance with
the provisions of this Agreement and the other Loan Documents, by the
Administrative Agent and the Requisite Lenders, each of whom shall be entitled
to act at its sole discretion and exclusively in its own interest given its own
Commitments and its own interest in the Loans, Letter of Credit Obligations and
other Obligations to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any other Secured Party or as to any
Related Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in

89



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
jeopardy thereby, (d) no holder of Related Obligations and no other Secured
Party (except the Administrative Agent, the Lenders and the Issuers, to the
extent set forth in this Agreement) shall have any right to be notified of, or
to direct, require or be heard with respect to, any action taken or omitted in
respect of the Collateral or under this Agreement or the Loan Documents and (e)
no holder of any Related Obligation shall exercise any right of setoff, banker’s
lien or similar right except to the extent provided in Section 11.6 (Right of
Set-off) and then only to the extent such right is exercised in compliance with
Section 11.7 (Sharing of Payments, Etc.).
ARTICLE XI
Miscellaneous
          Section 11.1 Amendments, Waivers, Etc.
          (a) No amendment or waiver of any provision of this Agreement, the
Notes, the Guaranty or the Collateral Documents nor consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be in writing and (x) in the case of any such waiver or consent, signed by the
Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and (y) in the case of any other amendment, by the Requisite
Lenders (or by the Administrative Agent with the consent of the Requisite
Lenders) and the Borrower, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by each Lender affected thereby, in addition to the Requisite
Lenders (or the Administrative Agent with the consent thereof), do any of the
following:
          (i) waive any condition specified in Section 3.1 (Conditions Precedent
to Initial Loans and Letters of Credit), except with respect to a condition
based upon another provision hereof, the waiver of which requires only the
concurrence of the Requisite Lenders subject to the provisions of Section 3.3
(Determinations of Initial Borrowing Conditions);
          (ii) increase the Commitment of such Lender (other than an increase
pursuant to Section 2.1(b) (Additional Commitments)) or subject such Lender to
any additional obligation;
          (iii) extend the scheduled final maturity of any Loan owing to such
Lender, or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal or interest of any such Loan or fees owing to such Lender
(it being understood that Section 2.9 (Mandatory Prepayments) does not provide
for scheduled dates fixed for payment) or for the reduction of such Lender’s
Commitment;
          (iv) reduce, or release the Borrower from its obligations to repay,
the principal amount of any Loan or Reimbursement Obligation owing to such
Lender (other than by the payment or prepayment thereof);
          (v) reduce the rate of interest on any Loan or Reimbursement
Obligation outstanding and owing to such Lender or any fee payable hereunder to
such Lender (it being understood that the waiver of default interest shall not
constitute a reduction in the rate of interest);

90



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (vi) expressly subordinate any of the Secured Obligations or any Liens
securing the Secured Obligations;
          (vii) postpone any scheduled date fixed for payment of interest or
fees owing to such Lender or waive any such payment;
          (viii) modify the application of payments to the Revolving Loans
pursuant to Section 2.9 (Mandatory Prepayments);
          (ix) change the percentage of Commitments or Revolving Credit
Outstandings required for any or all Lenders to take any action hereunder;
          (x) release all or substantially all of the Collateral except as
provided in Section 10.8(b) (Concerning the Collateral and the Collateral
Documents) or release the Borrower from its payment obligation to such Lender
under this Agreement or the Notes owing to such Lender (if any) or release all
or substantially all of the Guarantors from their obligations under the Guaranty
except in connection with the sale or other disposition of a Guarantor (or all
or substantially all of the assets thereof) permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement or a restructuring transaction in which the Guaranty in
questions is replaced on terms approved by the Administrative Agent); or
          (xi) amend Section 10.8(b) (Concerning the Collateral and the
Collateral Documents), Section 11.7 (Sharing of Payments, Etc.), this
Section 11.1 or either definition of the terms “Requisite Lenders” or “Ratable
Portion”;
and provided, further, that (x) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 11.2(e) (Assignments and Participations), affect the
grant or nature of such option or the right or duties of such Special Purpose
Vehicle under Section 11.2(e), (y) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents and (z) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Loan Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Swing Loan Lender under this Agreement or the
other Loan Documents; and provided, further, that the Administrative Agent may,
with the consent of the Borrower, amend, modify or supplement this Agreement to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or any Issuer.
          (b) The Administrative Agent may, but shall have no obligation to,
with the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.
          (c) If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all Revolving Credit Lenders, the
consent of Requisite Lenders is obtained but the consent of any Revolving Credit
Lender whose consent is required is

91



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
not obtained (any such Lender whose consent is not obtained as described in this
Section 11.1 being referred to as a “Non-Consenting Lender”), then, as long as
the Lender acting as the Administrative Agent is not a Non-Consenting Lender, at
the Borrower’s request, an Eligible Assignee shall have the right with the
Administrative Agent’s consent (such consent not to be unreasonably withheld or
delayed) to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent’s request, sell and
assign to the Lender acting as the Administrative Agent or such Eligible
Assignee, all of the Commitments and Revolving Credit Outstandings of such
Non-Consenting Lender, in each case for an amount equal to the principal balance
of all such Loans held by the Non-Consenting Lender and all accrued and unpaid
interest and fees with respect thereto through the date of sale; provided,
however, that such purchase and sale shall be recorded in the Register
maintained by the Administrative Agent and not be effective until (x) the
Administrative Agent shall have received from such Eligible Assignee an
agreement in form and substance satisfactory to the Administrative Agent and the
Borrower whereby such Eligible Assignee shall agree to be bound by the terms
hereof and (y) such Non-Consenting Lender shall have received payments of all
Loans held by it and all accrued and unpaid interest and fees with respect
thereto through the date of the sale. Each Lender agrees that, if it becomes a
Non-Consenting Lender, it shall execute and deliver to the Administrative Agent
an Assignment an Acceptance to evidence such sale and purchase and shall deliver
to the Administrative Agent any Note (if the assigning Lender’s Loans are
evidenced by Notes) subject to such Assignment and Acceptance; provided,
however, that the failure of any Non-Consenting Lender to execute an Assignment
and Acceptance shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.
          Section 11.2 Assignments and Participations
          (a) Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Revolving
Loans, the Swing Loans and the Letters of Credit); provided, however, that
(i) such assignment shall cover the same percentage of the assigning Lender’s
Revolving Credit Outstandings and Commitments (ii) the aggregate amount being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event (if
less than the assignor’s entire interest) be less than $2,500,000 or an integral
multiple of $500,000 in excess thereof, except, in either case, (A) with the
consent of the Borrower and the Administrative Agent or (B) if such assignment
is being made to a Lender or an Affiliate or Approved Fund of such Lender, and
(iii) if such Eligible Assignee is not, prior to the date of such assignment, a
Lender or an Affiliate or Approved Fund of a Lender, such assignment shall be
subject to the prior consent of the Administrative Agent and the Borrower (which
consents shall not be unreasonably withheld or delayed); and provided, further,
that, notwithstanding any other provision of this Section 11.2, the consent of
the Borrower shall not be required for any assignment occurring when any Event
of Default (other than an Event of Default pursuant to Section 9.1(b)(i) or (c))
shall have occurred and be continuing.
          (b) The parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note (if the assigning Lender’s
Loans are evidenced by a Note) subject to such assignment. Upon the execution,
delivery, acceptance and recording in the Register of any Assignment and
Acceptance and, other than in respect of assignments made

92



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
pursuant to Section 2.17 (Substitution of Lenders) and Section 11.1(c)
(Amendments, Waivers, Etc.), the receipt by the Administrative Agent from the
assignee of an assignment fee in the amount of $3,500 from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender, and if such Lender were an Issuer, of such Issuer hereunder and
thereunder, and (ii) the Notes (if any) corresponding to the Loans assigned
thereby shall be transferred to such assignee by notation in the Register and
(iii) the assignor thereunder shall, to the extent that rights and obligations
under this Agreement have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except for those surviving the payment in
full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under the Loan Documents, such Lender shall cease to be a party hereto).
          (c) The Administrative Agent shall maintain at its address referred to
in Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance
delivered to and accepted by it and shall record in the Register the names and
addresses of the Lenders and Issuers and the principal amount of the Loans and
Reimbursement Obligations owing to each Lender from time to time and the
Commitments of each Lender. Any assignment pursuant to this Section 11.2 shall
not be effective until such assignment is recorded in the Register.
          (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall, if requested by such assignee, execute and deliver to the
Administrative Agent new Notes to the order of such assignee in an amount equal
to the Commitments and Loans assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has surrendered any Note for exchange in
connection with the assignment and has retained Commitments or Loans hereunder,
new Notes to the order of the assigning Lender in an amount equal to the
Commitments and Loans retained by it hereunder. Such new Notes shall be dated
the same date as the surrendered Notes and be in substantially the form of
Exhibit B (Form of Note).
          (e) In addition to the other assignment rights provided in this
Section 11.2, each Lender may do each of the following:
          (i) grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Lender to make such Loans thereunder;
provided, however, that (x) nothing herein shall constitute a commitment or an
offer to commit by such a Special Purpose Vehicle to make Loans hereunder and no
such Special Purpose Vehicle shall be liable for any indemnity or other
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement) and (y) such Lender’s obligations under the Loan
Documents shall remain unchanged, such Lender shall remain responsible to the
other

93



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
parties for the performance of its obligations under the terms of this Agreement
and shall remain the holder of the Obligations for all purposes hereunder; and
          (ii) assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Revolving Credit Lender’s Securities and (2) any
Special Purpose Vehicle to which such Revolving Credit Lender has granted an
option pursuant to clause (i) above;
provided, however, that no such assignment or grant shall release such Revolving
Credit Lender from any of its obligations hereunder except as expressly provided
in clause (i) above and except, in the case of a subsequent foreclosure pursuant
to an assignment as collateral, if such foreclosure is made in compliance with
the other provisions of this Section 11.2 other than this clause (e) or clause
(f) below. Each party hereto acknowledges and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any such Special Purpose Vehicle, such
party shall not institute against, or join any other Person in instituting
against, any Special Purpose Vehicle that has been granted an option pursuant to
this clause (e) any bankruptcy, reorganization, insolvency or liquidation
proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrower from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders, Issuers and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender’s obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (e) or postpone any scheduled date of payment of
such principal or interest. Each Special Purpose Vehicle shall be entitled to
the benefits of Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of 2.14(d)
(Illegality) as if it were such Lender; provided, however, that anything herein
to the contrary notwithstanding, no Borrower shall, at any time, be obligated to
make under Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality)
to any such Special Purpose Vehicle and any such Lender any payment in excess of
the amount the Borrower would have been obligated to pay to such Lender in
respect of such interest if such Special Purpose Vehicle had not been assigned
the rights of such Lender hereunder; and provided, further, that such Special
Purpose Vehicle shall have no direct right to enforce any of the terms of this
Agreement against the Borrower, the Administrative Agent or the other Lenders.
          (f) Each Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit). The terms of such participation shall not, in any event,
require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Loan Documents, the consent to any
departure by any Loan Party therefrom, or to the exercising or refraining from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce

94



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
the obligations of the Loan Parties), except if any such amendment, waiver or
other modification or consent would (i) reduce the amount, or postpone any date
fixed for, any amount (whether of principal, interest or fees) payable to such
participant under the Loan Documents, to which such participant would otherwise
be entitled under such participation or (ii) result in the release of all or
substantially all of the Collateral other than in accordance with
Section 10.8(b) (Concerning the Collateral and the Collateral Documents). In the
event of the sale of any participation by any Lender, (w) such Lender’s
obligations under the Loan Documents shall remain unchanged, (x) such Lender
shall remain solely responsible to the other parties for the performance of such
obligations, (y) such Lender shall remain the holder of such Obligations for all
purposes of this Agreement and (z) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Sections 2.15 (Capital
Adequacy) and 2.16 (Taxes) and of 2.14(d) (Illegality) as if it were a Lender;
provided, however, that anything herein to the contrary notwithstanding, the
Borrower shall not, at any time, be obligated to make under Section 2.15
(Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality) to the participants in
the rights and obligations of any Lender (together with such Lender) any payment
in excess of the amount the Borrower would have been obligated to pay to such
Lender in respect of such interest had such participation not been sold and
provided, further, that such participant in the rights and obligations of such
Lender shall have no direct right to enforce any of the terms of this Agreement
against the Borrower, the Administrative Agent or the other Lenders.
          (g) Any Issuer may at any time assign its rights and obligations
hereunder to any other Lender by an instrument in form and substance
satisfactory to the Borrower, the Administrative Agent, such Issuer and such
Lender, subject to the provisions of Section 2.7(b) (Evidence of Debt) relating
to notations of transfer in the Register. If any Issuer ceases to be a Lender
hereunder by virtue of any assignment made pursuant to this Section 11.2, then,
as of the effective date of such cessation, such Issuer’s obligations to Issue
Letters of Credit pursuant to Section 2.4 (Letters of Credit) shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.
          Section 11.3 Costs and Expenses
          (a) Within 30 days following receipt of a written request therefor,
which request shall provide in reasonable detail the basis of the claim
therefor, the Borrower agrees to pay, or reimburse the Administrative Agent for
all of the Administrative Agent’s reasonable internal and external audit, legal,
appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and for all other reasonable out-of-pocket costs and
expenses of every type and nature (including the reasonable fees, expenses and
disbursements of the Administrative Agent’s counsel, Weil, Gotshal & Manges LLP,
local legal counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisors, and other consultants and agents) incurred by the
Administrative Agent in connection with any of the following (but subject to the
limitations set forth in Section 7.7 (Inspection Rights; Field Audits)): (i) the
Administrative Agent’s audit and investigation of the Borrower and its
Subsidiaries in connection with the preparation, negotiation or execution of any
Loan Document or the Administrative Agent’s periodic audits of the Borrower or
any of its Subsidiaries, as the case may be, (ii) the preparation, negotiation,
execution or interpretation of this Agreement (including, without limitation,
the satisfaction or attempted satisfaction of any condition set forth in
Article III (Conditions to Loans and Letters of Credit), any Loan Document or
any proposal letter or commitment letter issued in

95



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
connection therewith, or the making of the Loans hereunder, (iii) the creation,
perfection or protection of the Liens under any Loan Document (including any
reasonable fees, disbursements and expenses for local counsel in various
jurisdictions), (iv) the ongoing administration of this Agreement and the Loans,
including consultation with attorneys in connection therewith and with respect
to the Administrative Agent’s rights and responsibilities hereunder and under
the other Loan Documents, (v) the protection, collection or enforcement of any
Obligation or the enforcement of any Loan Document, (vi) the commencement,
defense or intervention in any court proceeding relating in any way to the
Obligations, any Loan Party, any of the Borrower’s Subsidiaries, this Agreement
or any other Loan Document (other than Cash Management Documents or Swap
Contracts), (vii) the response to, and preparation for, any subpoena or request
for document production with which the Administrative Agent is served or
deposition or other proceeding in which the Administrative Agent is called to
testify, in each case, relating in any way to the Obligations (other than
Obligations under Cash Management Documents or Swap Contracts), any Loan Party,
any of the Borrower’s Subsidiaries, this Agreement or any other Loan Document
(other than Cash Management Documents or Swap Contracts) or (viii) any
amendment, consent, waiver, assignment, restatement, or supplement to any Loan
Document (other than Cash Management Documents or Swap Contracts) or the
preparation, negotiation and execution of the same.
          (b) Within 30 days following receipt of a written request therefor,
which request shall provide in reasonable detail the basis of the claim
therefor, the Borrower further agrees to pay or reimburse the Administrative
Agent and each of the Lenders and Issuers for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Administrative Agent,
such Lenders or such Issuers in connection with any of the following: (i) in
enforcing any Loan Document or Obligation or any security therefor or exercising
or enforcing any other right or remedy available by reason of an Event of
Default, (ii) in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or in any
insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any Loan
Party, any of the Borrower’s Subsidiaries and related to or arising out of the
transactions contemplated hereby or by any other Loan Document or (iv) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clause (i), (ii) or (iii) above; provided, however, that
the foregoing clause (b) shall not apply to any costs, expenses or fees
described in clause (i), (ii), (iii) or (iv) above and incurred in connection
Cash Management Documents or Swap Contracts which are Loan Documents.
          Section 11.4 Indemnities
          (a) The Borrower agrees to indemnify and hold harmless the
Administrative Agent, each Lender, each Issuer (including each Person obligated
on a Cash Management Document or Swap Contract that is a Loan Document, but
solely to the extent of such Person’s capacity as a Secured Party and not with
respect to such Cash Management Document or Swap Contract) and each of their
respective Affiliates, and each of the directors, officers, employees, agents,
trustees, representatives, attorneys, consultants and advisors of or to any of
the foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III (Conditions to
Loans and Letters of Credit) (each such Person being an “Indemnitee”) from and
against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses, joint
or several, of

96



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
any kind or nature (including fees, disbursements and expenses of financial and
legal advisors to any such Indemnitee) that may be imposed on, incurred by or
asserted against any such Indemnitee in connection with or arising out of any
investigation, litigation or proceeding, whether or not such investigation,
litigation or proceeding is brought by any such indemnitee or any of its
directors, security holders or creditors or any such Indemnitee, director,
security holder or creditor is a party thereto, whether direct, indirect, or
consequential and whether based on any federal, state or local law or other
statutory regulation, securities or commercial law or regulation, or under
common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Obligation or any Letter of Credit, or any act, event or transaction related or
attendant to any thereof, or the use or intended use of the proceeds of the
Loans or Letters of Credit or in connection with any investigation of any
potential matter covered hereby (collectively, the “Indemnified Matters”);
provided, however, that the Borrower shall not have any liability under this
Section 11.4 to an Indemnitee with respect to any Indemnified Matter to the
extent resulting from the gross negligence or willful misconduct of that
Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. Without limiting the foregoing, “Indemnified
Matters” include (i) all Environmental Liabilities and Costs arising from or
connected with the past, present or future operations of the Borrower or any of
its Subsidiaries involving any property subject to a Collateral Document, or
damage to real or personal property or natural resources or harm or injury
alleged to have resulted from any Release of Contaminants on, upon or into such
property or any contiguous real estate, (ii) any costs or liabilities incurred
in connection with any environmental remedial action concerning the Borrower or
any of its Subsidiaries, (iii) any costs or liabilities incurred in connection
with any Environmental Lien and (iv) any costs or liabilities incurred in
connection with any other matter under any Environmental Law, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (49
U.S.C. § 9601 et seq.) and applicable state property transfer laws, whether,
with respect to any such matter, such Indemnitee is a mortgagee pursuant to any
leasehold mortgage, a mortgagee in possession, the successor in interest to the
Borrower or any of its Subsidiaries, or the owner, lessee or operator of any
property of the Borrower or any of its Subsidiaries by virtue of foreclosure,
except, with respect to those matters referred to in clauses (i), (ii), (iii)
and (iv) above, to the extent (x) incurred following foreclosure by the
Administrative Agent, any Lender or any Issuer, or the Administrative Agent, any
Lender or any Issuer having become the successor in interest to the Borrower or
any of its Subsidiaries and (y) attributable solely to acts of the
Administrative Agent, such Lender or such Issuer or any agent on behalf of the
Administrative Agent, such Lender or such Issuer.
          (b) The Borrower shall indemnify the Administrative Agent, the Lenders
and each Issuer for, and hold the Administrative Agent, the Lenders and each
Issuer harmless from and against, any and all claims for brokerage commissions,
fees and other compensation made against the Administrative Agent, the Lenders
and the Issuers for any broker, finder or consultant with respect to any
agreement, arrangement or understanding made by or on behalf of any Loan Party
or any of its Subsidiaries (other than pursuant to a contractual arrangement to
which the Person seeking such indemnification is a party) in connection with the
transactions contemplated by this Agreement.
          (c) Promptly after receipt by an Indemnitee of notice of the
commencement of any action or proceeding involving a claim referred to in
subsection (a) or (b) above, such Indemnitee shall promptly give notice to the
Borrower of the commencement of such action or proceeding; provided, however,
that the failure of such Indemnitee to give notice provided in this

97



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
subsection (c) shall not (i) relieve the Borrower of its Obligations under this
Section 11.4, except to the extent that the Borrower has been materially
prejudiced by such failure, and (ii) in any event relieve Borrower from any
liability with respect to such Indemnitee which the Borrower may have otherwise
on account of this Agreement. If any such action or proceeding is brought
against any Indemnitee, unless in the reasonable opinion of counsel for such
Indemnitee a conflict of interest between such Indemnitee and the Borrower may
exist in respect of such action or proceeding and representation of both would
be inappropriate, the Borrower shall be entitled to participate in and to assume
the defense thereof with counsel reasonably satisfactory to such Indemnitee, and
after notice from the Borrower to such Indemnitee of its election so to assume
the defense thereof, (x) the Borrower shall not be liable to such Indemnitee for
any legal or other expenses subsequently incurred by such Indemnitee in
connection with the defense thereof and (y) such Indemnitee shall take all
action that the Borrower may reasonably request (and that is reasonably
necessary or appropriate and would not, in the reasonable judgment of such
Indemnitee, be materially disadvantageous to such Indemnitee) in order to
cooperate in the Borrower’s participation in and assumption of such defense. The
Borrower shall not be liable for any settlement of any action or claim effected
without the Borrower’s consent (which consent shall not be unreasonably
withheld), and the Borrower shall not settle or compromise any action or claim
affecting any Indemnitee without such Indemnitee’s prior written consent (which
shall not be unreasonably withheld) if the settlement or compromise involves any
performance by, or adverse admission of, such Indemnitee.
          (d) The Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 11.4) or any other Loan Document (unless otherwise provided
therein) shall (i) survive payment in full of the Obligations and (ii) inure to
the benefit of any Person that was at any time an Indemnitee under this
Agreement or any other Loan Document.
          Section 11.5 Limitation of Liability
          (a) The Borrower agrees that no Indemnitee shall have any liability
(whether in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnitee’s gross negligence or willful misconduct. In no
event, however, shall any Indemnitee be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). The Borrower
hereby waives, releases and agrees (each for itself and on behalf of its
Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
          (b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY
LOAN PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED ELECTRONIC
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT

98



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
JURISDICTION TO HAVE RESULTED PRIMARILY FORM SUCH AGENT AFFILIATE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.
          Section 11.6 Right of Set-off
          Upon the occurrence and during the continuance of any Event of Default
each Lender and each Affiliate of a Lender is hereby authorized, with the
consent of the Administrative Agent (which consent shall not be required
following the acceleration of the Obligations pursuant to Section 9.2
(Remedies)), at any time and from time to time, to the fullest extent permitted
by law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Lender or its Affiliates to or for the credit or the account
of the Borrower against any and all of the Obligations now or hereafter existing
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and even though such Obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 11.6 are in addition
to the other rights and remedies (including other rights of set-off) that such
Lender may have.
          Section 11.7 Sharing of Payments, Etc.
          (a) If any Lender (directly or through an Affiliate thereof) obtains
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off (including pursuant to Section 11.6 (Right of Set-off)) or otherwise)
of the Loans owing to it, any interest thereon, fees in respect thereof or
amounts due pursuant to Section 11.3 (Costs and Expenses) or 11.4 (Indemnities)
(other than payments pursuant to Section 2.14 (Special Provisions Governing
Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes) or otherwise
receives any Collateral or any “Proceeds” (as defined in the Pledge and Security
Agreement) of Collateral (other than payments pursuant to Section 2.14 (Special
Provisions Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16
(Taxes)) (in each case, whether voluntary, involuntary, through the exercise of
any right of set-off (including pursuant to Section 11.6 (Right of Set-off)) or
otherwise) in excess of its Ratable Portion of all payments of such Obligations
obtained by all the Lenders, such Lender (a “Purchasing Lender”) shall forthwith
purchase from the other Lenders (each, a “Selling Lender”) such participations
in their Loans or other Obligations as shall be necessary to cause such
Purchasing Lender to share the excess payment ratably with each of them.
          (b) If all or any portion of any payment received by a Purchasing
Lender is thereafter recovered from such Purchasing Lender, such purchase from
each Selling Lender shall be rescinded and such Selling Lender shall repay to
the Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.
          (c) The Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to

99



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          Section 11.8 Notices, Etc.
          (a) Addresses for Notices. All notices, demands, requests, consents
and other communications provided for in this Agreement shall be given in
writing, or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:
          (i) if to the Borrower:
Orbital Sciences Corporation
21839 Atlantic Boulevard
Dulles, Virginia 20166
Attention: Jeffrey K. Windland
Vice President and Assistant Treasurer
Telecopy no: (703) 406-3502
E-Mail Address: Windland.Jeff@orbital.com
     with a copy to
Attention: General Counsel
Telecopy no: (703) 406-5572
E-Mail Address:
     with a copy to
Hogan & Hartson L.L.P.
555 13th Street, NW
Washington, DC 20004
Attention: Gordon Wilson
Telecopy no: (202) 637-5910
E-Mail Address: gcwilson@hhlaw.com
          (ii) if to any Lender, at its Domestic Lending Office specified
opposite its name on Schedule II (Applicable Lending Offices and Addresses for
Notices) or on the signature page of any applicable Assignment and Acceptance;
          (iii) if to any Issuer, at the address set forth under its name on
Schedule II (Applicable Lending Offices and Addresses for Notices); and
          (iv)
          (A) if to the Administrative Agent or the Swing Loan Lender for items
relating to funding and payments:
               Citibank N.A.
               Global Loans Support Services

100



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
2 Penns Way, Suite 110
New Castle, Delaware 19720
Attention: Dana Thompson
Telecopy no: (212) 994-0961
E-Mail Address: dana.thompson@citigroup.com
          (B) if to the Administrative Agent or the Swing Loan Lender for all
other matters:
Citibank N.A.
388 Greenwich Street, 21st Floor
New York, New York 10013
Attention: Thomas F. Faherty
Telecopy no: (646) 862-8906
E-Mail Address: thomas.f.faherty@citi.com
     in all cases, with a copy to:
Weil, Gotshal & Manges, LLP
767 Fifth Avenue,
New York, New York 10153-0119
Attention: Morgan Bale
Telecopy no: (212) 310-8007
E-Mail Address: morgan.bale@weil.com
or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swing Loan Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.
          (b) Effectiveness of Notices. All notices, demands, requests, consents
and other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when deposited in the mails, (iii) if
delivered by posting to an Approved Electronic Platform (to the extent permitted
by Section 10.3(Posting of Approved Electronic Communications) to be delivered
thereunder), an Internet website or a similar telecommunication device requiring
a user prior access to such Approved Electronic Platform, website or other
device (to the extent permitted by Section 10.3(Posting of Approved Electronic
Communications) to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The Facilities) or Article X (The
Administrative Agent) shall not be effective until received by the
Administrative Agent.

101



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          (c) Use of Electronic Platform. Notwithstanding clause (a) and (b)
above (unless the Administrative Agent requests that the provisions of clause
(a) and (b) above be followed) and any other provision in this Agreement or any
other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower. Nothing in this clause (d) shall
prejudice the right of the Administrative Agent or any Lender or Issuer to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.
          Section 11.9 No Waiver; Remedies
          No failure on the part of any Lender, Issuer or the Administrative
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
          Section 11.10 Binding Effect
          This Agreement shall become effective when it shall have been executed
by the Borrower and the Administrative Agent and when the Administrative Agent
shall have been notified by each Lender and Issuer that such Lender or Issuer
has executed it and thereafter shall be binding upon and inure solely to the
benefit of the Borrower, the Administrative Agent and each Lender and Issuer
and, in each case, their respective successors and assigns; provided, however,
that the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
          Section 11.11 Governing Law
          This Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.
          Section 11.12 Submission to Jurisdiction; Service of Process
          (a) Any legal action or proceeding with respect to this Agreement or
any other Loan Document may be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
the Borrower hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The parties
hereto hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.
          (b) The Borrower hereby irrevocably consents to the service of any and
all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Agreement or any other Loan

102



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
Document by the mailing (by registered or certified mail, postage prepaid) or
delivering of a copy of such process to the Borrower at its address specified in
Section 11.8 (Notices, Etc.). The Borrower agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
          (c) Nothing contained in this Section 11.12 shall affect the right of
the Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.
          (d) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at the spot rate of exchange quoted by the Administrative Agent
at 11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.
          Section 11.13 Waiver of Jury Trial
          Each of the Administrative Agent, the Lenders, the Issuers and the
Borrower irrevocably waives trial by jury in any action or proceeding with
respect to this Agreement or any other Loan Document.
          Section 11.14 Marshaling; Payments Set Aside
          None of the Administrative Agent, any Lender or any Issuer shall be
under any obligation to marshal any assets in favor of the Borrower or any other
party or against or in payment of any or all of the Obligations. To the extent
that the Borrower makes a payment or payments to the Administrative Agent, the
Lenders or the Issuers or any such Person receives payment from the proceeds of
the Collateral or exercise their rights of setoff, and such payment or payments
or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, right and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
          Section 11.15 Section Titles
          The section titles contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section. Any reference to the number of a clause, sub-clause or subsection
hereof immediately followed by a reference in parenthesis to the title of the
Section containing such clause, sub-clause or subsection is a reference to such
clause, sub-clause or subsection and not to the entire Section; provided,
however, that, in case of direct conflict between the reference to the title and
the reference to the number of such Section, the reference to the title shall
govern absent manifest error. If any reference to the number of a Section (but
not to any clause, sub-clause or subsection thereof) is followed immediately by
a

103



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
reference in parenthesis to the title of a Section, the title reference shall
govern in case of direct conflict absent manifest error.
          Section 11.16 Execution in Counterparts
          This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
parties shall be lodged with the Borrower and the Administrative Agent.
          Section 11.17 Entire Agreement
          This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.
          Section 11.18 Confidentiality
          Each Lender and the Administrative Agent agree to use all reasonable
efforts to keep information obtained by it pursuant hereto and the other Loan
Documents confidential in accordance with such Lender’s or the Administrative
Agent’s, as the case may be, customary practices and agrees that it shall not
disclose any such information other than (a) to such Lender’s or the
Administrative Agent’s, as the case may be, employees, representatives and
agents that are or are expected to be involved in the evaluation of such
information in connection with the transactions contemplated by this Agreement
and are advised (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and must
agree to keep such information confidential), (b) to the extent such information
presently is or hereafter becomes available to such Lender or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
the Borrower or any other Loan Party, (c) to the extent disclosure is required
by law, regulation or judicial order or requested or required by bank regulators
or auditors or (d) to current or prospective assignees, participants and Special
Purpose Vehicle grantees of any option described in Section 11.2(f) (Assignments
and Participations), contractual counterparties in any Swap Contract permitted
hereunder and to their respective legal or financial advisors, in each case and
to the extent such assignees, participants, grantees or counterparties agree to
be bound by, and to cause their advisors to comply with, the provisions of this
Section 11.18. Notwithstanding any other provision in this Agreement, the
Administrative Agent hereby agrees that the Borrower (and each of its officers,
directors, employees, accountants, attorneys and other advisors) may disclose to
any and all persons, without limitation of any kind, the U.S. tax treatment and
U.S. tax structure of the Facility and the transactions contemplated hereby and
all materials of any kind (including opinions and other tax analyses) that are
provided to it relating to such U.S. tax treatment and U.S. tax structure.

104



--------------------------------------------------------------------------------



 



Credit Agreement
Orbital Sciences Corporation
          Section 11.19 Patriot Act Notice.
          Each Lender subject to the Patriot Act hereby notifies the Borrower
that, pursuant to Section 326 of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, including the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
[Signature Pages Follow]

105



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Orbital Sciences Corporation
     as Borrower
      By:   /s/ Michael R. Williams         Name:   Michael R. Williams       
Title:   Senior Vice President and Treasurer        Citibank, N.A.
     as Administrative Agent, Swing Loan Lender
     and Lender and Issuer
      By:   /s/ Tucker R. Borden         Name:   Tucker R. Borden       
Title:   Vice President     

[Signature Page to Orbital Sciences Corporation Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Bank of America, N.A., as Issuer and a Lender
      By:   /s/ Michael J. Landini         Name:   Michael J. Landini       
Title:   Senior Vice President     

[Signature Page to Orbital Sciences Corporation Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Other Lenders:


Wachovia Bank, National Association, as a Lender
      By:   /s/ Robert G. McGill Jr.         Name:   Robert G. McGill Jr.       
Title:   Director     

[Signature Page to Orbital Sciences Corporation Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Sovereign Bank, as a Lender
      By:   /s/ Antonia Badolato         Name:   Antonia Badolato       
Title:   Senior Vice President     

[Signature Page to Orbital Sciences Corporation Credit Agreement]

 



--------------------------------------------------------------------------------



 



            PNC Bank, National Association, as a Lender
      By:   /s/ Michael J. Elehwany         Name:   Michael J. Elehwany       
Title:   Vice President     

[Signature Page to Orbital Sciences Corporation Credit Agreement]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               
ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Computation of Time Periods
    27  
Section 1.3 Accounting Terms and Principles
    27  
Section 1.4 Conversion of Foreign Currencies
    28  
Section 1.5 Certain Terms
    28  
ARTICLE II THE FACILITIES
       
Section 2.1 The Commitments
    28  
Section 2.2 Borrowing Procedures
    30  
Section 2.3 Swing Loans
    31  
Section 2.4 Letters of Credit
    33  
Section 2.5 Reduction and Termination of the Commitments
    39  
Section 2.6 Repayment of Loans
    39  
Section 2.7 Evidence of Debt
    40  
Section 2.8 Optional Prepayments
    41  
Section 2.9 Mandatory Prepayments
    41  
Section 2.10 Interest
    41  
Section 2.11 Conversion/Continuation Option
    42  
Section 2.12 Fees
    43  
Section 2.13 Payments and Computations
    44  
Section 2.14 Special Provisions Governing Eurodollar Rate Loans
    46  
Section 2.15 Capital Adequacy
    48  
Section 2.16 Taxes
    48  
Section 2.17 Substitution of Lenders
    51  
ARTICLE III CONDITIONS TO LOANS AND LETTERS OF CREDIT
    52  
Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit
    52  
Section 3.2 Conditions Precedent to Each Loan and Letter of Credit
    55  
Section 3.3 Determinations of Initial Borrowing Conditions
    55  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    56  
Section 4.1 Existence, Qualification and Power
    56  
Section 4.2 Authorization; No Contravention
    56  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 4.3 Governmental Authorization; Other Consents
    56  
Section 4.4 Binding Effect
    56  
Section 4.5 Financial Statements; No Material Adverse Effect
    57  
Section 4.6 Litigation
    57  
Section 4.7 No Default
    58  
Section 4.8 Ownership of Property; Liens
    58  
Section 4.9 Environmental Compliance
    58  
Section 4.10 Insurance
    59  
Section 4.11 Taxes
    59  
Section 4.12 ERISA Compliance
    59  
Section 4.13 Subsidiaries
    60  
Section 4.14 Margin Regulations; Investment Company Act
    60  
Section 4.15 Disclosure
    60  
Section 4.16 Compliance with Laws
    61  
Section 4.17 Intellectual Property; Licenses, Etc
    61  
Section 4.18 Legal Name; State of Formation
    61  
Section 4.19 Real Property Matters
    61  
Section 4.20 Effectiveness of Security Interests in the Collateral
    62  
Section 4.21 Labor Matters
    62  
Section 4.22 Solvency
    62  
ARTICLE V FINANCIAL COVENANTS
    62  
Section 5.1 Maximum Leverage Ratio
    62  
Section 5.2 Minimum Interest Coverage Ratio
    63  
ARTICLE VI REPORTING COVENANTS
    63  
Section 6.1 Financial Statements
    63  
Section 6.2 Certificates; Other Information
    64  
Section 6.3 Notices
    65  
ARTICLE VII AFFIRMATIVE COVENANTS
    66  
Section 7.1 Payment of Obligations
    66  
Section 7.2 Preservation of Existence, Etc
    66  
Section 7.3 Maintenance of Properties
    66  
Section 7.4 Maintenance of Insurance
    66  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 7.5 Compliance with Laws
    67  
Section 7.6 Books and Records
    67  
Section 7.7 Inspection Rights; Field Audits
    67  
Section 7.8 Use of Proceeds
    68  
Section 7.9 Subsidiaries
    68  
Section 7.10 ERISA Compliance
    69  
Section 7.11 Real Property
    70  
ARTICLE VIII NEGATIVE COVENANTS
    71  
Section 8.1 Liens
    71  
Section 8.2 Investments
    73  
Section 8.3 Indebtedness
    74  
Section 8.4 Fundamental Changes
    76  
Section 8.5 Dispositions
    76  
Section 8.6 Restricted Payments
    77  
Section 8.7 Change in Nature of Business
    78  
Section 8.8 Transactions with Affiliates and Insiders
    78  
Section 8.9 Burdensome Agreements
    78  
Section 8.10 Use of Proceeds
    79  
Section 8.11 Convertible Notes and Subordinated Indebtedness
    79  
Section 8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity; Chief Executive Office
    80  
Section 8.13 Ownership of Subsidiaries
    80  
Section 8.14 Sale and Leaseback Transactions
    80  
ARTICLE IX EVENTS OF DEFAULT
    80  
Section 9.1 Events of Default
    80  
Section 9.2 Remedies
    83  
Section 9.3 Actions in Respect of Letters of Credit
    83  
Section 9.4 Rescission
    84  
ARTICLE X THE ADMINISTRATIVE AGENT
    84  
Section 10.1 Authorization and Action
    84  
Section 10.2 Administrative Agent’s Reliance, Etc
    85  
Section 10.3 Posting of Approved Electronic Communications
    86  

iii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 10.4 The Administrative Agent Individually
    87  
Section 10.5 Lender Credit Decision
    87  
Section 10.6 Indemnification
    87  
Section 10.7 Successor Administrative Agent
    88  
Section 10.8 Concerning the Collateral and the Collateral Documents
    88  
Section 10.9 Collateral Matters Relating to Related Obligations
    89  
ARTICLE XI MISCELLANEOUS
    90  
Section 11.1 Amendments, Waivers, Etc
    90  
Section 11.2 Assignments and Participations
    92  
Section 11.3 Costs and Expenses
    95  
Section 11.4 Indemnities
    97  
Section 11.5 Limitation of Liability
    98  
Section 11.6 Right of Set-off
    99  
Section 11.7 Sharing of Payments, Etc
    99  
Section 11.8 Notices, Etc
    100  
Section 11.9 No Waiver; Remedies
    102  
Section 11.10 Binding Effect
    102  
Section 11.11 Governing Law
    102  
Section 11.12 Submission to Jurisdiction; Service of Process
    103  
Section 11.13 Waiver of Jury Trial
    103  
Section 11.14 Marshaling; Payments Set Aside
    103  
Section 11.15 Section Titles
    104  
Section 11.16 Execution in Counterparts
    104  
Section 11.17 Entire Agreement
    104  
Section 11.18 Confidentiality
    104  
Section 11.19 Patriot Act Notice
    105  

Schedules

         
Schedule I
  –   Commitments
Schedule II
  –   Applicable Lending Offices and Addresses for Notices
Schedule 1.1(a)
  –   Subject Property
Schedule 2.4
  –   Existing Letters of Credit

iv 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
Page
Schedule 4.6
  –   Litigation
Schedule 4.13
  –   Subsidiaries
Schedule 4.17
  –   IP Rights
Schedule 4.18
  –   Legal Name; State of Formation
Schedule 4.19
  –   Real Property
Schedule 8.1
  –   Existing Liens
Schedule 8.2
  –   Existing Investments
Schedule 8.3
  –   Existing Indebtedness

Exhibits

         
Exhibit A
  –   Form of Assignment and Acceptance
Exhibit B
  –   Form of Note
Exhibit C
  –   Form of Notice of Borrowing
Exhibit D
  –   Form of Swing Loan Request
Exhibit E
  –   Form of Letter of Credit Request
Exhibit F
  –   Form of Notice of Conversion or Continuation
Exhibit G
  –   [Intentionally Omitted]
Exhibit H
  –   Form of Guaranty
Exhibit I
  –   Form of Pledge and Security Agreement
Exhibit J
  –   Form of Compliance Certificate

v 



--------------------------------------------------------------------------------



 



SCHEDULE I TO CREDIT AGREEMENT
COMMITMENTS

          Lender   Amount  
Citibank, N.A.
  $ 25,000,000.00  
Bank of America, N.A.
  $ 20,000,000.00  
Wachovia Bank, National Association
  $ 20,000,000.00  
Sovereign Bank
  $ 17,500,000.00  
PNC Bank, National Association
  $ 17,500,000.00  
Total:
  $ 100,000,000.00  

 



--------------------------------------------------------------------------------



 



Schedule II to CREDIT AGREEMENT
Applicable Lending Offices and Addresses for Notices

      Lender   Address for Notices
Bank of America, N.A.
  Michael Landini
1101 Wootton Parkway
4th Floor
Rockville, MD 20852
(301) 517-3126
 
   
Wachovia Bank, National Association
  Robert McGill
1 S Broad Street PA 4152
Philadelphia, PA 19107
(267) 321-6218

 
   
Sovereign Bank
  Antonia Badolato
3 Huntington Quadrangle
Suite 103 South
Melville, NY 11747
(631) 531-0733
 
   
PNC Bank, National Association
  Michael Elehwany
808 17th Street NW
Washington, DC 20006
(202) 835-5197

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a) – Subject Property
Subject Property shall consist of the following, whether owned or existing or
hereafter existing or arising, and wherever located:
I. OPTUS
     (a) all Goods which are (1) produced or acquired for the Borrower’s
performance of work under the Optus Contract, (2) incorporated or to be
incorporated into, or constituting, the spacecraft manufactured or to be
manufactured pursuant to the Optus Contract, (3) identified to the Optus
Contract or (4) in the case of Equipment, used or useable in connection with, or
identified to, the Optus Contract, other than Equipment which is not identified
to the Optus Contract and which is regularly used on contracts other than the
Optus Contract;
     (b) all material subcontracts as identified in the Optus Contract and each
of the other material subcontracts, licenses or agreements entered into by the
Borrower in connection with its performance of work under the Optus Contract.
     (c) all Collateral Records relating to the foregoing; and
     (d) all proceeds, products, accessions, additions, substitutes,
replacements, rents and profits of or in respect of any or all of the foregoing.
Definitions for Part I. The following definitions shall apply only to property
described in this Part I.
“Collateral Records” shall mean all books, records, computer software, computer
printouts, ledger cards, files, correspondence, customer lists, blueprints,
technical specifications, manuals, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the property described in clauses (a) and (b) above.
“Equipment” shall mean (i) all “equipment” as defined in Article 9 of the UCC
other than fixtures, (ii) all machinery, manufacturing equipment, data
processing equipment, computers, office equipment, furnishings, furniture,
appliances and tools (in each case, regardless of whether characterized as
equipment under the UCC) and (iii) all accessions or additions thereto, all
parts thereof, whether or not at any time of determination incorporated or
installed therein or attached thereto, and all replacements therefor, wherever
located, now or hereafter existing.
“Goods” shall mean all “goods” as defined in Article 9 of the UCC and shall
include, without limitation, (i) all Inventory and Equipment, (ii) the
spacecraft being constructed pursuant to the Optus Contract and associated
flight equipment, fabricated parts, work in process, completed work, supplies,
special tooling, special test equipment and other material produced or acquired
for the Borrower’s performance of work under the Optus Contract (regardless of
whether each items categorized as equipment, inventory or other type of goods
under the UCC) and (iii) any computer program embedded in the goods and any
supporting information provided in connection with such program if (x) the
program is associated with the goods in such a manner that it is customarily
considered part of the goods or (y) by becoming the owner of the goods, a person
acquires a right to use to the program in connection with the goods (in each
case, regardless of whether characterized as goods under the UCC).

 



--------------------------------------------------------------------------------



 



“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
furnishing or production of such inventory or otherwise used or consumed in the
Borrower’s business; and all accessions thereto and products thereof (in each
case, regardless of whether characterized as inventory under the UCC).
“Optus Contract” shall mean that spacecraft sales contract (together with the
related security agreement and escrow agreement) between the Borrower and Optus.
The Subject Property also includes all intellectual property of the Borrower
relating to the spacecraft deliverables under the Optus Contract that are placed
in an escrow account pursuant to the terms and conditions of the Optus Contract,
including but not limited to software, related source code, manufacturing
diagrams, plans, drawings, processes, test plans and test procedures and other
materials.

 



--------------------------------------------------------------------------------



 



II. ALCATEL
     (a) work-in-progress and associated property of the Borrower or its
Subsidiaries to be furnished or transferred to Alcatel pursuant to the Alcatel
Contract with such customer, including, without limitation, labor, services,
materials, data, documentation, records, equipment, inventory, general
intangibles, intellectual property, computer programs, documents, goods and
proceeds of the foregoing;
     (b) rights under subcontracts and general intangibles entered into by the
Borrower or its Subsidiaries in connection with the performance of such
contract; and
     (c) proceeds of any the foregoing.
Definitions for Part II. The following definitions shall apply only to property
described in this Part II.
“Alcatel” shall mean Alcatel Alenia Space France.
“Alcatel Contract” shall mean that spacecraft sales contract (together with the
related security agreement) between the Borrower and Alcatel.

 



--------------------------------------------------------------------------------



 



III. TELENOR
     (a) All Work and Work-in-progress; and
     (b) All proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the foregoing (but
specifically excluding any Accounts (as such term is defined in the Uniform
Commercial Code from time to time in effect in the State of New York)).
Definitions for Part III. The following definitions shall apply only to property
described in this Part III.
“Equipment” shall mean individual assemblies, parts thereof and complete
systems, as the context of the Telenor Contract requires.
“Subcontractor” shall mean a person, firm, corporation or business entity which
has been awarded a subcontract by the Borrower to provide a portion of the Work
covered by the Telenor Contract.
“Telenor” shall mean Telenor Broadcast Holding As, an entity registered under
the laws of Norway.
“Telenor Contract” shall mean that spacecraft sales contract (together with the
related security agreement) between the Borrower and Telenor.
“Work” shall mean all labor, services, acts, including tests to be performed,
and materials, articles, data, documentation, and developments, Equipment,
matters and things to be furnished and rights to be transferred by the Borrower
or Subcontractor(s) under the Telenor Contract, or any contract or sub-contract
entered into by the Borrower or Subcontractor(s).

 



--------------------------------------------------------------------------------



 



IV. PANAMSAT
               (a) All Work and Work-in-Progress; and
               (b) All Proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions and replacements of and to any of the
foregoing.
          Definitions for Part IV. The following definitions shall apply only to
property described in this Part IV.
          “Data and Documentation” shall mean the written information to be
supplied by the Borrower to PanAmSat in accordance with Table 1 of Exhibit A1
and A2, respectively, of the PanAmSat Contract.
          “Ground System” shall mean (a) the ground system deliverables to meet
the requirements of and to be delivered in accordance with Exhibits A2 and B2 of
the PanAmSat Contract, for operation of the Spacecraft, and (b) for Spacecraft
ordered by PanAmSat pursuant to Article 41 and Article 45 of the PanAmSat
Contract, the Ground System Follow-On Deliverables for such Spacecraft.
          “Ground System Follow-On Deliverables” shall mean those ground system
deliverables that are required to enable the Ground System to operate each
Spacecraft ordered pursuant to Article 41 and Article 45 of the PanAmSat
Contract, and such deliverables to meet the requirements of and to be delivered
in accordance with Exhibits A2 and B2 of the PanAmSat Contract.
          “Intellectual Property” shall mean, collectively, (1) all inventions,
improvements, and enhancements created, conceived or reduced to practice by or
related to the PanAmSat Contract, and all patents and patent applications based
on the foregoing intellectual property or any portion thereof, (2) all
documentation, methods, processes, and information produced or developed by or
for the Borrower as a result of or related to the PanAmSat Contract, and (3) all
proprietary rights in or based on the foregoing or any portion thereof.
          “PanAmSat” shall mean PanAmSat Corporation, a Delaware corporation.
          “PanAmSat Contract” shall mean that spacecraft sales contract
(together with any security agreement executed in connection therewith) between
the Borrower and PanAmSat.
          “Proceeds” shall have the meaning ascribed to such term in the Uniform
Commercial Code as in effect in the State of New York, as it may be amended from
time to time.
          “Spacecraft” shall mean the Satellite(s), identified as “PAS-11”, and
if PanAmSat exercises the option for one or more additional spacecraft, “Galaxy
19” and “PAS-12”,as applicable, and any Satellite(s) ordered by PanAmSat
pursuant to Article 45 of the PanAmSat Contract (as each of the foregoing may be
renamed by PanAmSat). The term “Spacecraft” is synonymous with the term
“Satellite.”
          “Work” shall mean all labor, services, acts (including tests to be
performed), items, materials, articles, data, documentation, equipment, matters
and things to be furnished by the Borrower to, or performed by the Borrower for,
PanAmSat in the performance of the PanAmSat Contract.

 



--------------------------------------------------------------------------------



 



          “Work-in-Progress” shall mean, solely to the extent the following are
to be transferred to PanAmSat by the Borrower under the PanAmSat Contract and,
in the case of goods, have been identified to the PanAmSat Contract, which shall
be deemed to occur only when such goods have been installed on or designated for
the Spacecraft under the Borrower’s internal system as provided in Article 47 of
the PanAmSat Contract: (a) the Satellite, (b) Ground System, (c) components,
(d) Data and Documentation, (e) all other items deliverable by the Borrower
under the PanAmSat Contract, and (f) the rights in Intellectual Property,
proprietary information, and other intangibles to be transferred to PanAmSat
under the PanAmSat Contract. The foregoing shall constitute Work-in-Progress as
the same shall be in the process of performance, manufacture, testing,
integration, delivery or completion at any given point in time.

 



--------------------------------------------------------------------------------



 



V. HORIZONS-2
               (a) All Work and Work-in-Progress; and
               (b) All Proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions and replacements of and to any of the
foregoing.
          Definitions for Part V. The following definitions shall apply only to
property described in this Part V.
          “Data and Documentation” shall mean the written information to be
supplied by the Borrower to Horizons-2 in accordance with Table 1 of Exhibit A1
and A2, respectively, of the Horizons-2 Contract.
          “Ground System” shall mean the ground system deliverables for
operation of the Spacecraft, such ground system deliverables to meet the
requirements of and to be delivered in accordance with Exhibits A2 and B2 of the
Horizons-2 Contract, and for Spacecraft ordered by Horizons-2 pursuant to
Article 45 of the Horizons-2 Contract, the Ground System Follow-On Deliverables
for such Spacecraft.
          “Ground System Follow-On Deliverables” shall mean those ground system
deliverables that are required to enable the Ground System to operate each
Spacecraft ordered pursuant to Article 45 of the Horizons-2 Contract, and such
deliverables to meet the requirements of and to be delivered in accordance with
Exhibits A2 and B2 of the Horizons-2 Contract.
          “Horizons-2” shall mean Horizons-2 Satellite LLC, a Delaware limited
liability company.
          “Horizons-2 Contract” shall mean that spacecraft sales contract
(together with any security agreement executed in connection therewith) between
the Borrower and Horizons-2.
          “Intellectual Property” shall mean, collectively, (1) all inventions,
improvements, and enhancements created, conceived or reduced to practice by or
related to the Horizons-2 Contract, and all patents and patent applications
based on the foregoing intellectual property or any portion thereof, (2) all
documentation, methods, processes, and information produced or developed by or
for the Borrower as a result of or related to the Horizons-2 Contract, and
(3) all proprietary rights in or based on the foregoing or any portion thereof.
          “Proceeds” shall have the meaning ascribed to such term in the Uniform
Commercial Code as in effect in the State of New York, as it may be amended from
time to time.
          “Spacecraft” shall mean the Satellite(s), identified as “Horizons-2”,
and any Satellite(s) ordered by Horizons-2 pursuant to Article 45 of the
Horizons-2 Contract (as each of the foregoing may be renamed by Horizons-2),
whose respective attributes are set out in Exhibit B1 of the Horizons-2
Contract. The term “Spacecraft” is synonymous with the term “Satellite.”
          “Work” shall mean all labor, services, acts (including tests to be
performed), items, materials, articles, data, documentation, equipment, matters
and things to be furnished by the Borrower to, or performed by the Borrower for,
Horizons-2 in the performance of the Horizons-2 Contract.

 



--------------------------------------------------------------------------------



 



          “Work-in-Progress” shall mean, solely to the extent the following are
to be transferred to Horizons-2 by the Borrower under the Horizons-2 Contract
and, in the case of goods, have been identified to the Horizons-2, which shall
be deemed to occur only when such goods have been installed on or designated for
the Spacecraft under the Borrower’s internal system as provided in Article 47 of
the Horizons-2 Contract: (a) the Satellite, (b) Ground System, (c) components,
(d) Data and Documentation, (e) all other items deliverable by the Borrower
under the Horizons-2 Contract, and (f) the rights in Intellectual Property,
proprietary information, and other intangibles to be transferred to Horizons-2
under the Horizons-2 Contract. The foregoing shall constitute Work-in-Progress
as the same shall be in the process of performance, manufacture, testing,
integration, delivery or completion at any given point in time.

 



--------------------------------------------------------------------------------



 



Schedule 2.4 – Existing Letters of Credit

                                      LETTER OF                   AS OF
DESCRIPTION/ISSUER   CREDIT #   ISSUED   EXPIRES   08/14/07
Optus Satellite Project (Bank of America)
    3060594       1/9/04       5/30/09     $ 6,000,000  
Liberty Insurance Company-Workers Comp Policy (Bank of America)
    3061240       1/23/04       7/1/08     $ 412,000  
Telenor Performance Bond (Bank of America)
    3077400       9/16/05       4/30/08     $ 10,000,000  
Nilesat Bid Bond (Bank of America)
    3089222       7/27/07       2/15/08     $ 2,344,660  

 



--------------------------------------------------------------------------------



 



Schedule 4.6 — Litigation
The United States Attorney’s Office for the District of Arizona and the Civil
Division of the Department of Justice are currently investigating suspected
violations of government contracting laws and regulations in connection with
certain U.S. Government launch vehicle programs. The case was filed on
February 23, 2005 in the U.S. District Coourt for the District of Arizona. Case
No. CV 05-0604 PHX NVW
United States of America ex. rel. W. Austin Sallade v. Orbital Sciences
Corporation is a qui tam action pending in the U.S. District Court for the
District of Arizona. The complaint alleges that the Launch Systems Group
submitted false and fraudulent claims for payment to the U.S. government
allegedly by misclassifying and mischarging costs and by engaging in defective
pricing. These allegations also underlie the ongoing government investigation.

 



--------------------------------------------------------------------------------



 



Schedule 4.13 — Subsidiaries

              Number of Shares of   Percentage of Outstanding     Outstanding
Capital   Stock Owned by Borrower Subsidiary   Stock   or any Subsidiary
Orbital Communications Corporation
  4,675,235 shares of common stock, par value $.01 per share   99%*

 

*   4,650,000 shares of common stock, par value $.01 per share, or 99% of the
issued and outstanding common shares, are owned by Borrower, with the remaining
1% of the issued and outstanding common shares owned by former employees.

 



--------------------------------------------------------------------------------



 



Schedule 4.17 – IP Rights
DOMAIN NAME REGISTRATIONS

      DOMAIN NAME   OWNER
ORBITAL.COM
  Orbital Sciences Corporation
ORBITAL-LSG.COM
  Orbital Sciences Corporation
TELKOMUSA.COM
  Orbital Sciences Corporation
OPTUSUSA.COM
  Orbital Sciences Corporation
TMS-ONLINE.COM
  Orbital Sciences Corporation
SEMSIM-AVL.NET
  Orbital Sciences Corporation
ORBITALSCIENCESCORP.COM
  Orbital Sciences Corporation
ORBITALSCIENCESCORPORATION.COM
  Orbital Sciences Corporation
ORBITALSCIENCESCORPORATIONSUCKS.COM
  Orbital Sciences Corporation
ORBITALSCIENCESSUCKS.COM
  Orbital Sciences Corporation
ORBITALSUCKS.COM
  Orbital Sciences Corporation

LICENSE AGREEMENTS
NASA has granted to Orbital Sciences Corporation a revocable, royalty-bearing,
nonexclusive license, with authority to sublicense with respect to Patent
No. 5,723,923 (March 3, 1998), Apparatus for Providing Torque and for Storing
Momentum Energy, owned by the United States Government, represented by NASA.

 



--------------------------------------------------------------------------------



 



Schedule 4.17 continued
ISSUED PATENTS

                      Title   Patent No.   Issue Date   Inventor   Country
Asset Monitoring
    5,917,433     June 29, 1999   Sharon A. Keillor   United States
System and
              Frederick Michael    
Associated Method
              Weaver    
 
                   
Battery Charge
    5,834,923     November 10, 1998   Lewin   United States
Control Method
              Tandler    
 
                   
GPS Triggered Automatic Annunciator for Vehicles
    5,808,565     September 15, 1998   David M. Matta
Andrew M. Kissel   United States
 
                   
Method and System
    5,806,801     September 15, 1998   Burgess 
Evans
Steffy   United States
for Formation Keeping Between Orbiting Spacecraft by Varying their Ballistic
Coefficients
                   
 
                   
Deployable Helical Antenna
    5,721,558     February 24, 1998   Walter Holemans   United States
 
                   
Flexible Feed Line
    5,668,565     September 16, 1997   Robinson   United States
for an Antenna Systems
                   
 
                   
Axially Arrayed
    5,587,719     December 24, 1996   Steffy   United States
Helical Antenna
                   
 
                   
Shear Viscous
    5,546,632     August 20, 1996   Curtin   United States
Damped Hinge
              Robinson    

 



--------------------------------------------------------------------------------



 



Schedule 4.17 continued
ISSUED PATENTS (CONTINUED)

                      Title   Patent No.   Issue Date   Inventor   Country
Method for Making
    5,535,502     July 16, 1996   Harris   United States
an Explosive Separation System
                   
 
                   
Method and Apparatus for Deploying a Satellite Network
    5,199,672     April 6, 1993   Beidleman
King   United States
 
                   
Rocket-Powered,
    4,901,949     February 20, 1990   Elias   United States
Air-Deployed,
                   
Lift-Assisted
                   
Booster Vehicle for Orbital, Supraorbital and Suborbital Flight
                   
 
                   
Frangible Joint
    5,390,606     February 21, 1995   Harris   United States
Separation System
                   
 
                   
Method for Injecting Payloads into Orbit
    5,681,011     October 28, 1997   Frazier   United States
 
                   
Satellite Having a
    5,522,569     June 4, 1996   Anthony D. Robinson   United States
Stackable Configuration
              David Alan Steffy    
 
                   
Self-Deploying
    5,977,932     November 2, 1999   Robinson   United States
Helical Structure
                   
 
                   
System for Turbo-
Coded Satellite
Digital Audio Broadcasting
    5,907,582     May 25, 1999   Yi   United States

 



--------------------------------------------------------------------------------



 



Schedule 4.17 continued
ISSUED PATENTS (CONTINUED)

                      Title   Patent No.   Issue Date   Inventor   Country
Method and Receiver
    5,970,085     October 19, 1999   Yi   United States
for Coded Satellite
                   
Digital Audio
                   
Broadcasting
                   
 
                   
Method and System
    6,061,387     May 9, 2000   Yi   United States
for Turbo-Coded
                   
Satellite Digital
                   
Audio Broadcasting
                   
 
                   
Method and System
    6,064,319     May 16, 2000   Matta   United States
for Regulating
                   
Switching of
                   
Traffic Light
                   
 
                   
Spectrometer System
    4,812,041     March 14, 1989   Doyle   United States
Having Pivotally
                   
Mounted Internal
                   
Reflectance Element
                   
 
                   
Internal Reflection
    4,835,389     May 30, 1989   Doyle   United States
Spectroscopy for
                   
Deep Container
                   
Immersion
                   

PENDING PATENT APPLICATION

                  Title   Patent App. No.   Filing Date   Inventor   Country
Carrier Suppression
  10/856,801   June 1, 2004   Leonard A. Atkinson   United States
Type Modulator with
               
Encoded Modulating
               
Signals
               

 



--------------------------------------------------------------------------------



 



Schedule 4.17 continued
REGISTERED TRADEMARKS

                  Trademark   Country   Registration No.   Registration Date
BRINGING THE BENEFITS
OF SPACE DOWN TO EARTH
  United States     1,672,809     January 21, 1992
 
               
ORBITAL (& Design)
  United States     2,264,116     July 27, 1999
 
               
PEGASUS
  United States     1,604,510     July 3,1990
 
               
PEGASUS
  United States     1,605,972     July 10, 1990
 
               
PEGASUS (& Design)
  United States     1,605,426     July 10, 1990
 
               
PEGASUS (& Design)
  United States     1,604,987     July 3, 1990
 
               
 
  United States     2,707,307     July 16, 1992
SMARTTRACK
               
TAURUS
  United States     1,793,206     September 24, 1993
 
               
TMS
  United States     2,226,434     February 23, 1999

PENDING TRADEMARK APPLICATIONS

                  Patent App.         Title   No.   Filing Date   Country
ITOPSS
  77/149794   April 5, 2007   United States
ORBCAD
  77/149835   April 5, 2007   United States
ORBSTAR
  77/149801   April 5, 2007   United States
SMARTMDT
  77/149856   April 5, 2007   United States

REGISTERED COPYRIGHTS/MASK WORKS

 



--------------------------------------------------------------------------------



 



                      Registration     Title   Country   No.   Registration Date
SMARTTRACK
  United States   TXU 729-986   August 21, 1995

 



--------------------------------------------------------------------------------



 



Schedule 4.18 — Legal Name; State of Formation
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.19 – Real Property
Real Property Owned by Orbital Sciences Corporation (the initial mortgaged
properties)
All that certain land situate in the County of Loudoun, Virginia, and more
particularly described as follows (manufacturing):
Lot 6A-1, Section 1, Steeplechase, as shown on that certain plat attached to
Partial Vacation of Subdivision Plat and Deed of Boundary Line Vacation dated
November 18, 1996 and recorded in Deed Book 1510, page 382 among the land
records of Loudoun County, Virginia, together with a non-exclusive easement for
ingress and egress across portions of Lot 5 as set forth in that certain Deed of
Easements and Right of Way recorded in Deed Book 1223, page 75 among the
aforesaid land records, as modified by that Ratification and Confirmation of
Easement recorded in Deed Book 1260, page 757.
All that certain land situate in the County of Loudoun, Virginia, and more
particularly described as follows (vacant land):
Lots 1 through 4, Section 1, Steeplechase, as the same appears duly dedicated,
platted and recorded in Deed Book 948, page 1041, among the land records of
Loudoun County, Virginia, together with that certain ingress and egress easement
as provided in Easement Agreement recorded in Deed Book 1508, page 1034, among
the aforesaid land records.

 



--------------------------------------------------------------------------------



 



Schedule 4.19 – continued
Real Property Leased by Orbital Sciences Corporation
620 Discovery Drive, Suite 120
Huntsville, AL 35806
(office)
6888 W. Frye Road
Chandler, AZ 85248-3534
(warehouse)
1975 Price Road
Chandler, AZ 85286
(office)
3380 S. Price Road
Chandler, AZ 85286-6605
(manufacturing and office)
5670 W. Chandler Blvd., Building J
Chandler, AZ 85226
(Certificate of occupancy expected in April 2008)
(office)
2235 Courtney Parkway, #C
Merritt Island, FL, 32953
(office)
Buildings 1555 and 1556
Vandenberg Air Force Base, California
(manufacturing)
Mojave Airport
Township II N.
San Bernadino, CA
(airplane hangar and office)
630 E. Bronson Street, Suite 2
South Bend, IN 46601
(office)
20030 Century Boulevard
Germantown, MD 20874
(office)
7500 Greenway Center Drive, Suite 1500
Greenbelt, MD 20770
(office)

 



--------------------------------------------------------------------------------



 



7170 Riverwood Drive
Columbia, MD 21046
(office and test lab)
5008, 5011 Hertzel Place
Beltsville, MD 20705
(manufacturing and office)
46000 Mannekin Plaza, Suite 100
Sterling, VA 20166
(office)

 



--------------------------------------------------------------------------------



 



Schedule 4.19 – continued
Real Property Leased by Orbital Sciences Corporation (continued)
21839 Atlantic Blvd.
Dulles, VA 20166
(office)
21700 Atlantic Blvd.
Dulles, VA 20166
(office)
45449 Severn Way, Suite 121
Sterling, VA 20166
(warehouse)
21819 Atlantic Blvd.
Dulles, VA 20166
(office)
21829 Atlantic Blvd.
Dulles, VA 20166
(office)
401 I Street SE
Washington DC 20003
(office)

 



--------------------------------------------------------------------------------



 



Schedule 8.1 – Existing Liens
ORBITAL SCIENCES CORPORATION

                      JURISDICTION   File #   File Date   Type   Secured Party
DE-Secretary of State
    10728035     7/18/01   UCC   Dell Financial Services, L.P
 
                   
DE-Secretary of State
    32527276     9/29/03   UCC   Xerox Capital Services LLC
 
                   
DE-Secretary of State
    33308031     12/16/03   UCC   Optus Networks Pty Limited
 
                   
DE-Secretary of State
    41293440     5/10/04   UCC   Telogy, Inc.
 
                   
DE-Secretary of State
    52173665     7/14/05   UCC   Canon Financial Services, Inc.
 
                   
DE-Secretary of State
    52910132     9/20/05   UCC   Air Liquide
Industrial U S LP
 
                   
DE-Secretary of State
    60593806     2/17/06   UCC   Canon Financial Services, Inc.
 
                   
DE-Secretary of State
    61448679     5/1/06   UCC   The International Commercial Bank of China, New
York Agency
 
                   
DE-Secretary of State
    61448984     5/1/06   UCC   The International Commercial Bank of China, New
York Agency
 
                   
DE-Secretary of State
    64085767     11/22/06   UCC   Canon Financial Services, Inc.
 
                   
DE-Secretary of State
    70616648     2/16/07   UCC   Canon Financial Services, Inc.
 
                   
DE-Secretary of State
    70764216     2/28/07   UCC   Canon Financial Services, Inc.
 
                   
DE-Secretary of State
    71357937     4/11/07   UCC   Canon Financial Services, Inc.
 
                   
DE-Secretary of State
    72769577     7/23/07   UCC   Canon Financial Services, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 8.2 – Existing Investments
321,968 shares of common stock, par value $.001 per share, of DigitalGlobe, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 8.3 – Existing Indebtedness
$143.8 million of 2.4375% convertible senior subordinated notes due 2027
Cash-Collaterialized Letters of Credit:

                              LETTER OF           AS OF DESCRIPTION/ISSUER  
CREDIT #   ISSUED   EXPIRES   08/14/07
NSPO (Taiwan) Performance Bond (International Commercial Bank of China)*
    M-12974/02G     2/13/02   10/15/07   $ 2,804,219  
 
                       
NSPO (Taiwan) Repayment Guarantee (Bank of America)*
    3060621     1/14/04   10/15/07   $ 3,139,062  

 



--------------------------------------------------------------------------------



 



Exhibit A
to
Credit Agreement
Form of Assignment and Acceptance
          Assignment and Acceptance, dated as of                      ___,      
(this “Assignment and Acceptance”) (between [Name of Assignor] (the “Assignor”)
and [Name of Assignee] (the “Assignee”).
          Reference is made to the Credit Agreement, dated as of August 17, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Orbital Sciences Corporation, a
Delaware corporation (the “Borrower”), the Lenders and Issuers party thereto and
Citibank, N.A., as agent for the Lenders and Issuers (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.
          The Assignor and the Assignee hereby agree as follows:

1.   As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, all of the Assignor’s rights and obligations under the Credit
Agreement to the extent related to the amounts and percentages specified in
Section 1 of Schedule I hereto (collectively, the “Assigned Interest”).   2.  
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim and (ii) it has full power and authority,
and has taken all actions necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby, (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, any other instrument or document furnished pursuant thereto or any
collateral thereunder, (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto and (d) attaches the Note(s), if any, held by the
Assignor and requests that the Administrative Agent exchange such Note(s) for a
new Note or Notes in accordance with Section 11.2(d)(Assignments and
Participations) of the Credit Agreement.   3.   The Assignee (a) agrees that it
will, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are

A-1 



--------------------------------------------------------------------------------



 



    delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto, (c) agrees that it will
perform in accordance with their terms all of the obligations that, by the terms
of the Credit Agreement, are required to be performed by it as a Lender,
(d) represents and warrants that it (i) is an Eligible Assignee, (ii) has full
power and authority, and has taken all actions necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and (iii) is sophisticated with respect to decisions to acquire assets of
the type represented by the Assigned Interest and either it or the Person
exercising discretion in making the decision to acquire the Assigned Interest is
experienced in acquiring assets of such type, (e) confirms it has received or
has been given the opportunity to receive such documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest
independently and without reliance upon the Administrative Agent, the Assignor
or any Lender, (f) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof and (g) if applicable, attaches two properly
completed Forms W-8BEN, W-8ECI or successor form prescribed by the Internal
Revenue Service of the United States, certifying that such Assignee is entitled
to receive all payments under the Credit Agreement and the Notes payable to it
without deduction or withholding of any United States federal income taxes.   4.
  Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (together with an
assignment fee in the amount of $3,500 payable by the Assignee to the
Administrative Agent if required pursuant to Section 11.2(b)(Assignments and
Participations)) for acceptance and recording by the Administrative Agent. The
effective date of this Assignment and Acceptance shall be the effective date
specified in Section 2 of Schedule I hereto (the “Effective Date”).   5.   Upon
such acceptance and recording by the Administrative Agent, then, as of the
Effective Date, (a) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations under the Credit Agreement of a Lender and, if such Lender was an
Issuer, of such Issuer and (b) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights (except those surviving
the payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those relating to events or circumstances
occurring prior to the Effective Date.   6.   Upon such acceptance and recording
by the Administrative Agent, from and after the Effective Date, the
Administrative Agent shall make all payments under the Loan Documents in respect
of the interest assigned hereby (a) to the Assignee, in the case of amounts
accrued with respect to any period on or after the Effective Date, and (b) to
the Assignor, in the case of amounts accrued with respect to any period prior to
the Effective Date.   7.   This Assignment and Acceptance shall be governed by,
and be construed and interpreted in accordance with, the law of the State of New
York.   8.   This Assignment and Acceptance may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the

 



--------------------------------------------------------------------------------



 



    same agreement. Delivery of an executed counterpart of this Assignment and
Acceptance by telecopier shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



                 
In witness whereof, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 
                [name of assignor],    
 
      as Assignor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                [name of assignee],    
 
      as Assignee    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                Domestic Lending Office (and    
 
           address for notices):    
 
                [Insert Address (including contact name, fax    
 
      number and e-mail address)]    
 
                Eurodollar Lending Office:    
 
                [Insert Address (including contact name, fax    
 
      number and e-mail address)]    

[Signature Page to Assignment and Acceptance]



 



--------------------------------------------------------------------------------



 



Accepted and Agreed
     this __ day of                                          :
Citibank N.A.,
     as Administrative Agent
By:                                                                            
     Name:
          Title:
     Orbital Sciences Corporation1
By:                                                                            
     Name:
          Title:
 

1   If required pursuant to Section 11.2 of the Credit Agreement.

[Signature Page to Assignment and Acceptance

 



--------------------------------------------------------------------------------



 



Schedule I
to
Assignment and Acceptance
Section 1.

     
Ratable Portion assigned to Assignee:
                       %  
Commitment assigned to Assignee:
  $                       
Revolving Credit Outstandings assigned to
Assignee:
  $                       
Section 2.
     
Effective Date:
                       ___,           

A-6



--------------------------------------------------------------------------------



 



Exhibit B
to
Credit Agreement
Form of Note

      Lender: [Name of Lender]   New York, New York Principal Amount:
[$          ]                        ___,      

     For value received, the undersigned, Orbital Sciences Corporation, a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
the Lender set forth above (the “Lender”) the Principal Amount set forth above,
or, if less, the aggregate unpaid principal amount of all Revolving Loans (as
defined in the Credit Agreement referred to below) of the Lender to the
Borrower, payable at such times, and in such amounts, as are specified in the
Credit Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
     Both principal and interest are payable in Dollars to Citibank, N.A., as
Administrative Agent, at 388 Greenwich Street, New York, New York 10013, in
immediately available funds.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement, dated as of August 17, 2007 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and Issuers party thereto
and Citibank, N.A., as agent for the Lenders and Issuers. Capitalized terms used
herein and not defined herein are used herein as defined in the Credit
Agreement.
     The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.
     This Note is entitled to the benefits of the Guaranty, if any, and is
secured as provided in the Collateral Documents.
     Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.
     This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
[Signature Page Follows]

B-1



--------------------------------------------------------------------------------



 



     In witness whereof, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

     
 
  Orbital Sciences Corporation
 
   
 
  By:                                         
 
       Name:
 
            Title:

[Signature Page to Revolving Credit Note]

 



--------------------------------------------------------------------------------



 



Exhibit C
to
Credit Agreement
Form of Notice of Borrowing
                     __ ,      
Citibank N.A.,
     as Administrative Agent under the
     Credit Agreement referred to below
388 Greenwich Street
New York, New York 10013
Attention:
     Re:      Orbital Sciences Corporation (the “Borrower”)
          Reference is made to the Credit Agreement, dated as of August 17, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuers party thereto and Citibank N.A., as agent for the Lenders and Issuers.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.
          The Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.2 (Borrowing Procedures) of the Credit Agreement that the undersigned
hereby requests a Borrowing of Revolving Loans under the Credit Agreement and,
in connection therewith, sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.2 (Borrowing
Procedures) of the Credit Agreement:
     A. The date of the Proposed Borrowing is                      ___,      
(the “Funding Date”).
     B. The aggregate amount of the Borrowing is $     , of which amount [$     
consists of Base Rate Loans] [and $      consists of Eurodollar Rate Loans
having an initial Interest Period of [two weeks] [one] [two] [three] [six]
[month[s]]]2.
          The undersigned hereby certifies that the following statements are
true on the date hereof and shall be true on the Funding Date both before and
after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom:
     A. the representations and warranties set forth in Article IV
(Representations and Warranties) of the Credit Agreement and in the Pledge and
Security Agreement and Mortgages are true and correct in all material respects
on and as of the Funding Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct as of such earlier date; and
 

2   or such shorter period as determined in accordance with the Credit Agreement

C-1



--------------------------------------------------------------------------------



 



          B. no Default or Event of Default has occurred and is continuing on
the Funding Date.
[Signature Page to Notice of Borrowing]

 



--------------------------------------------------------------------------------



 



                  Orbital Sciences Corporation
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Notice of Borrowing]

 



--------------------------------------------------------------------------------



 



Exhibit D
to
Credit Agreement
Form of Swing Loan Request
                     ___,           
Citibank, N.A., dministrative Agent under the
     Credit Agreement referred to below
     388 Greenwich Street
New York, New York 10013
Attention:
     Re: Orbital Sciences Corporation (the “Borrower”)
          Reference is made to the Credit Agreement, dated as of August 17, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuers party thereto and Citibank, N.A., as agent for the Lenders and Issuers.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.
          The Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.3 (b) of the Credit Agreement that the undersigned hereby requests
that the Swing Loan Lender make Swing Loans available to the Borrower under the
Credit Agreement and, in that connection therewith, sets forth below the
information relating to such Swing Loans (the “Proposed Advance”) as required by
Section 2.3 (b) of the Credit Agreement:
     C. The date of the Proposed Advance is                      ___,           
(the “Funding Date”).
     D. The aggregate amount of the Proposed Advance is $          .
          The undersigned hereby certifies that the following statements are
true on the date hereof and shall be true on the Funding Date both before and
after giving effect to the Proposed Advance and to the application of the
proceeds therefrom:
     E. the representations and warranties set forth in Article IV
(Representations and Warranties) of the Credit Agreement and in the Pledge and
Security Agreement and the Mortgages are true and correct in all material
respects on and as of the Funding Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date; and
     F. no Default or Event of Default has occurred and is continuing on the
Funding Date.
[Signature Page Follows]

D-1



--------------------------------------------------------------------------------



 



                  Orbital Sciences CorporationOrbital
 
  Sciences Corporation    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Swing Loan Request]

D-2



--------------------------------------------------------------------------------



 



Exhibit E
to
Credit Agreement
Form of Letter of Credit Request
                     ___,           
[Name of Issuer], as an Issuer
  under the Credit Agreement referred
  to below
Citibank N.A.,
  as Administrative Agent under the
  Credit Agreement referred to below
388 Greenwich Street
New York, New York 10013
Attention:
     Re: Orbital Sciences Corporation (the “Borrower”)
          Reference is made to the Credit Agreement, dated as of August 17, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuers party thereto and Citibank N.A., as agent for the Lenders and Issuers.
Capitalized terms used herein and not otherwise defined in this Letter of Credit
Request are used herein as defined in the Credit Agreement.
          The Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.4(c) (Letters of Credit) of the Credit Agreement that the undersigned
requests the issuance of a Letter of Credit by [Name of Issuer] in the form of a
[standby] [documentary] letter of credit for the benefit of [Name of
Beneficiary], in the amount of [INSERT FACE AMOUNT] in [INSERT CURRENCY OF
ISSUANCE] [(the Dollar Equivalent of which is $           as of the date
hereof)], to be issued on                      ___,            (the “Issue
Date”) and having an expiration date of                      ___,            .
          The form of the requested Letter of Credit is attached hereto.
          The undersigned hereby certifies that the following statements are
true on the date hereof and shall be true on the Issue Date both before and
after giving effect thereto:
     (a) the representations and warranties set forth in Article IV
(Representations and Warranties) of the Credit Agreement and in the Pledge and
Security Agreement and the Mortgages are true and correct in all material
respects on and as of the Issue Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date; and

E-1



--------------------------------------------------------------------------------



 



     (b) no Default or Event of Default has occurred and is continuing on the
Issue Date.
[Signature Page Follows]

           
Orbital Sciences Corporation
      By:           Name:           Title:             

E-2



--------------------------------------------------------------------------------



 



Exhibit F
to
Credit Agreement
Form of Notice of Conversion or Continuation
                     ___,           
Citibank N.A.,
  as Administrative Agent under the
  Credit Agreement referred to below
388 Greenwich Street
New York, New York 10013
Attention:
     Re: Orbital Sciences Corporation (the “Borrower”)
          Reference is made to the Credit Agreement, dated as of August 17, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuers party thereto and Citibank N.A., as agent for the Lenders and Issuers.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.
          The Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.11 (a) (Conversion/Continuation Option) of the Credit Agreement that
the undersigned hereby requests a [conversion] [continuation] on
[                     ___,           ] of $                     in principal
amount of presently outstanding Revolving Loans that are [Base Rate Loans]
[Eurodollar Rate Loans] having an Interest Period ending on                     
___,            [to] [as] [Base Rate][Eurodollar Rate] Loans. [The Interest
Period for such amount requested to be converted to or continued as Eurodollar
Rate Loans is [two weeks] [one] [two] [three] [six] [month[s]].]
[Signature Page Follows]

F-1



--------------------------------------------------------------------------------



 



          In connection herewith, the undersigned hereby certifies that no
Default or Event of Default has occurred and is continuing on the date hereof.

            Orbital Sciences CorporationOrbital
     Sciences Corporation
      By:           Name:           Title:        

[Signature Page to Notice of Conversion or/Continuation]

 



--------------------------------------------------------------------------------



 



Exhibit G
to
Credit Agreement
[Intentionally Omitted]

G-1 



--------------------------------------------------------------------------------



 



Exhibit H
Guaranty
               Guaranty, dated as of ___, ___(this “Guaranty”), by [Name of
Guarantor(s)] (“Guarantors”), in favor of the Administrative Agent, each Lender,
each Issuer and each other holder of an Obligation (as each such term is defined
in the Credit Agreement referred to below) (each, a “Guarantied Party” and,
collectively, the “Guarantied Parties”).
Witnesseth:
               Whereas, pursuant to the Credit Agreement dated as of August 17,
2007 (together with all appendices, exhibits and schedules thereto and as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms defined therein and used herein
having the meanings given to them in the Credit Agreement) among Orbital
Sciences Corporation (the “Borrower”), the Lenders and Issuers party thereto and
Citibank, N.A. as agent for the Lenders and Issuers (in such capacity, the
“Administrative Agent”), the Lenders and Issuers have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein; and
               Whereas, each Guarantor will receive substantial direct and
indirect benefits from the making of the Loans, the issuance of the Letters of
Credit and the granting of the other financial accommodations to the Borrower
under the Credit Agreement;
               Now, Therefore, in consideration of the premises set forth above,
the terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
          Section 1 Guaranty
               (a) To induce the Lenders to make the Loans and the Issuers to
issue Letters of Credit, each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as surety, the full and punctual payment when due
and in the currency due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance herewith or any
other Loan Document, of all the Obligations, whether or not from time to time
reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
whether or not enforceable as against the Borrower, whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including interest at the contract rate applicable upon default accrued or
accruing after the commencement of any proceeding under the Bankruptcy Code, or
any applicable provisions of comparable state or foreign law, whether or not
such interest is an allowed claim in such proceeding), fees and costs of
collection. This Guaranty constitutes a guaranty of payment and not of
collection.
               (b) Each Guarantor further agrees that, if (i) any payment made
by Borrower or any other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or (ii) the
proceeds of Collateral are required to be returned by any Guarantied Party to
the Borrower, its estate, trustee, receiver or any other party, including any
Guarantor, under any bankruptcy law, equitable cause or any other Requirement of
Law, then, to the extent of such payment or repayment, any such Guarantor’s
liability hereunder (and any Lien or other

 



--------------------------------------------------------------------------------



 



Guaranty
Orbital Sciences Corporation
Collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, this Guaranty shall have been cancelled or surrendered (and if any
Lien or other Collateral securing such Guarantor’s liability hereunder shall
have been released or terminated by virtue of such cancellation or surrender),
this Guaranty (and such Lien or other Collateral) shall be reinstated in full
force and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any such
Guarantor in respect of the amount of such payment (or any Lien or other
Collateral securing such obligation).
          Section 2 Limitation of Guaranty
               Any term or provision of this Guaranty or any other Loan Document
to the contrary notwithstanding, the maximum aggregate amount of the Obligations
for which any Guarantor shall be liable shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this Guaranty or any other
Loan Document, as it relates to such Guarantor, subject to avoidance under
applicable law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law) (collectively, "Fraudulent Transfer Laws”), in each case
after giving effect (a) to all other liabilities of such Guarantor, contingent
or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable Requirements of Law,
(ii) Section 3 (Contribution) of this Guaranty or (iii) any other Contractual
Obligations providing for an equitable allocation among such Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.
          Section 3 Contribution
               To the extent that any Guarantor shall be required hereunder to
pay a portion of the Obligations exceeding the greater of (a) the amount of the
economic benefit actually received by such Guarantor from the Revolving Loans
and the other financial accommodations provided to the Borrower under the Loan
Documents and (b) the amount such Guarantor would otherwise have paid if such
Guarantor had paid the aggregate amount of the Obligations (excluding the amount
thereof repaid by the Borrower) in the same proportion as such Guarantor’s net
worth at the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors at the date enforcement is sought hereunder, then
such Guarantor shall be reimbursed by such other Guarantors for the amount of
such excess, pro rata, based on the respective net worths of such other
Guarantors at the date enforcement hereunder is sought.
          Section 4 Authorization; Other Agreements
               The Guarantied Parties are hereby authorized, without notice to,
or demand upon, any Guarantor, which notice and demand requirements each are
expressly waived hereby, and without discharging or otherwise affecting the
obligations of such Guarantor hereunder (which obligations shall remain absolute
and unconditional notwithstanding any such action or omission

2



--------------------------------------------------------------------------------



 



Guaranty
Orbital Sciences Corporation
to act), from time to time, to do each of the following to the extent permitted
by the applicable Requirement of Law:
               (a) supplement, renew, extend, accelerate or otherwise change the
time for payment of, or other terms relating to, the Obligations, or any part of
them, or otherwise modify, amend or change the terms of any promissory note or
other agreement, document or instrument (including the other Loan Documents) now
or hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;
               (b) waive or otherwise consent to noncompliance with any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other instrument or agreement in respect of the Obligations (including the
other Loan Documents) now or hereafter executed by the Borrower and delivered to
the Guarantied Parties or any of them;
               (c) accept partial payments on the Obligations;
               (d) receive, take and hold additional security or collateral for
the payment of the Obligations or any part of them and exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral;
               (e) settle, release, compromise, collect or otherwise liquidate
the Obligations or accept, substitute, release, exchange or otherwise alter,
affect or impair any security or collateral for the Obligations or any part of
them or any other guaranty therefor, in any manner;
               (f) add, release or substitute any one or more other guarantors,
makers or endorsers of the Obligations or any part of them and otherwise deal
with the Borrower or any other guarantor, maker or endorser;
               (g) apply to the Obligations any payment or recovery (x) from the
Borrower, from any other guarantor, maker or endorser of the Obligations or any
part of them or (y) from any Guarantor in such order as provided herein, in each
case whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
               (h) apply to the Obligations any payment or recovery from any
Guarantor of the Obligations or any sum realized from security furnished by such
Guarantor upon its indebtedness or obligations to the Guarantied Parties or any
of them, in each case whether or not such indebtedness or obligations relate to
the Obligations; and
               (i) refund at any time any payment received by any Guarantied
Party in respect of any Obligation, and payment to such Guarantied Party of the
amount so refunded shall be fully guaranteed hereby even though prior thereto
this Guaranty shall have been cancelled or surrendered (or any release or
termination of any Collateral by virtue thereof), and such prior cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations);
even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by

3



--------------------------------------------------------------------------------



 



Guaranty
Orbital Sciences Corporation
reason of any judicial, non-judicial or other proceeding in respect of the
Obligations that impairs any subrogation, reimbursement or other right of such
Guarantor).
          Section 5 Guaranty Absolute and Unconditional
               Each Guarantor hereby waives any defense of a surety or guarantor
or any other obligor on any obligations arising in connection with or in respect
of any of the following and hereby agrees that its obligations under this
Guaranty are absolute and unconditional and shall not be discharged or otherwise
affected as a result of any of the following:
               (a) the invalidity or unenforceability of any of the Borrower’s
obligations under the Credit Agreement or any other Loan Document or any other
agreement or instrument relating thereto, or any security for, or other guaranty
of the Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;
               (b) the absence of any attempt to collect the Obligations or any
part of them from the Borrower or other action to enforce the same;
               (c) failure by any Guarantied Party to take any steps to perfect
and maintain any Lien on, or to preserve any rights to, any Collateral;
               (d) any Guarantied Party’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code or any applicable provisions of
comparable state or foreign law;
               (e) any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;
               (f) the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of any Guarantied Party’s claim (or claims) for repayment
of the Obligations ;
               (g) any use of cash collateral under Section 363 of the
Bankruptcy Code;
               (h) any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding;
               (i) the avoidance of any Lien in favor of the Guarantied Parties
or any of them for any reason;
               (j) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against the Borrower, any Guarantor or any of the Borrower’s other Subsidiaries,
including any discharge of, or bar or stay against collecting, any Obligation
(or any part of them or interest thereon) in or as a result of any such
proceeding;
               (k) failure by any Guarantied Party to file or enforce a claim
against the Borrower or its estate in any bankruptcy or insolvency case or
proceeding;

4



--------------------------------------------------------------------------------



 



Guaranty
Orbital Sciences Corporation
               (l) any action taken by any Guarantied Party if such action is
authorized hereby;
               (m) any election following the occurrence of an Event of Default
by any Guarantied Party to proceed separately against the personal property
Collateral in accordance with such Guarantied Party’s rights under the UCC or,
if the Collateral consists of both personal and real property, to proceed
against such personal and real property in accordance with such Guarantied
Party’s rights with respect to such real property;
               (n) any change in the corporate existence or structure of the
Borrower or any other Loan Party;
               (o) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Guarantor or any other Person against any Guarantied Party;
               (p) any Requirement of Law affecting any term of any Guarantor’s
obligations under this Guaranty; or
               (q) any other circumstance that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full of the Obligations.
          Section 6 Waivers
               Each Guarantor hereby waives diligence, promptness, presentment,
demand for payment or performance and protest and notice of protest, notice of
acceptance and any other notice in respect of the Obligations or any part of
them, and any defense arising by reason of any disability or other defense of
the Borrower. Each Guarantor shall not, until the Obligations are irrevocably
paid in full and the Commitments have been terminated, assert any claim or
counterclaim it may have against the Borrower or set off any of its obligations
to the Borrower against any obligations of the Borrower to it. In connection
with the foregoing, each Guarantor covenants that its obligations hereunder
shall not be discharged, except by complete performance.
          Section 7 Reliance
               Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and any endorser and other
guarantor of all or any part of the Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations, or any part thereof,
that diligent inquiry would reveal, and each Guarantor hereby agrees that no
Guarantied Party shall have any duty to advise any Guarantor of information
known to it regarding such condition or any such circumstances. In the event any
Guarantied Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to any Guarantor, such Guarantied Party
shall be under no obligation (a) to undertake any investigation not a part of
its regular business routine, (b) to disclose any information that such
Guarantied Party, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (c) to make any other or
future disclosures of such information or any other information to any
Guarantor.

5



--------------------------------------------------------------------------------



 



Guaranty
Orbital Sciences Corporation
          Section 8 Waiver of Subrogation and Contribution Rights
               Until the Obligations have been irrevocably paid in full and the
Commitments have been terminated, the Guarantors shall not enforce or otherwise
exercise any right of subrogation to any of the rights of the Guarantied Parties
or any part of them against the Borrower or any right of reimbursement or
contribution or similar right against the Borrower by reason of this Guaranty or
by any payment made by any Guarantor in respect of the Obligations.
          Section 9 Subordination
               Each Guarantor hereby agrees that any Indebtedness of the
Borrower now or hereafter owing to any Guarantor, whether heretofore, now or
hereafter created (the “Guarantor Subordinated Debt”), is hereby subordinated to
all of the Obligations and that, except as permitted under Section 8.6
(Restricted Payments) of the Credit Agreement, the Guarantor Subordinated Debt
shall not be paid in whole or in part until the Obligations have been paid in
full and this Guaranty is terminated and of no further force or effect. No
Guarantor shall accept any payment of or on account of any Guarantor
Subordinated Debt at any time in contravention of the foregoing. Upon the
occurrence and during the continuance of an Event of Default, the Guarantor
shall cause Borrower to pay to the Administrative Agent any payment of all or
any part of the Guarantor Subordinated Debt and any amount so paid to the
Administrative Agent shall be applied to payment of the Obligations as provided
in Section 2.13(f) (Payments and Computations) of the Credit Agreement. Each
payment on the Guarantor Subordinated Debt received in violation of any of the
provisions hereof shall be deemed to have been received by such Guarantor as
trustee for the Guarantied Parties and shall be paid over to the Administrative
Agent immediately on account of the Obligations, but without otherwise affecting
in any manner such Guarantor’s liability hereof. Each Guarantor agrees to file
all claims against the Borrower in any bankruptcy or other proceeding in which
the filing of claims is required by law in respect of any Guarantor Subordinated
Debt, and the Administrative Agent shall be entitled to all of such Guarantor’s
rights thereunder. If for any reason a Guarantor fails to file such claim at
least ten Business Days prior to the last date on which such claim should be
filed, such Guarantor hereby irrevocably appoints the Administrative Agent as
its true and lawful attorney-in-fact and is hereby authorized to act as
attorney-in-fact in such Guarantor’s name to file such claim or, in the
Administrative Agent’s discretion, to assign such claim to and cause proof of
claim to be filed in the name of the Administrative Agent or its nominee. In all
such cases, whether in administration, bankruptcy or otherwise, the person or
persons authorized to pay such claim shall pay to the Administrative Agent the
full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, each Guarantor hereby assigns to the Administrative
Agent all of such Guarantor’s rights to any payments or distributions to which
such Guarantor otherwise would be entitled. If the amount so paid is greater
than such Guarantor’s liability hereunder, the Administrative Agent shall pay
the excess amount to the party entitled thereto. In addition, each Guarantor
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of the Borrower.
          Section 10 Default; Remedies
               The obligations of each Guarantor hereunder are independent of
and separate from the Obligations. If any Obligation is not paid when due, or
upon any Event of Default hereunder or upon any Event of Default by the Borrower
as provided in any other instrument or document evidencing all or any part of
the Obligations, the Administrative Agent may, at its sole

6



--------------------------------------------------------------------------------



 



Guaranty
Orbital Sciences Corporation
election, proceed directly and at once, without notice, against any Guarantor to
collect and recover the full amount or any portion of the Obligations then due,
without first proceeding against the Borrower or any other guarantor of the
Obligations, or against any Collateral under the Loan Documents or joining the
Borrower or any other guarantor in any proceeding against any Guarantor. At any
time after maturity of the Obligations, the Administrative Agent may (unless the
Obligations have been irrevocably paid in full), without notice to any Guarantor
and regardless of the acceptance of any Collateral for the payment hereof,
appropriate and apply toward the payment of the Obligations (a) any indebtedness
due or to become due from any Guarantied Party to such Guarantor and (b) any
moneys, credits or other property belonging to such Guarantor at any time held
by or coming into the possession of any Guarantied Party or any of its
respective Affiliates.
          Section 11 Irrevocability
               This Guaranty shall be irrevocable as to the Obligations (or any
part thereof) until the Commitments have been terminated and all monetary
Obligations then outstanding have been irrevocably repaid in cash, at which time
this Guaranty shall automatically be cancelled. Upon such cancellation and at
the written request of any Guarantor or its successors or assigns, and at the
cost and expense of such Guarantor or its successors or assigns, the
Administrative Agent shall execute in a timely manner a satisfaction of this
Guaranty and such instruments, documents or agreements as are necessary or
desirable to evidence the termination of this Guaranty.
          Section 12 Setoff
               Upon the occurrence and during the continuance of an Event of
Default, each Guarantied Party and each Affiliate of a Guarantied Party may,
with the consent of the Administrative Agent (which consent shall not be
required following the acceleration of the Obligations pursuant to Section 9.2
(Remedies) of the Credit Agreement), appropriate and apply toward the payment of
all or any part of the Obligations, regardless of the acceptance of any security
or collateral for the payment hereof, (a) any Indebtedness due or to become due
from such Guarantied Party or Affiliate to such Guarantor and (b) any and all
deposits (general or special, time or demand, provisional or final) at any time
held by such Guarantied Party or Affiliate. Each Guarantied Party agrees
promptly to notify such Guarantor after any such set-off and application made by
such Guarantied Party or its Affiliates; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
          Section 13 No Marshalling
               Each Guarantor consents and agrees that no Guarantied Party or
Person acting for or on behalf of any Guarantied Party shall be under any
obligation to marshal any assets in favor of any Guarantor or against or in
payment of any or all of the Obligations.
          Section 14 Enforcement; Waivers; Amendments
               (a) No delay on the part of any Guarantied Party in the exercise
of any right or remedy arising under this Guaranty, the Credit Agreement, any
other Loan Document or otherwise with respect to all or any part of the
Obligations, the Collateral or any other guaranty of or security for all or any
part of the Obligations shall operate as a waiver thereof, and no single or
partial exercise by any such Person of any such right or remedy shall preclude
any further

7



--------------------------------------------------------------------------------



 



Guaranty
Orbital Sciences Corporation
exercise thereof. Failure by any Guarantied Party at any time or times hereafter
to require strict performance by the Borrower, any Guarantor, any other
guarantor of all or any part of the Obligations or any other Person of any
provision, warranty, term or condition contained in any Loan Document now or at
any time hereafter executed by any such Persons and delivered to any Guarantied
Party shall not waive, affect or diminish any right of any Guarantied Party at
any time or times hereafter to demand strict performance thereof and such right
shall not be deemed to have been waived by any act (except by a written
instrument pursuant to Section 14(b) or knowledge of any Guarantied Party, or
its respective agents, officers or employees. No waiver of any Event of Default
by any Guarantied Party shall operate as a waiver of any other Event of Default
or the same Event of Default on a future occasion, and no action by any
Guarantied Party permitted hereunder shall in any way affect or impair any
Guarantied Party’s rights and remedies or the obligations of any Guarantor under
this Guaranty. Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by the Borrower to a Guarantied Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.
               (b) None of the terms or provisions of this Guaranty may be
waived, amended, supplemented or modified except in accordance with Section11.1
(Amendments, Waivers, Etc.) of the Credit Agreement.
          Section 15 Successors and Assigns
               This Guaranty shall be binding upon each Guarantor and upon the
successors and assigns of such Guarantors and shall inure to the benefit of the
Guarantied Parties and their respective successors and assigns; all references
herein to the Borrower and to the Guarantors shall be deemed to include their
respective successors and assigns. The successors and assigns of the Guarantors
and the Borrower shall include, without limitation, their respective receivers,
trustees and debtors-in-possession. All references to the singular shall be
deemed to include the plural where the context so requires.
          Section 16 Representations and Warranties; Covenants
               Each Guarantor hereby (a) represents and warrants that the
representations and warranties as to it made by the Borrower in Article IV
(Representations and Warranties) of the Credit Agreement are true and correct on
each date as required by Section 3.2(b)(i) (Conditions Precedent to Each Loan
and Letter of Credit) of the Credit Agreement and (b) agrees, to the extent
permitted by applicable Requirement of Law, to take, or refrain from taking, as
the case may be, each action necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor.
          Section 17 Governing Law
               This Guaranty and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.
          Section 18 Submission to Jurisdiction; Service of Process
               (a) Any legal action or proceeding with respect to this Guaranty,
and any other Loan Document, may be brought in the courts of the State of New
York or of the United

8



--------------------------------------------------------------------------------



 



Guaranty
Orbital Sciences Corporation
States of America for the Southern District of New York, and, by execution and
delivery of this Guaranty, each Guarantor hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The parties hereto hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions.
               (b) Each Guarantor hereby irrevocably consents to the service of
any and all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Guaranty or any other Loan Document by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to such Guarantor care of the Borrower at the Borrower’s address
specified in Section 11.8 (Notices, Etc.) of the Credit Agreement. Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
               (c) Nothing contained in this Section 18 (Submission to
Jurisdiction; Service of Process) shall affect the right of the Administrative
Agent or any other Guarantied Party to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against a
Guarantor in any other jurisdiction.
               (d) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.
          Section 19 Waiver of Judicial Bond
               To the fullest extent permitted by applicable law, the Guarantor
waives the requirement to post any bond that otherwise may be required of any
Guarantied Party in connection with any judicial proceeding to enforce such
Guarantied Party’s rights to payment hereunder, security interest in or other
rights to the Collateral or in connection with any other legal or equitable
action or proceeding arising out of, in connection with, or related to this
Guaranty and the Loan Documents to which it is a party.
          Section 20 Certain Terms
               The following rules of interpretation shall apply to this
Guaranty: (a) the terms “herein,” "hereof,” “hereto” and “hereunder” and similar
terms refer to this Guaranty as a whole and not to any particular Article,
Section, subsection or clause in this Guaranty, (b) unless otherwise indicated,
references herein to an Exhibit, Article, Section, subsection or clause refer to
the appropriate Exhibit to, or Article, Section, subsection or clause in this
Guaranty and (c) the term "including” means “including without limitation”
except when used in the computation of time periods.

9



--------------------------------------------------------------------------------



 



Guaranty
Orbital Sciences Corporation
          Section 21 Waiver of Jury Trial
               Each of the Administrative Agent, the other Guarantied Parties
and each Guarantor irrevocably waives trial by jury in any action or proceeding
with respect to this Guaranty and any other Loan Document.
          Section 22 Notices
               Any notice or other communication herein required or permitted
shall be given as provided in Section 11.8 (Notices, Etc.) of the Credit
Agreement and, in the case of any Guarantor, to such Guarantor in care of the
Borrower.
          Section 23 Severability
               Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.
          Section 24 Additional Guarantors
               Each of the Guarantors agrees that, if, pursuant to Section 7.9
(Subsidiaries) of the Credit Agreement, the Borrower shall be required to cause
any Subsidiary thereof that is not a Guarantor to become a Guarantor hereunder,
or if for any reason the Borrower desires any such Subsidiary to become a
Guarantor hereunder, such Subsidiary shall execute and deliver to the
Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit A (Guaranty Supplement) attached hereto and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Guarantor party hereto on the date hereof.
          Section 25 Collateral
               Each Guarantor hereby acknowledges and agrees that its
obligations under this Guaranty are secured pursuant to the terms and provisions
of the Collateral Documents executed by it in favor of the Administrative Agent,
for the benefit of the Secured Parties, and covenants that it shall not grant
any Lien with respect to its Property in favor, or for the benefit, of any
Person other than the Administrative Agent, for the benefit of the Secured
Parties except as otherwise permitted by Section 8.1 (Liens.) of the Credit
Agreement.
          Section 26 Costs and Expenses
               In accordance with the provisions of Section 11.3 (Costs and
Expenses) of the Credit Agreement, each Guarantor agrees to pay or reimburse the
Administrative Agent and each of the other Guarantied Parties upon demand for
all reasonable out-of-pocket costs and expenses, including reasonable attorneys’
fees (including allocated costs of internal counsel and costs of settlement),
incurred by the Administrative Agent and such other Guarantied Parties in
enforcing this Guaranty against such Guarantor or any security therefor or
exercising or enforcing any other right or remedy available in connection
herewith or therewith.

10



--------------------------------------------------------------------------------



 



Guaranty
Orbital Sciences Corporation
          Section 27 Waiver of Consequential Damages
               Each Guarantor hereby irrevocably and unconditionally waives, to
the maximum extent not prohibited by law, any right it may have to claim or
recover any special, exemplary, punitive or consequential damage in any legal
action or proceeding in respect of this Guaranty or any other Loan Document.
          Section 28 Entire Agreement
               This Guaranty, taken together with all of the other Loan
Documents executed and delivered by the Guarantors, represents the entire
agreement and understanding of the parties hereto and supersedes all prior
understandings, written and oral, relating to the subject matter hereof.
          Section 29 Counterparts
               This Guaranty may be executed in any number of separate
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart.
[Signature Pages Follow]

11



--------------------------------------------------------------------------------



 



     In witness whereof, this Guaranty has been duly executed by the Guarantors
as of the day and year first set forth above.

              [Name of Guarantor]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

[Signature Page to Guaranty]

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first above written:
Citibank, N.A.,
as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
       

[Signature Page to Guaranty]

 



--------------------------------------------------------------------------------



 



Exhibit A
to
Guaranty
Form of Guaranty Supplement
          The undersigned hereby agrees to be bound as a Guarantor for purposes
of the Guaranty, dated as of ___, ___(the “Guaranty”), among [Name of
Guarantor(s)] and certain Subsidiaries of Orbital Sciences Corporation listed on
the signature pages thereof and acknowledged by Citicorp USA, Inc., as
Administrative Agent, and the undersigned hereby acknowledges receipt of a copy
of the Guaranty. The undersigned hereby represents and warrants that each of the
representations and warranties contained in Section 16 (Representations and
Warranties; Covenants) of the Guaranty applicable to it is true and correct on
and as the date hereof as if made on and as of such date. Capitalized terms used
herein but not defined herein are used with the meanings given them in the
Guaranty.
          In witness whereof, the undersigned has caused this Guaranty
Supplement to be duly executed and delivered as of ___, ___.

              [Name of Guarantor]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Acknowledged and Agreed
as of the date first above written:
Citibank, N.A,
as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



Exhibit I
to
Credit Agreement
Form of Pledge and Security Agreement
PLEDGE AND SECURITY AGREEMENT
Dated as of August 17, 2007
between
Orbital Sciences Corporation
as Grantor
and
Citibank, N.A.
as Administrative Agent
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119

 



--------------------------------------------------------------------------------



 



          Pledge And Security Agreement, dated as of August 17, 2007, by Orbital
Sciences Corporation (the “Borrower”) and each of the other entities that
becomes a party hereto pursuant to Section 7.10 (Additional Grantors) (each a
“Grantor” and, collectively, the "Grantors”), in favor of Citibank, N.A.
(“Citi”), as agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).
Witnesseth:
          Whereas, pursuant to the Credit Agreement, dated as of August 17, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuers party thereto and Citi, as agent for the Lenders and Issuers, the
Lenders and the Issuers have severally agreed to make extensions of credit to
the Borrower upon the terms and subject to the conditions set forth therein; and
          Whereas, it is a condition precedent to the obligation of the Lenders
and the Issuers to make their respective extensions of credit to the Borrower
under the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to the Administrative Agent;
          Now, Therefore, in consideration of the premises and to induce the
Lenders, the Issuers and the Administrative Agent to enter into the Credit
Agreement and to induce the Lenders and the Issuers to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby agrees with
the Administrative Agent as follows:
     ARTICLE I Defined Terms
          Section 1.1 Definitions
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.
          (b) Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC, including the following terms (which
are capitalized herein):
“Account”
“Account Debtor”
“Certificated Security”
“Chattel Paper”
“Commercial Tort Claim”
“Deposit Account”
“Documents”
“Equipment”
“General Intangible”
“Goods”
“Instruments”
“Inventory”
“Investment Property”
“Letter-of-Credit Right”

 



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
“Proceeds”
“Security”
“Security Entitlement”
          (c) The following terms shall have the following meanings:
          “Additional Pledged Collateral” means any Pledged Collateral acquired
by any Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Stock and Stock Equivalents
of any Person that are acquired by any Grantor after the date hereof, together
with all certificates, instruments or other documents representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing, (ii) all additional Indebtedness from time to time owed to any
Grantor by any obligor on the Pledged Debt Instruments and the Instruments
evidencing such Indebtedness and (iii) all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing. “Additional
Pledged Collateral” may be General Intangibles, Instruments or Investment
Property.
          “Agreement” means this Pledge and Security Agreement.
          “Collateral” has the meaning specified in Section 2.1 (Collateral).
          “Copyright Licenses” means any written agreement naming any Grantor as
licensor or licensee granting any right under any Copyright, including the grant
of any right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.
          “Copyrights” means (a) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and
(b) the right to obtain all renewals thereof.
          “Excluded Equity” means any Voting Stock in excess of 66% of the total
outstanding Voting Stock of any direct Subsidiary of any Grantor that is a
Non-U.S. Person. For the purposes of this definition, “Voting Stock” means, as
to any issuer, the issued and outstanding shares of each class of capital stock
or other ownership interests of such issuer entitled to vote (within the meaning
of Treasury Regulations § 1.956-2(c)(2)).
          “Excluded Property” means, collectively, (i) Excluded Equity, (ii) any
permit, lease, license, contract, instrument or other agreement held by any
Grantor that prohibits or requires the consent of any Person other than the
Borrower and its Affiliates as a condition to the creation by such Grantor of a
Lien thereon, or any permit, lease, license contract or other agreement held by
any Grantor to the extent that any Requirement of Law applicable thereto
prohibits the creation of a Lien thereon, but only, in each case, to the extent,
and for so long as, such prohibition is not terminated or rendered unenforceable
or otherwise deemed ineffective by the UCC or any other Requirement of Law,
(iii) any “intent to use” Trademark applications for which a statement of use
has not been filed (but only until such statement is filed), (iv) Equipment

2



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
owned by any Grantor that is subject to a purchase money Lien or a capital lease
if the contract or other agreement in which such Lien is granted (or in the
documentation providing for such capital lease) prohibits or requires the
consent of any Person other than the Borrower and its Affiliates as a condition
to the creation of any other Lien on such Equipment and (v) any Subject Property
until the release or termination of the Lien in favor of the lienholder in
respect of such Subject Property; provided, however, “Excluded Property” shall
not include any Proceeds, substitutions or replacements of Excluded Property
(unless such Proceeds, substitutions or replacements would constitute Excluded
Property).
          “Intellectual Property” means, collectively, all rights, priorities
and privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, trade secrets and Internet domain names, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
          “LLC” means each limited liability company in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).
          “LLC Agreement” means each operating agreement with respect to a LLC,
as each agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
          “Material Intellectual Property” means Intellectual Property owned by
or licensed to a Grantor and material to the conduct of any Grantor’s business.
          “Partnership” means each partnership in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).
          “Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
          “Patent License” means all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to manufacture, have
manufactured, use, import, sell or offer for sale any invention covered in whole
or in part by a Patent.
          “Patents” means (a) all letters patent of the United States, any other
country or any political subdivision thereof and all reissues and extensions
thereof, (b) all applications for letters patent of the United States or any
other country and all divisionals, continuations and continuations-in-part
thereof and (c) all rights to obtain any reissues, continuations or
continuations-in-part of the foregoing.
          “Pledged Certificated Stock” means all Certificated Securities and any
other Stock and Stock Equivalent of a Person evidenced by a certificate,
Instrument or other equivalent document, in each case owned by any Grantor,
including all Stock listed on Schedule 2 (Pledged Collateral).
          “Pledged Collateral” means, collectively, the Pledged Stock, Pledged
Debt Instruments, any other Investment Property of any Grantor, all Chattel
Paper, certificates or other

3



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Instruments representing any of the foregoing and all Security Entitlements of
any Grantor in respect of any of the foregoing. Pledged Collateral may be
General Intangibles, Instruments or Investment Property.
          “Pledged Debt Instruments” means all right, title and interest of any
Grantor in Instruments evidencing any Indebtedness owed to such Grantor,
including all Indebtedness described on Schedule 2 (Pledged Collateral), issued
by the obligors named therein.
          “Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.
          “Pledged Uncertificated Stock” means any Stock or Stock Equivalent of
any Person that is not a Pledged Certificated Stock, including all right, title
and interest of any Grantor as a limited or general partner in any Partnership
or as a member of any LLC and all right, title and interest of any Grantor in,
to and under any Partnership Agreement or LLC Agreement to which it is a party.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Trademark License” means any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark.
          “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and, in each case, all
goodwill associated therewith, whether now existing or hereafter adopted or
acquired, all registrations and recordings thereof and all applications in
connection therewith, in each case whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
          “Vehicles” means all vehicles covered by a certificate of title law of
any state.
          Section 1.2 Certain Other Terms
          (a) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”

4



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          (b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.
          (c) References herein to an Annex, Schedule, Article, Section,
subsection or clause refer to the appropriate Annex or Schedule to, or Article,
Section, subsection or clause in this Agreement.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Where the context requires, provisions relating to any Collateral,
when used in relation to a Grantor, shall refer to such Grantor’s Collateral or
any relevant part thereof.
          (f) Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
          (g) The term “including” means “including without limitation” except
when used in the computation of time periods.
          (h) The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured
Party” include their respective successors.
          (i) References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.
     ARTICLE II Grant of Security Interest
          Section 2.1 Collateral
          For the purposes of this Agreement, all of the following property now
owned or at any time hereafter acquired by a Grantor or in which a Grantor now
has or at any time in the future may acquire any right, title or interests is
collectively referred to as the “Collateral”:
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Deposit Accounts;
          (d) all Documents;
          (e) all Equipment;
          (f) all General Intangibles;
          (g) all Instruments;

5



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          (h) all Inventory;
          (i) all Investment Property;
          (j) all Letter-of-Credit Rights;
          (k) all Vehicles;
          (l) the Commercial Tort Claims described on Schedule 5 (Commercial
Tort Claims) and on any supplement thereto received by the Administrative Agent
pursuant to Section 4.10 (Notice of Commercial Tort Claims);
          (m) all books and records pertaining to the other property described
in this Section 2.1;
          (n) all property of any Grantor held by the Administrative Agent or
any other Secured Party, including all property of every description, in the
possession or custody of or in transit to the Administrative Agent or such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power;
          (o) all other Goods and personal property of such Grantor, whether
tangible or intangible and wherever located; and
          (p) to the extent not otherwise included, all Proceeds;
provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.
          Section 2.2 Grant of Security Interest in Collateral
          Each Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the Collateral of such Grantor; provided, however, that, if and
when any property that at any time constituted Excluded Property becomes
Collateral, the Administrative Agent shall have, and at all times from and after
the date hereof be deemed to have had, a security interest in such property.
     ARTICLE III Representations and Warranties
          To induce the Lenders, the Issuers and the Administrative Agent to
enter into the Credit Agreement, each Grantor hereby represents and warrants
each of the following to the Administrative Agent, the Lenders, the Issuers and
the other Secured Parties:

6



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          Section 3.1 Title; No Other Liens
          Except for the Lien granted to the Administrative Agent pursuant to
this Agreement and other Permitted Liens, such Grantor (a) is the record and
beneficial owner of the Pledged Collateral pledged by it hereunder constituting
Instruments or Certificated Securities and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien.
          Section 3.2 Perfection and Priority
          The security interest granted pursuant to this Agreement shall
constitute a valid and continuing perfected security interest in favor of the
Administrative Agent in the Collateral for which perfection is governed by the
UCC or filing with the United States Copyright Office upon (i) in the case of
all Collateral in which a security interest may be perfected by filing a
financing statement under the UCC, the completion of the filings and other
actions specified on Schedule 3 (Filings) (which, in the case of all filings and
other documents referred to on such schedule, have been delivered to the
Administrative Agent in completed and duly executed form), (ii) the taking of
possession by the Administrative Agent of all Collateral consisting of
Instruments and Certificated Securities, in each case properly endorsed for
transfer to the Administrative Agent or in blank, and (iii) all appropriate
filings having been made with the United States Copyright Office. Such security
interest shall be prior to all other Liens on the Collateral except for
Permitted Liens having priority over the Administrative Agent’s Lien by
operation of law or otherwise as permitted under the Credit Agreement.
          Section 3.3 Jurisdiction of Organization; Chief Executive Office
          As of the Closing Date, such Grantor’s jurisdiction of organization,
legal name, organizational identification number, if any, and the location of
such Grantor’s chief executive office or sole place of business, in each case as
of the date hereof, is specified on Schedule 1 (Jurisdiction of Organization;
Principal Executive Office) and such Schedule 1 (Jurisdiction of Organization;
Principal Executive Office) also lists all jurisdictions of incorporation, legal
names and locations of such Grantor’s chief executive office or sole place of
business for the five years preceding the date hereof.
          Section 3.4 Inventory and Equipment
          On the date hereof, such Grantor’s Inventory and Equipment (other than
mobile goods and Inventory or Equipment in transit or located at subcontractor
facilities or launch locations) are kept at the locations listed on Schedule 4
(Location of Inventory and Equipment).
          Section 3.5 Pledged Collateral
          (a) As of the Closing Date, the Pledged Stock pledged hereunder by
such Grantor is listed on Schedule 2 (Pledged Collateral) and constitutes that
percentage of the issued and outstanding equity of all classes of each issuer
thereof as set forth on Schedule 2 (Pledged Collateral).
          (b) All of the Pledged Stock of issuers that are Subsidiaries of the
Borrower (other than Pledged Stock in limited liability companies and
partnerships) has been duly authorized, validly issued and is fully paid and
nonassessable.

7



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          (c) To such Grantor’s knowledge, each of the Pledged Debt Instruments
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).
          (d) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent in accordance with Section 4.4(a) (Pledged
Collateral).
          (e) As of the Closing Date, other than Pledged Stock constituting
General Intangibles, there is no other material Pledged Collateral other than
that represented by Certificated Securities or Instruments in the possession of
the Administrative Agent.
          Section 3.6 Accounts
          No amount payable to such Grantor under or in connection with any
Account is evidenced by any Instrument or Chattel Paper that has not been
delivered to the Administrative Agent, properly endorsed for transfer, to the
extent delivery is required by Section 4.4 (Pledged Collateral).
          Section 3.7 Intellectual Property
          (a) As of the Closing Date, Material Intellectual Property owned by
such Grantor that is registered is valid, subsisting, unexpired and enforceable,
has not been adjudged invalid and has not been abandoned and, to such Grantor’s
knowledge, the use thereof in the business of such Grantor does not infringe,
misappropriate, dilute or violate the intellectual property rights of any other
Person.
          (b) As of the Closing Date, to such Grantor’s knowledge, no holding,
decision or judgment has been rendered by any Governmental Authority that would
limit, cancel or question the validity of, or such Grantor’s rights in, any
Material Intellectual Property.
          (c) As of the Closing Date, no action or proceeding seeking to limit,
cancel or question the validity of any Material Intellectual Property owned by
such Grantor or such Grantor’s ownership interest therein is pending or, to the
knowledge of such Grantor, threatened. There are no claims, judgments or
settlements to be paid by such Grantor relating to the Material Intellectual
Property.
          Section 3.8 Commercial Tort Claims
          To the knowledge of the Borrower, the only Commercial Tort Claims of
the Borrower existing on the date hereof (regardless of whether the amount,
defendant or other material facts can be determined and regardless of whether
such Commercial Tort Claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) are those listed on Schedule 5 (Commercial Tort Claims), which sets
forth such information separately for each Grantor.
     ARTICLE IV Covenants

8



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          Each Grantor agrees with the Administrative Agent to the following, as
long as any Obligation or Commitment remains outstanding and, in each case,
unless the Requisite Lenders otherwise consent in writing:
          Section 4.1 Generally
          Such Grantor shall (a) except as permitted under the Credit Agreement,
not use or permit any Collateral to be used unlawfully or in violation of any
provision of this Agreement, any other Loan Document, any Requirement of Law or
any policy of insurance covering the Collateral, (b) not sell, transfer or
assign (by operation of law or otherwise) any Collateral except as permitted
under the Credit Agreement and (c) not enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any Collateral if such restriction would have a
Material Adverse Effect.
          Section 4.2 Maintenance of Perfected Security Interest; Further
Documentation
          (a) Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 (Perfection and Priority) with respect to the
Collateral described therein and shall defend such security interest and such
priority against the claims and demands of all Persons other than claims and
demands associated with Permitted Liens.
          (b) Such Grantor shall furnish to the Administrative Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail and in
form and substance reasonably satisfactory to the Administrative Agent.
          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution (it being understood that
such requirements shall not include the obtaining of control agreements or the
making of filings under the assignment of claims act).
          Section 4.3 [Reserved].
          Section 4.4 Pledged Collateral
          (a) Such Grantor shall deliver to the Administrative Agent, all
certificates and Instruments representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral, but excluding any Pledged Collateral
with a value of less than $500,000), whether now existing or hereafter acquired,
in suitable form for transfer by delivery or, as applicable, accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent, together, in respect of any Additional Pledged Collateral,
with a Pledge Amendment, duly executed by the Grantor, in substantially the form
of Annex 1 (Form of Pledge

9



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Amendment), or such other documentation reasonably acceptable to the
Administrative Agent. Such Grantor authorizes the Administrative Agent to attach
each Pledge Amendment to this Agreement. The Administrative Agent shall have the
right, upon the occurrence and continuation of a Default or an Event of Default,
to transfer to or to register in its name or in the name of its nominee any
Pledged Collateral and to exchange any certificate or instrument representing or
evidencing any Pledged Collateral for certificates or instruments of smaller or
larger denominations.
          (b) Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to receive all cash dividends paid in respect of the
Pledged Collateral with respect to the Pledged Collateral. If any sum of money
or property so paid or distributed in respect of any Pledged Collateral shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Administrative Agent, segregated from other funds of such Grantor,
as additional security for the Secured Obligations.
          (c) Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to exercise all voting, consent and corporate,
partnership, limited liability company and similar rights with respect to the
Pledged Collateral; provided, however, that no vote shall be cast, consent given
or right exercised or other action taken by such Grantor that would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
          (d) Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any Investment Property included in
the Collateral to any Person other than the Administrative Agent.
          (e) In the case of each Grantor that is an issuer of Pledged
Collateral, such Grantor agrees to be bound by the terms of this Agreement
relating to the Pledged Collateral issued by it and shall comply with such terms
insofar as such terms are applicable to it. In the case of any Grantor that is a
holder of any Stock or Stock Equivalent in any Person that is an issuer of
Pledged Collateral, such Grantor consents to (i) the exercise of the rights
granted to the Administrative Agent hereunder (including those described in
Section 5.3 (Pledged Collateral)), and (ii) the pledge by each other Grantor,
pursuant to the terms hereof, of the Pledged Stock in such Person and to the
transfer of such Pledged Stock to the Administrative Agent or its nominee and,
upon the occurrence and during the continuation of an Event of Default, to the
substitution of the Administrative Agent or its nominee as a holder of such
Pledged Stock with all the rights, powers and duties of other holders of Pledged
Stock of the same class and, if the Grantor having pledged such Pledged Stock
hereunder had any right, power or duty at the time of such pledge or at the time
of such substitution beyond that of such other holders, with all such additional
rights, powers and duties. Such Grantor agrees to execute and deliver to the
Administrative Agent such certificates, agreements and other documents as may be
necessary to evidence, formalize or otherwise give effect to the consents given
in this clause (e).
          (f) Such Grantor shall not, without the consent of the Administrative
Agent, agree to any amendment of any Constituent Document that in any way
adversely affects the perfection of the security interest of the Administrative
Agent in the Pledged Collateral pledged by such Grantor hereunder, including
(i) any amendment electing to treat any membership interest or partnership
interest that is part of the Pledged Collateral as a “security” under
Section 8-103 of the UCC, or (ii) any election to turn any previously
uncertificated Stock that is part of

10



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
the Pledged Collateral into certificated Stock; provided, however, that the
actions described in the foregoing clauses (i) and (ii) shall be permitted if
the Grantor takes all appropriate actions as may be required to preserve and
protect the first priority security interest of the Administrative Agent in such
Collateral.
          Section 4.5 Accounts
          (a) Anything herein to the contrary notwithstanding, each of the
Grantors shall remain liable under each of its Accounts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise to
each such Account. Neither the Administrative Agent nor any holder of the
Secured Obligations shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Security
Agreement or the receipt by the Administrative Agent or any holder of the
Secured Obligations of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any holder of the Secured Obligations be
obligated in any manner to perform any of the obligations of a Grantor under or
pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.
          (b) At any time after the occurrence and during the continuation of an
Event of Default, following notification to the Grantors, the Administrative
Agent in its own name or in the name of others may communicate with Account
Debtors on the Accounts to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Accounts.
          Section 4.6 Delivery of Instruments and Chattel Paper
          If any amount in excess of $500,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by an
Instrument or Chattel Paper, such Grantor shall promptly deliver such Instrument
or Chattel Paper to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Citibank, N.A., as Administrative
Agent”.
          Section 4.7 Intellectual Property
          (a) Such Grantor (either itself or through licensees) shall
(i) continue to use each Trademark that is Material Intellectual Property in
order to maintain such Trademark in full force and effect with respect to each
class of goods for which such Trademark is currently used, free from any claim
of abandonment for non-use, unless such Grantor determines, in its reasonable
business judgment, that such Trademark is no longer necessary or appropriate for
use in its business, (ii) not adopt or use any mark that is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent shall
obtain a perfected security interest in such mark pursuant to this Agreement and
(iii) except as would not reasonably be expected to have a Material Adverse
Effect, not (and not permit any licensee or sublicensee thereof to) do any

11



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
act or knowingly omit to do any act whereby such Trademark (or any goodwill
associated therewith) may become destroyed, invalidated, impaired or harmed in
any way.
          (b) Such Grantor (either itself or affirmatively through licensees)
shall not do any act, or omit to do any act, whereby any Patent that is Material
Intellectual Property could reasonably be expected to become forfeited,
abandoned or dedicated to the public.
          (c) Such Grantor (either itself or affirmatively through licensees)
(i) shall not do any act or omit to do any act whereby any portion of the
Copyrights that is Material Intellectual Property could reasonably be expected
to become invalidated and (ii) shall not (either itself or through licensees) do
any act whereby any portion of the Copyrights that is Material Intellectual
Property could reasonably be expected to fall into the public domain.
          (d) Such Grantor shall notify the Administrative Agent promptly if it
knows that any application or registration relating to any Material Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, right to use, interest in,
or the validity of, any Material Intellectual Property or such Grantor’s right
to register the same or to own and maintain the same.
          (e) Upon request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, all agreements, instruments, documents
and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in any Copyright, Patent or Trademark
reported or required to be reported pursuant to Section 6.2 of the Credit
Agreement.
          (f) Such Grantor shall take all actions necessary in its reasonable
business judgment, including in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of any Copyright, Trademark or
Patent that is Material Intellectual Property, including filing of applications
for renewal, affidavits of use, affidavits of incontestability and opposition
and interference and cancellation proceedings.
          (g) In the event that any Material Intellectual Property included in
the Collateral is or has been infringed upon or misappropriated or diluted by a
third party, such Grantor shall notify the Administrative Agent promptly after
such Grantor learns thereof. Such Grantor shall take such actions in response to
such infringement, misappropriation or dilution as it deems appropriate in its
reasonable business judgment under the circumstances to protect such Material
Intellectual Property.
          (h) Unless otherwise agreed to by the Administrative Agent, such
Grantor shall execute and deliver to the Administrative Agent for filing (i) in
the United States Copyright Office a short-form copyright security agreement in
the form attached hereto as Annex 3 (Form of Short Form Intellectual Property
Security Agreement), (ii) in the United States Patent and Trademark Office a
short-form patent security agreement in the form attached hereto as Annex 3
(Form of Short Form Intellectual Property Security Agreement) and (iii) in the
United States

12



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Patent and Trademark Office a short-form trademark security agreement in form
attached hereto as Annex 3 (Form of Short Form Intellectual Property Security
Agreement).
          Section 4.8 [Reserved].
          Section 4.9 Payment of Obligations
          Such Grantor shall pay and discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of income or profits therefrom, as well as all claims of any kind
(including claims for labor, materials and supplies) against or with respect to
the Collateral, except that no such charge need be paid if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.
          Section 4.10 Notice of Commercial Tort Claims
          Such Grantor agrees that, if it shall acquire any interest in any
Commercial Tort Claim with a value in excess of $500,000 (whether from another
Person or because such Commercial Tort Claim shall have come into existence),
(i) such Grantor shall, promptly upon such acquisition, deliver to the
Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent, a notice of the existence and nature of such Commercial
Tort Claim and deliver a supplement to Schedule 5 (Commercial Tort Claims)
containing a specific description of such Commercial Tort Claim, (ii) the
provision of Section 2.1 (Collateral) shall apply to such Commercial Tort Claim
and (iii) such Grantor shall execute and deliver to the Administrative Agent, in
each case in form and substance satisfactory to the Administrative Agent, any
certificate, agreement and other document, and take all other action, deemed by
the Administrative Agent to be reasonably necessary or appropriate for the
Administrative Agent to obtain, on behalf of the Lenders, a first-priority
perfected security interest in all such Commercial Tort Claims. Any supplement
to Schedule 5 (Commercial Tort Claims) delivered pursuant to this Section 4.10
(Notice of Commercial Tort Claims) shall, after the receipt thereof by the
Administrative Agent, become part of Schedule 5 (Commercial Tort Claims) for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such receipt.
     ARTICLE V Remedial Provisions
          Section 5.1 Code and Other Remedies
          During the continuance of an Event of Default, the Administrative
Agent may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement securing, evidencing
or relating to the Secured Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law. Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived to the extent permitted by applicable law), may in
such circumstances forthwith collect, receive, appropriate

13



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
and realize upon any Collateral, and may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver any
Collateral (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by the UCC and other applicable law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Administrative Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Credit Agreement
shall prescribe, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder, except as
relating to or arising out of the gross negligence or willful misconduct of the
Administrative Agent or such other Secured Party. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
          Section 5.2 Accounts and Payments in Respect of General Intangibles
          (a) In addition to, and not in substitution for, any similar
requirement in the Credit Agreement, if required by the Administrative Agent at
any time during the continuance of an Event of Default, any payment of Accounts
or payment in respect of General Intangibles, when collected by any Grantor,
shall be forthwith (and, in any event, within two Business Days deposited by
such Grantor (or, as applicable, duly indorsed by such Grantor to the
Administrative Agent), in a Cash Collateral Account or as otherwise directed by
the Administrative Agent by written notice. Until so turned over or turned over,
such payment shall be held by such Grantor in trust for the Administrative
Agent, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Accounts and payments in respect of General Intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.
          (b) At the Administrative Agent’s request, during the continuance of
an Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions that gave rise to the Accounts or payments in respect of General
Intangibles, including all original orders, invoices and shipping receipts.

14



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          (c) The Administrative Agent may, without notice, at any time during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.
          (d) The Administrative Agent in its own name or in the name of others
may at any time during the continuance of an Event of Default communicate with
Account Debtors to verify with them to the Administrative Agent’s satisfaction
the existence, amount and terms of any Account or amounts due under any General
Intangible.
          (e) Upon the request of the Administrative Agent at any time during
the continuance of an Event of Default, each Grantor shall notify Account
Debtors that the Accounts or General Intangibles have been collaterally assigned
to the Administrative Agent and that payments in respect thereof shall be made
directly to the Administrative Agent. In addition, the Administrative Agent may
at any time during the continuance of an Event of Default enforce such Grantor’s
rights against such Account Debtors and obligors of General Intangibles.
          (f) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts and payments in respect of
General Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto. Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any agreement
giving rise to an Account or a payment in respect of a General Intangible by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent or any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.
          Section 5.3 Pledged Collateral
          (a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any Proceeds of the Pledged Collateral and
make application thereof to the Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

15



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          (b) In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.
          (c) Each Grantor hereby expressly authorizes and instructs each issuer
of any Pledged Collateral pledged hereunder by such Grantor to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, pay any dividend or other payment with respect to the Pledged
Collateral directly to the Administrative Agent.
          Section 5.4 Registration Rights
          (a) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any Pledged Collateral by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.
          (b) Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Collateral pursuant to this Section 5.4 valid and
binding and in compliance with all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any covenant contained in this
Section 5.4 will cause irreparable injury to the Administrative Agent and other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.4 shall be specifically
enforceable against such Grantor, and such

16



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Grantor hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.
          Section 5.5 Deficiency
          Each Grantor shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Collateral are insufficient to pay the
Secured Obligations. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to such Grantor or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.
     ARTICLE VI The Administrative Agent
          Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact
          (a) Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any of the
following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any agreement, instrument, document or paper as the
Administrative Agent may deem appropriate to evidence the Administrative Agent’s
security interest in such Intellectual Property and the goodwill and General
Intangibles of such Grantor relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repair or pay any insurance called for by the
terms of this Agreement (including all or any part of the premiums therefor and
the costs thereof);
     (iv) execute, in connection with any sale provided for in Section 5.1 (Code
and Other Remedies) or Section 5.4 (Registration Rights), any endorsement,
assignment or other instrument of conveyance or transfer with respect to the
Collateral; and
     (v) (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to the
Administrative

17



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
Agent or as the Administrative Agent shall direct, (B) ask or demand for,
collect, and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
          (c) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
          Section 6.2 Duty of Administrative Agent
          The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. None of the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral. The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s interest in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for

18



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.
          Section 6.3 Authorization of Financing Statements
          Each Grantor authorizes the Administrative Agent and its Affiliates,
counsel and other representatives, at any time and from time to time, to file or
record financing statements, amendments to financing statements, and other
filing or recording documents or instruments with respect to the Collateral in
such form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. Such financing statements and amendments may describe the
Collateral covered thereby as “all assets of the debtor”, “all personal property
of the debtor” or words of similar effect; provided, however, that if requested
by the Borrower, any such financing statement or amendment shall specifically
identify any Excluded Property that is not subject thereto. Each Grantor hereby
also authorizes the Administrative Agent and its Affiliates, counsel and other
representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.
          Section 6.4 Authority of Administrative Agent
          Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.
     ARTICLE VII Miscellaneous
          Section 7.1 Amendments in Writing
          None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement; provided,
however, that annexes to this Agreement may be supplemented (but no existing
provisions may be modified and no Collateral may be released) through Pledge
Amendments and Joinder Agreements, in substantially the form of Annex 1 (Form of
Pledge Amendment) and Annex 2 (Form of Joinder Agreement) respectively, in each
case duly executed by the Administrative Agent and each Grantor directly
affected thereby.

19



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          Section 7.2 Notices
          All notices, requests and demands to or upon the Administrative Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 11.8 (Notices, Etc.) of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor shall be addressed to
the Borrower’s notice address set forth in such Section 11.8.
          Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
          Neither the Administrative Agent nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
          Section 7.4 Successors and Assigns
          This Agreement shall be binding upon the successors and assigns of
each Grantor and shall inure to the benefit of the Administrative Agent and each
other Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.
          Section 7.5 Counterparts
          This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple counterparts and attached to a single counterpart so
that all signature pages are attached to the same document. Delivery of an
executed counterpart by telecopy shall be effective as delivery of a manually
executed counterpart.
          Section 7.6 Severability
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

20



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
          Section 7.7 Section Headings
          The Article and Section titles contained in this Agreement are, and
shall be, without substantive meaning or content of any kind whatsoever and are
not part of the agreement of the parties hereto.
          Section 7.8 Entire Agreement
          This Agreement together with the other Loan Documents represents the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.
          Section 7.9 Governing Law
          This Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.
          Section 7.10 Additional Grantors
          If, pursuant to Section 7.9 (Subsidiaries) of the Credit Agreement,
the Borrower shall be required to cause any Subsidiary that is not a Grantor to
become a Grantor hereunder, such Subsidiary shall execute and deliver to the
Administrative Agent a Joinder Agreement substantially in the form of Annex 2
(Form of Joinder Agreement) and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as a Grantor party
hereto on the Closing Date.
          Section 7.11 Release of Collateral
          (a) At the time provided in Section 10.8(b)(i) (Concerning the
Collateral and the Collateral Documents) of the Credit Agreement, the Collateral
shall be released from the Lien created hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
          (b) If the Administrative Agent shall be directed or permitted
pursuant to Section 10.8(b)(ii) or (iii) (Concerning the Collateral and the
Collateral Documents) of the Credit Agreement to release any Lien created hereby
upon any Collateral (including any Collateral sold or disposed of by any Grantor
in a transaction permitted by the Credit Agreement), such Collateral shall, at
the request of the Borrower, be released from the Lien created hereby to the
extent permitted pursuant to the terms and conditions set forth in,
Section 10.8(b)(ii) or (iii) (Concerning the Collateral and the Collateral
Documents) of the Credit Agreement. In connection therewith, the Administrative
Agent, at the request and sole expense of the Borrower, shall execute and
deliver to the Borrower all releases or other documents, including, without
limitation, UCC termination statements, reasonably necessary or desirable for
the release of the Lien created hereby on such Collateral. At the request and
sole expense of the Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the capital stock of such Grantor shall be sold
or disposed or such Grantor shall be dissolved or liquidated; provided,

21



--------------------------------------------------------------------------------



 



Pledge and Security Agreement
Orbital Sciences Corporation
however, that the Borrower shall have delivered to the Administrative Agent, at
least five Business Days (or such shorter period as permitted by the
Administrative Agent) prior to the date of the proposed release, a written
request for release identifying the relevant Grantor and the terms of the sale
or other disposition in reasonable detail, together with a certification by the
Borrower in form and substance satisfactory to the Administrative Agent stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.
          Section 7.12 Reinstatement
          Each Grantor further agrees that, if any payment made by any Loan
Party or other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any Secured Party to such Loan Party,
its estate, trustee, receiver or any other party, including any Grantor, under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Lien granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender, such Lien or
other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.
[Signature Pages Follow]

22



--------------------------------------------------------------------------------



 



          In witness whereof, each of the undersigned has caused this Agreement
to be duly executed and delivered as of the date first above written.

                  Orbital Sciences Corporation,
   as Grantor    
 
           
 
  By:        
 
           
 
           
 
           
 
           
 
           
 
  Name:    
 
  Title:    

Accepted and Agreed
as of the date first above written:
Citibank, N.A.
as Administrative Agent

         
By:
       
 
       
 
  Name:
   
 
  Title:    

[Signature Page to Pledge and Security Agreement]





--------------------------------------------------------------------------------



 



Annex 1
to
Pledge and Security Agreement
Form of Pledge Amendment
          This Pledge Amendment, dated as of                      ___, 20___, is
delivered pursuant to Section 4.4(a) (Pledged Collateral) of the Pledge and
Security Agreement, dated as of August 17, 2007, by Orbital Sciences Corporation
(the “Borrower”), the Subsidiaries of the Borrower from time to time party
thereto as Grantors in favor of Citibank, N.A., as agent for the Secured Parties
referred to therein (the “Pledge and Security Agreement”) and the undersigned
hereby agrees that this Pledge Amendment may be attached to the Pledge and
Security Agreement and that the Pledged Collateral listed on this Pledge
Amendment shall be and become part of the Collateral referred to in the Pledge
and Security Agreement and shall secure all Secured Obligations of the
undersigned. Capitalized terms used herein but not defined herein are used
herein with the meaning given them in the Pledge and Security Agreement.

                  [Grantor]    
 
           
 
  By:        
 
           
 
           
 
           
 
           
 
           
 
  Name:        
 
  Title:        

Pledged Stock

                                                              Number of        
                      Shares,                               Units or   Issuer  
Class     Certificate No(s).     Par Value     Interests  
 
                               

Pledged Debt Instruments

                                  Principal Issuer   Description of Debt  
Certificate No(s).   Final Maturity   Amount
 
               

A1-1



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first above written:
Citibank, N.A.
as Administrative Agent

         
By:
       
 
       
 
  Name:
   
 
  Title:    

A1-2



--------------------------------------------------------------------------------



 



ANNEX 2
TO
Pledge and Security Agreement
Form of Joinder Agreement
          This Joinder Agreement, dated as of ___, 20___, is delivered pursuant
to Section 7.10 (Additional Grantors) of the Pledge and Security Agreement,
dated as of August 17, 2007, by Orbital Sciences Corporation (the “Borrower”) in
favor of the Citibank, N.A., as agent for the Secured Parties referred to
therein (the “Pledge and Security Agreement”). Capitalized terms used herein but
not defined herein are used with the meanings given them in the Pledge and
Security Agreement.
          By executing and delivering this Joinder Agreement, the undersigned,
as provided in Section 7.10 (Additional Grantors) of the Pledge and Security
Agreement, hereby becomes a party to the Pledge and Security Agreement as a
Grantor thereunder with the same force and effect as if originally named as a
Grantor therein and, without limiting the generality of the foregoing, hereby
grants to the Administrative Agent, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, a Lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral of the undersigned and expressly assumes all obligations
and liabilities of a Grantor thereunder.
          The information set forth in Annex 1-A is hereby added to the
information set forth in Schedules 1 through 5 to the Pledge and Security
Agreement. [By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agree that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Joinder Agreement shall be and become part of the Collateral
referred to in the Pledge and Security Agreement and shall secure all Secured
Obligations of the undersigned.]3
          The undersigned hereby represents and warrants that each of the
representations and warranties contained in Article III (Representations and
Warranties) of the Pledge and Security Agreement applicable to it is true and
correct on and as the date hereof as if made on and as of such date.
          In witness whereof, the undersigned has caused this Joinder Agreement
to be duly executed and delivered as of the date first above written.

                  [Additional Grantor]    
 
           
 
  By:        
 
           
 
           
 
           
 
           
 
           
 
  Name:        
 
      Title:    

 

3   Insert to pledge Stock of the new Subsidiary without doing a Pledge
Amendment.

A2-1



--------------------------------------------------------------------------------



 



Acknowledged and Agreed
as of the date first above written:
[Each Grantor Pledging
Additional Collateral]

         
By:
       
 
       
 
  Name:    
 
  Title:    

Citibank, N.A.
as Administrative Agent

         
By:
       
 
       
 
  Name:    
 
  Title:    

A2-2



--------------------------------------------------------------------------------



 



Annex 3
to
Pledge and Security Agreement
Form of Short Form Intellectual Property Security Amendment
          [Copyright] [Patent] [Trademark] Security Agreement, dated as of
August 17, 2007, by each of the entities listed on the signature pages hereof
[or that becomes a party hereto pursuant to Section 7.10 (Additional Grantors)
of the Security Agreement referred to below] (each a "Grantor” and,
collectively, the “Grantors”), in favor of Citibank, N.A. (“Citi”), as agent for
the Secured Parties (as defined in the Credit Agreement referred to below) (in
such capacity, the "Administrative Agent”).
W i t n e s s e t h:
          Whereas, pursuant to the Credit Agreement, dated as of August 17, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Orbital Sciences Corporation (the
“Borrower”), the Lenders and Issuers party thereto and Citi, as agent for the
Lenders and Issuers, the Lenders and the Issuers have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein; and
          Whereas, the Grantors are party to a Pledge and Security Agreement of
even date herewith in favor of the Administrative Agent (the “Security
Agreement”) pursuant to which the Grantors are required to execute and deliver
this [Copyright] [Patent] [Trademark] Security Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Lenders, the Issuers and the Administrative Agent to enter into the Credit
Agreement and to induce the Lenders and the Issuers to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby agrees with
the Administrative Agent as follows:
          Section 1. Defined Terms
          Unless otherwise defined herein, terms defined in the Credit Agreement
or in the Security Agreement and used herein have the meaning given to them in
the Credit Agreement or the Security Agreement.
          Section 2. Grant of Security Interest in [Copyright] [Trademark]
[Patent] Collateral
          Each Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether by acceleration or otherwise) of the
Secured Obligations of such Grantor, hereby mortgages, pledges and hypothecates
to the Administrative Agent for the benefit of the Secured Parties, and grants
to the Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
following Collateral of such Grantor (the “[Copyright] [Patent] [Trademark]
Collateral”):
          [(a) all of its Copyrights and Copyright Licenses to which it is a
party, including, without limitation, those referred to on Schedule I hereto;
          (b) all extensions of the foregoing; and

A3-1



--------------------------------------------------------------------------------



 



          (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future infringement
of any Copyright or Copyright licensed under any Copyright License.]
or
          [(a) all of its Patents and Patent Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;
          (b) all reissues, continuations or continuations-in-part of the
foregoing; and
          (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future infringement
of any Patent or any Patent licensed under any Patent License.]
or
          [(a) all of its Trademarks and Trademark Licenses to which it is a
party, including, without limitation, those referred to on Schedule I hereto;
          (b) all goodwill of the business connected with the use of, and
symbolized by, each Trademark; and
          (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present, future
(i) infringement or dilution of any Trademark or Trademark licensed under any
Trademark License or (ii) injury to the goodwill associated with any Trademark
or any Trademark licensed under any Trademark License.]
provided, however, that “[Copyright] [Patent] [Trademark] Collateral” shall not
include any Excluded Property; and provided, further, that if and when any
property shall cease to be Excluded Property, such property shall be deemed at
all times from and after the date hereof to constitute [Copyright] [Patent]
[Trademark] Collateral.
          Section 3. Security Agreement
          The security interest granted pursuant to this [Copyright] [Patent]
[Trademark] Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and each Grantor hereby acknowledges and affirms that the rights and remedies of
the Administrative Agent with respect to the security interest in the
[Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

A3-2



--------------------------------------------------------------------------------



 



     In witness whereof, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized offer as of the date first set forth above.

                  [Grantor],    
 
      as Grantor    
 
           
 
  By:        
 
           
 
           
 
           
 
           
 
                Name:         Title:    

Accepted and Agreed
as of the date first above written:
Citibank, N.A.
as Administrative Agent

         
By:
       
 
       
 
  Name:    
 
  Title:    

[Signature Page to [Copyright] [Patent] [Trademark] Security Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I
to
[Copyright] [Patent] [Trademark] Security Agreement
[Copyright] [Patent] [Trademark] Registrations
INCLUDE ONLY U.S. REGISTERED INTELLECTUAL PROPERTY

[A.   REGISTERED COPYRIGHTS       [Include Copyright Registration Number and
Date]   B.   COPYRIGHT APPLICATIONS   C.   COPYRIGHT LICENSES]   [A.  
REGISTERED PATENTS   B.   PATENT APPLICATIONS   C.   PATENT LICENSES]   [A.  
REGISTERED TRADEMARKS   B.   TRADEMARK APPLICATIONS   C.   TRADEMARK LICENSES]

[Include complete legal description of agreement (name of agreement, parties and
date)]

A3-4



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINED TERMS
    1    
Section 1.1 Definitions
    1    
Section 1.2 Certain Other Terms
    4    
ARTICLE II GRANT OF SECURITY INTEREST
    5    
Section 2.1 Collateral
    5    
Section 2.2 Grant of Security Interest in Collateral
    6    
ARTICLE III REPRESENTATIONS AND WARRANTIES
    6    
Section 3.1 Title; No Other Liens
    7    
Section 3.2 Perfection and Priority
    7    
Section 3.3 Jurisdiction of Organization; Chief Executive Office
    7    
Section 3.4 Inventory and Equipment
    7    
Section 3.5 Pledged Collateral
    7    
Section 3.6 Accounts
    8    
Section 3.7 Intellectual Property
    8    
Section 3.8 Commercial Tort Claims
    9    
ARTICLE IV COVENANTS
    9    
Section 4.1 Generally
    9    
Section 4.2 Maintenance of Perfected Security Interest; Further Documentation
    9    
Section 4.3 Changes in Locations, Name, Etc
    10    
Section 4.4 Pledged Collateral
    10    
Section 4.5 Accounts
    11    
Section 4.6 Delivery of Instruments and Chattel Paper
    12    
Section 4.7 Intellectual Property
    12    
Section 4.8 [Intentionally Omitted]
    13    
Section 4.9 Payment of Obligations
    13    
Section 4.10 Notice of Commercial Tort Claims
    13    
ARTICLE V REMEDIAL PROVISIONS
    14    
Section 5.1 Code and Other Remedies
    14    
Section 5.2 Accounts and Payments in Respect of General Intangibles
    15    
Section 5.3 Pledged Collateral
    16    
Section 5.4 Registration Rights
    17  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page
Section 5.5 Deficiency
    17    
ARTICLE VI THE ADMINISTRATIVE AGENT
    17    
Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact
    17    
Section 6.2 Duty of Administrative Agent
    19    
Section 6.3 Authorization of Financing Statements
    19    
Section 6.4 Authority of Administrative Agent
    20    
ARTICLE VII MISCELLANEOUS
    20    
Section 7.1 Amendments in Writing
    20    
Section 7.2 Notices
    20    
Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
    20    
Section 7.4 Successors and Assigns
    21    
Section 7.5 Counterparts
    21    
Section 7.6 Severability
    21    
Section 7.7 Section Headings
    21    
Section 7.8 Entire Agreement
    21    
Section 7.9 Governing Law
    21    
Section 7.10 Additional Grantors
    21    
Section 7.11 Release of Collateral
    22    
Section 7.12 Reinstatement
    22  

ii 



--------------------------------------------------------------------------------



 



Annexes and Schedules

     
Annex 1
  Form of Pledge Amendment
Annex 2
  Form of Joinder Agreement
Annex 3
  Form of Short Form Intellectual Property Security Agreement
 
   
Schedule 1
  Jurisdiction of Organization; Principal Executive Office
Schedule 2
  Pledged Collateral
Schedule 3
  Filings
Schedule 4
  Location of Inventory and Equipment
Schedule 5
  Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



EXHIBIT J TO
CREDIT AGREEMENT
COMPLIANCE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWER, SOLELY IN HIS
CAPACITY AS AN OFFICER OF ORBITAL SCIENCES CORPORATION (THE “BORROWER”) AND NOT
AS AN INDIVIDUAL, AS FOLLOWS:
     1. I am the [INSERT RESPONSIBLE OFFICER] of the Borrower.
     2. I have reviewed the terms of that certain Credit Agreement, dated as of
August 17, 2007 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement”), among the Borrower, the
Lenders and Issuers party thereto and Citibank N.A., as agent for the Lenders
and Issuers. Capitalized terms used herein and not otherwise defined in this
Certificate are used herein as defined in the Credit Agreement. I have made, or
have caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of the Borrower [and its Subsidiaries] during the
accounting period covered by the attached financial statements.
     3. The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which the Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.
     The foregoing certifications, together with the computations set forth in
the Annex A attached hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered [mm/dd/yy] pursuant to
Section 6.2(a) of the Credit Agreement.

                  Orbital Sciences Corporation.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



ANNEX A TO
COMPLIANCE CERTIFICATE
FOR THE QUARTER ENDING [INSERT DATE]4

              1. Consolidated EBITDA: (i) — (ii) =   $[___,___,___]        
 
    (i)   (a)  
Consolidated Net Income:
  $[___,___,___]        
 
        (b)  
Consolidated Interest Expense:
  $[___,___,___]        
 
        (c)  
consolidated income tax expense:
  $[___,___,___]        
 
        (d)  
total depreciation expense:
  $[___,___,___]        
 
        (e)  
total amortization expense:
  $[___,___,___]        
 
        (f)  
non-cash charges, non-cash losses and extraordinary expense:
  $[___,___,___]        
 
        (g)  
premiums paid to call or repurchase outstanding Convertible Notes:
  $[___,___,___]        
 
        (h)  
compensation deduction as the result of any grant of Stock or Stock Equivalents
to employees, officers, directors or consultants:
  $[___,___,___]        
 
        (i)  
write-offs of deferred financing costs:
  $[___,___,___]        
 
        (j)  
debt extinguishment expenses of $10,400,000 incurred in connection with the
repayment of the Senior Notes:
  $[___,___,___]        
 
        (k)  
write-offs or charges in respect of goodwill impairment:
  $[___,___,___]        
 
    (ii)   (a)  
credit for income tax
  $[___,___,___]        
 
        (b)  
other non-cash gains which have been added in determining Consolidated Net
Income
  $[___,___,___]        
 
    2. Consolidated Total Leverage Ratio: (i)/(ii)   [ _______ ]        
 
    (i)   Consolidated Funded Indebtedness:   $[___,___,___]

 

4   Format of this Certificate may change from time to time as agreed by the
Borrower and the Administrative Agent.

 



--------------------------------------------------------------------------------



 



                  (ii)  
Consolidated EBITDA for the period of the four Fiscal Quarters most recently
ended:
  $[___,___,___]        
 
    3. Consolidated Interest Coverage Ratio: (i)/(ii)   [ _______ ]        
 
        (i)  
Consolidated EBITDA5 for the period of the four Fiscal Quarters most recently
ended
  $[___,___,___]        
 
        (ii)  
Consolidated Cash Interest Expense
  $[___,___,___]

 

5   for the purposes of this definition, “Consolidated Cash Interest Expense”
shall be substituted for “Consolidated Interest Expense” in the calculation of
Consolidated EBITDA.

 